 In the Matter of FORD MOTORCOMPANYandUNITEDAUToMornI iWORKERS OFAMERICA, LOCALNo.325Cases Nos. R-766 and C-807-Decided April 29, 1940Automobile tndnstry-Procedure:contention of denial of due process, withoutmerit ; full and fair hearing accorded ; conduct of Trial Examiner as complainedof, not prejudicial-Iuterfeience,Restraint, and Coercion:distribution of anti-union pamphlets, contention of right of free speech, without merit; activities inconnectionwith circulation of statements of satisfaction, responsibility foractivities of assistant foreman in soliciting signatures;denial of the right ofemployees to wear unionbuttons-Unit Appropriate for Collective Bargaining:all production employees including maintenance employees,excluding employeeshaving power to hire or discharge, foremen, assistant foremen, subforemen,leaders and pushers, clerical and office employees, watchmen, and zonemen-Rcpresentatitics:proof of choice : membership records checked against pay roll-Collective Bargain-nq:refusal to meet with collective bargaining representatives;ordered to bargain uponrequest-Di.scrrm.rnation:refusal to reinstate 8 unionmembers, and lay-off of 11 union members because of union activities; failure toreinstate 53 union officials ; failure to reinstate 22 union members because ofoutstanding union activities, charges in regard to hire and tenure not sustainedas to 108 employees-Ctrikc: result of employer's unfair labor practices-Com-pany-Dominated Union:domination of and interference with formation and ad-ministration; activities of an employee whose job includes duties ordinarilyperformed by a personnel officer ; action of plant officials in joining ; meetings heldin plant; disestablish, as agency for collectivebargaining-Investigation of Repre-sentatives:petition for, dismissed in view of orderto bargain-ReinstatementOrdered-Back Pay:awardedMr. Gerhard P. Van Arkel, Mr. Alan, F. Perl,andMr. Joseph, A.Hoskins,for the Board.McDonald, Bartlett cQi Muldoon,byMr. Daniel Bartlett,andMr.Thomas F. Muldoon,of St. Louis, Mo.,Cravath, deGersdorff, Swaine& Wood,byMr. Frederick H. Wood,andMr. Alfred McCormack,ofNew York City andColombo, Colombo cC Colombo,byMr. Louis J.Colombo,of Detroit, Mich., for the respondent.Mr. John L. SullivanandMr. Claude 0. Pearcy,of St. Louis, Mo.,andMr. L. S. Davidow,of Detroit, Mich., for the Union.Mr. William A. Allen,of St. Louis, Mo., for the Legion.Mr. Herbert FuchsandMiss Ann Landy,of counsel to the Board.23 N. L R. B., No. 28.342 FORDMOTOR COMPANYDECISIONANDORDERSTATEMENT OF THE CASE34Upon charges and amended charges duly filed by United AutomobileWorkers of America, Local No. 325, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by the Re-gional Director for the Fourteenth Region (St. Louis, Missouri),issued its complaint dated November 30, 1937, against Ford MotorCompany, St. Louis, Missouri, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.'On November 30, 1937, the Union filed with the Regional Directora petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of the respondent and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the Act. On the same- day the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and directed the Regional Directorto conduct it and to provide for an appropriate hearing upon due'notice.The complaint and the petition for investigation and certification,with notices of hearing thereon, were duly served upon the respond-ent and the Union.On December 6, 1937, the respondent filed ananswer to the complaint, admitting certain allegations therein as tothe nature of the respondent's business but denying the alleged unfairlabor practices.On-December 15, 1937, the Board, acting pursuant to Article III,.Section 10 (c) (2), and Article II, Section 37 (b), of the Rules andRegulations, ordered that the proceeding involving unfair labor prac-tices and the proceeding involving investigation and certification ofrepresentatives be consolidated for the purpose of hearing.Pursuant to notice a hearing was held in the consolidated proceed--mugs at St. Louis, Missouri, from December 16, 1937, to April 9, 1938,before Tilford E. Dudley, the Trial Examiner duly designated by theBoard.St.Louis Division of the Liberty Legion of America, Inc.,.1An amendment to the complaint on December 10, 1937, added the allegation thatthe respondent engaged in unfair'labor practices within the meaning of Section 8 (5)'of the Act 344DECISIONS OF NATIONAL LABOR RELATIONS BOARD,herein called the Legion, a labor organization of the respondent's em-ployees, intervened in the proceedings pursuant to leave granted bythe Trial Examiner. The Board, the respondent, the Union, and theLegion were represented by counsel and participated in the hearing.Before the close of the hearing the Board had twice amended itscomplaint,2 and the respondent had filed two amended answers andan amendment thereto.3With respect to the unfair labor practicesthe complaint, as finally amended, alleged in substance : (1) that therespondent dominated and interfered with the formation and adminis-tration of a labor organization known variously as the "Ford ServiceWorkers," "The Ford Loyalty Group," or the "Liberty Legion ofAmerica, Inc.," and contributed support to it; (2) that the respondentdiscouraged membership in the Union by discharging, laying off, andrefusing to rehire 278 named employees because they joined and as-sisted the Union; (3) that although a majority of the respondent'semployees in a unit appropriate for the purposes of collective bargain-ing had designated the Union as their bargaining agent, the respondenton October 19, 1937, and at all times thereafter refused to bargain col-lectively with the Union; and (4) that by the foregoing and otherspecified acts 4 the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.The amended complaint alleged further that on or aboutNovember 24, 1937, as a result of the respondent's alleged unfair laborpractices, many of the respondent's employees ceased work and wenton strike.The respondent's answer, as finally amended, in substance deniedthe alleged unfair labor practices. In addition it asserted affirmativedefenses to the allegations of discrimination and defenses to the rein-statement of persons named in the complaint which are hereinafterdiscussed.The Legion filed an answer at the hearing denying that it is em-ployer-dominated.In the course of the hearing the Trial Examiner granted the Board'smotion to dismiss the complaint as to those employees named thereinwho, subsequent to reinstatement by the respondent, left their work to2The complaint was amended on December 10 and on December 29, 1937.3The answer was amended on December 16, 1937, January 5, and March 22, 1938.4Acts of interference,restraint,and coercion alleged in the complaint included threat-eninc eml loyees with dis harge for wearing union buttons,circulating "statements ofsati'faction" for signature by employees, threatening employees with discharge for re-fusal to sign such statements,threatening to shut down the plant unless the majorityof the employees signed such statements,exercising surveillance over the organizationalactivities of employees, employing aimed guards for the purpose of intimidating its em-plovees in the exercise of their rig'-tto organize,disseminating propaganda amongemployees for the purpose of discrediting the leadership of the Union,and circulatingstatements among employees discouraging and discrediting the right of employees toself-organization. FORDMOTOR COMPANY345go on strike, and the respondent's motion to dismiss the complaint asto employees named therein who had been reinstated by the respondentand were working for the respondent at the time of the hearing. Later,in his Intermediate Report, he applied the former ruling to 49 em-ployees and the latter to 22.Both rulings and their application arehereby affirmed.Further, the Board affirms the ruling of the TrialExaminer at the hearing in dismissing the complaint as to five per-sons named therein but found not to have been employees of the re-spondent.There remained for consideration at the close of the hear-ing 202 cases of alleged discrimination.At the hearing the TrialExaminer ruled upon numerous other motions and numerous objec-tions to the admission of evidence.The Board has reviewed all therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.The Trial Examiner filed his Intermediate Report on July 2, 1938.In it he found that the respondent had engaged in and was engagingin unfair labor practices affecting commerce, within the meaning ofSection 8 (1), (2), (3), and (5) and Section 2 (6) and (7) of the Actand that a strike of the respondent's employees which began on No-vember 24, 1937, was caused by the respondent's unfair labor prac-tices.He recommended that the respondent cease and desist from theunfair labor practices found, and take certain affirmative action inorder to effectuate the policies of the Act.'As to two employees herecommended dismissal of the complaint.He recommended furtherthat the respondent's exhibits Nos. 60, 61, 62, and 63, as to the admis-sion of which he had reserved ruling at the hearing, be admitted inevidence.That recommendation is hereby adopted and the exhibitsare received.Thereafter the Union filed exceptions to the Intermediate Report,the respondent filed exceptions to the record and to the IntermediateReport, and both requested oral argument before the Board.A hear-ing for the purpose of oral argument was accordingly held before theBoard at Washington, D. C., on November 23, 1938. The respondentand the Union were represented by counsel and participated in theargument.The respondent and the Legion filed briefs with the Board.The respondent excepted to substantially every adverse ruling madeby the Trial Examiner at the hearing. In its brief it asserts that theTrial Examiner's "misconduct" at the hearing, as evidenced in its 209numbered exceptions to his ruling, (1) constitutes, in the case of eachI In substance the Trial Examiner recommended that the respondent withdraw recog-nition from and completely disestablish the Legion as the,bargaining representative ofany of the respondent's employees;upon request,bargain collectively n ith the Union ;offer immediate reinstatement with back pay to 96 employees;reinstate upon applica-tion 47 additional employees and all employees(including 49 as to whom he had dis-missed the complaint at the.hearing)who left their work to go on strike;and reinstate57 other employees when need for their services should arise X46DECISIONSOF NATIONALLABOR RELATIONS BOARDruling, prejudicial error, and (2) indicates such "bias and prejudice"on the part of the Trial Examiner as 'to compel the conclusion thatthe respondent was deprived of a full; fair, ' and- open hearing.Wehave already indicated that we find the Trial Examiner's ruling to befree of prejudicial error.The hearing lasted 90 days, of which 59were consumed by the respondent in calling more than 500 witnessesin its defense.The Trial Examiner's conduct of the entire hearing ischaracterized by fairness and impartiality.Upon full considerationof the record and the exceptions thereto we find that at the hearing allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues.The respondent's exceptions to the conduct of the hearing andto the Trial Examiner's rulings are overruled.The Board has fully considered, also, the respondent's and theUnion's exceptionsto the Intermediate Report and'the briefs filed bythe respondent and the Legion and, in so far as the exceptions areinconsistent with the findings of fact, conclusions of law, and orderbelow set forth, finds them to be without merit.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Delaware corporation. It is engaged primarilyin the manufacture, assembly, sale, and distribution of automobiles.Its manufacturing operations are performed in various cities through-out the States of Michigan, Ohio, and Minnesota, and in foreign coun-tries.The manufactured parts are then shipped by the respondentto its numerous assembly plants located in various States, includingone at St. Louis, Missouri.Th3 respondent also operates glass fac-tories, steel plants, coke ovens, railroad lines, steamships, a paper mill,a foundry, a cement plant, and other similar plants in connection withits automobile business.We are concerned here only with the St. Louis assembly plant.Dur-ing normal production the St. Louis plant assembles 185 automobilesper day.Ninety-five per cent of the required materials for this plantare furnished by the respondent's Michigan plants.Approximatelytwo-thirds of the finished products are shipped to points outside theState of Missouri.The plant normally employs approximately 900production workers.The respondent admits it is engaged in interstate commerce.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Automobile Workers of America, Local No. 325,is a labororganizationaffiliated with the Congress of IndustrialOrganizations. FORDMOTOR COMPANY347It admits to membershipemployees of the respondent'sSt.Louisassembly plant.St. LouisDivision of the Liberty Legion of America,Inc., is a labororganization admittingtomembershipemployees of the respondent'sSt. Louis assemblyplant.It is affiliated with the LibertyLegion ofAmerica, Inc., a labor organizationwhich originatedamong the re-spondent's employeesat Dearborn,Michigan,and admits to member-ship employeesof the respondent and of otheremployers.III.THE UNFAIR LABOR PRACTICESA.Chronologyof eventsOn April 5, 1937, a group of the respondent's employees,most ofwhom had previously been employed by the Chevrolet Motor Com-pany and were members of Local No. 25 of the United AutomobileWorkers of America, decided to attempt a union drive among Fordemployees in St. Louis and set up a temporary organizing committeeat the plant.On the following day the respondent discharged JessOlive, a member of the temporary organizing committee.The com-mittee promptly called upon Paul S. Mabie,superintendent of produc-tion, to protest Olive's discharge.Mabie indicated that he could donothing in the absence of his superior,Plant Manager Milton N.Johnson.Upon the arrival of Johnson he was apprised of the sit-uation and responded to the committee's statement by immediatelydischarging each member of it.Before the men had left the plant,however, Mabie, who disagreed as to advisability of discharging themen, persuaded Johnson to reverse his decision.The committee wasaccordingly reinstated,and Olive, too,was returned to his job shortlythereafter.Immediately upon the occurrence of the foregoing in-cident it became notorious throughout the plant.It served notice onthe employees of Johnson'sintolerant attitude toward employeeself-organization.Mabie's attitude appears to have differed from Johnson's primarilyin that if there was going to be a show-down with the Union, Mabiemeant to defer it until the summer when it would not interfere withproduction.On April 8, 1937, the Globe-Democrat,a St. Louis newspaper, pub-lished a statement attributed to Henry Ford, the respondent'spresi-dent, commenting on the events of the previous day at the St. Louisplant in which Ford was quoted as saying:"We'll never recognize theUnited Automobile Workers' Union or any other Union . . . They(theworkers)are being organized and had their freedom taken'away . . .They'llpay money to the unions and get nothing in re-turn . . .Our men know what we can do and what we can't do.We'll deal with them individually." 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn July 1937, the respondent's watchmen distributed to the plantemployees pamphlets entitled "FORD GIVES VIEWPOINT ON LABOR,"which restated and emphasized the views published in the Globe-Democrat.Except as just set forth, the respondent did not interfere withunion activities at the St. Louis plant during the months immediatelyfollowing the Jess Olive incident.Mabee who was left in charge oflabor relations at the plant, "didn't anticipate that the union organi-zation would get anywhere."But, following the successful adjust-ment of Olive's discharge the organizational activities gained momen-tum, and soon the temporary organizing committee, having recruiteda sufficient number of members, applied for and obtained a charterfrom United Automobile Workers of America and established LocalNo. 325, thereof, with jurisdiction over the respondent's employees atthe St. Louis plant.The organizing drive continued through thesummer of 1937 and, by September 15, more than 750 of the respond-ent's employees had signed application cards for membership in theUnion.During this time Mabie met frequently with the officers andthe various committees of the Union to adjust grievances. Johnson,the plant manager, seeing the growth of the Union, was dissatisfiedwith Mabie's method of dealing with that organization.Each fall the respondent shuts down its automobile assembly plantsthroughout the country in order to prepare for the production of thenext year's model.The St. Louis plant, in 1937, began shutting downon September 9, and production ceased altogether on September 15.During such shut-downs the plant is not completely closed. In addi-tion to office workers and other salaried employees, members of theservice department, and service stock and maintenance men are re-tained to safeguard the plant, furnish service to dealers, and do repair,maintenance, and construction work preparatory to the assembly ofthe new model.A number of assistant foremen and some ordinaryproduction workers are also retained for these purposes. In 1937,from September 22 through October 26, the number of hourly em-ployees averaged about 155 per day.The fall shut-downs generallylast about 6 weeks ; however in 1937 the St. Louis plant was 2 weekslate in resuming production.In the first week of September 1937 a union committee and Mabiediscussed the annual fall shut-down and agreed that the employmentof the men would not be terminated as in the past, but that they wouldbe laid off and would be recalled as operations were resumed andthat they might retain their Ford badges upon leaving a deposit .6EMabie admitted at the hearing that the plan to recall employees as their operationsstarted was not followed by the foremen"as close as they should have."It appears,moreover,that whenMabie agreed to permit the employees to retain their badges therespondent had already determined to adopt a new type of badge upon resumption ofproduction. FORD MOTOR COMPANY349The committee also requested that its members be given work duringthe shut-down in order to enable them to represent such union menas would be working in the plant. It was agreed that the membersof the committee would be given some work during the shut-downbut the length of such employment was not definitely settled.Thecommittee was in fact given work for several days at the beginningof the shut-down.On September 20, however, approximately halfof the committee was laid off, to be followed 2 days later by the otherhalf.Among the committeemen so laid off were two painters andone carpenter who would normally have been employed at mainte-nance work throughout the shut-down.With the shut-down Superintendent Mabie's authority to deal withthe Union was revoked and the respondent's relations with the Unioncame to an end. The Union's attempts to bargain with the respond-ent after September were unsuccessful.The wearing of union but-tons ceased at the plant.Union members were solicited by assistantforemen and others to sign statements signifying their satisfactionwith the respondent's wages, hours, and working conditions.On October 25, 1937, after 6 days had elapsed without any replyto a telegram requesting the respondent to enter into negotiations,the Union filed charges with the Board.At a meeting held on No-vember 7, 1937, the union membership empowered its officers to calla strike against the respondent at any time "they deemed it necessary,provided the sanction of the international office was first obtained.Although the number of employees in the plant gradually increasedfrom 233 on November 1 to 586 on November 23, on the latter dateonly 2 of 59 union officers had been reinstated.Other employees whoexpressed their loyalty to the Union by wearing union buttons, andin other ways, were not recalled.The respondent's refusal to deal withthe Union continued and consequently the union officers issued a strikecall at a meeting held on the evening of November 23, 1937. Thestrike went into effect the same night, and the plant was picketed.Some of the employees working in the plant and others who had notyet been reinstated joined in the strike.The plant operated throughout the strike.On November 24, thefirst day of the strike, the number of employees in the plant fell from586 to 518, but it thereafter increased and by January 1938 had risento 600.On November 30, 1937, the Legion began its organizational efforts,592 employees of the respondent signing application cards on thatday.On December 16, 1937, the hearing in this case began before theTrial Examiner.The strike which started on November 24, 1937,was still 'current at the close of the hearing in April 1938. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Interference,restraint, and coercion1.Distribution of anti-union pamphletsDuring July 1937 the respondent's watchmen distributed to theplant employees a pamphlet, printed by the respondent,entitled"FORD GIVES VIEWPOINT ON LABOR." The pamphlet car-ries the caption"Ford ... Cautions Workers on Organization," andclearly manifests the respondent's open and active hostility to labororganizations.It is replete with statements such as the following :A monopoly of jobs in this country is just as bad as a monopolyof bread.Sometimes we catch people here in Detroit"selling" jobs,at the Ford Motor Co. by making ignorant persons believe theyhave a "pull" with us . . . This was done by crooks and theywere properly dealt with.But, now along comes another group that says : "There are100,000 jobs out at Ford's. If you want one of them, pay us aregistration fee, and so much every month, and we will pass youin, and you can work as long as you pay us."This group is ask-ing us to sit still while it sells our men the jobs that have alwaysbeen free.If we agreed to this, they would have completecontrol of American labor,a control no one has ever before had...What was the great result of those strikes?Merely thatnumbers of men have put their neck into an iron collar. I amonly trying to show them who owns the collar .. .A little group of those who control both capital and laborwill sit down in New York,and they will settle prices,and theywill settle dividends,and they will settle wages . . .The Wagner Act is justone of thesethings thathelps to fastencontrol upon the necks of labor.Labor doesn't see that yet. Itthinks theWagner Act helps it.All you have todo is to waitand see how it works. It fits perfectly the plans to get controlof labor.I have never sought to prevent our men from joining any asso-ciation-religious,racial,political or social . . .No one whobelieves in American freedom would do that.When our menask about unions, I give them the same advice as when they askabout any of the other schemes that are always being aimed atmen's wages.I say to them:"First, figure out for yourself what FORD MOTOR COMPANY351you are going to get out of it. If you go into a union, they havegot you, but what have you got?"We think our men ought to consider whether it is necessaryfor them to pay some outsider every month for the privilege ofworking at Ford's.Or, whether any union can do more for themthan we are doing.If union leaders think they can manage an automobile factorybetter than we can, and pay better wages under better workingconditions than we can, why don't they build a factory of theirown and show us up? They have the capital-they have allthe money they need and a lot more. The country is big; theyhave the men; and think of all the union customers they wouldhave!If the union leaders are sincere, they should go into businessthemselves.If they have thought out a better way to managebusiness, let them demonstrate what it is. If they can't do that,why do they pretend they can?Of course, the financial interests that use strikes as a way tobuild up unions, would not permit them to build new factories-big, 'progressive factories with everything in them that unionleaders now demand.They don't want that.They want control.I have always made a better bargain for our men than an outsidercould.We have never had to bargain against our men, and wedon't expect to begin now.There is no mystery about the connection between corporationcontrol and labor control.They are simply the two ends of thesame rope.To have one, you have got to have the other.Youmay say as emphatically as you like, that all this does not disturbme in the least. I know the scheme is wrong, and it will not work.Whether the words or actions of an employer constitute interference,restraint, or coercion, within the meaning of the Act, must be judged,not as an abstract proposition, but in the light of the economic realitiesof the employer-employee relationship. It need hardly be stressedthat the dominant position of an employer, who exercises the powerof economic life and death over his employees, gives to an employer'sstatements, whether or not ostensibly couched as argument or advice,an immediate and compelling effect that they would not possess if ad-dressed to economic equals.As the Circuit Court of Appeals for theSeventh Circuit has said, "The voice of authority may . . . provokefear and awe quite as readily as it may bespeak fatherly advice.Theposition of the employer . . . carries such weight and influence thathis words can be coercive when they would not lie so if the relationsof master and servant did not exist." 7 In theVirginian RailwayIN. L. R. B. v. Falk Corp.,102 F.(2d) 383(C. C. A. 7),aff'd 308 U. S. 453. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase the Circuit Court of Appeals for the Fourth Circuit made thesame observation :Itmust be remembered in this connection, however, that anysort of influenceexerted by an employer upon an employee, de-pendent upon his employment for means of livelihood, may veryeasily becomeundue in that it will coerce the employee's will infavor ofwhat the employer desires against his better judgmentas towhat is really in the best interest of himself and his fellowemployees.8Here the pamphlet was distributed to the respondent's employeeson the respondent's property by persons in the respondent's pay. Itwas circulated at the peak of the Union's organizing campaign and ata time when the threatened discharge of the unioncommittee wasfresh, in the minds of the employees. In the pamphlet the respond-ent expressedbitter opposition to labor organizations.We thinkthat the pamphlet made it clear to the employees, not only that therespondent was uncompromisingly hostile to the Union, but that therespondent might be expected to take positivemeasuresto make itsopposition effective.Thus the caption on the outside of the pam-phlet-"Ford . . . Cautions Workers on Organization"-in itselfreveals that the document was intended not merely as an argumentbut as a warning. The further declaration that Ford had "neverhad to bargain against our men"-that is, had never had to deal withitunion-and that "we don't expect to begin now," likewisecarries athreat that can hardly have been misunderstood. In its entirety, andin the light of its source and its background, the pamphlet couldonly be construed by the employees as a plain warning that the re-spondent had no intention of accepting or tolerating the Union, andthat the employees could expect to achieve self-organization only byoverpowering their employer through economic action.9We find that the distribution of the pamphlet by the respondentto its employees was intended to have, and did have, the effect ofinterfering with, restraining, and coercing the respondent's employ-ees in theexerciseof their right to self-organization and collectivebargaining.The respondent contends in substance : (1) that in thecirculationof the pamphlet it was exercising the right of free speechguaranteedby the First Amendment to the Federal Constitution, and (2) thatthe legislative history of Section 8 (1) of the Act indicates thatCongress purposely left employers free toinfluencetheir employees8Virginian Ry. Co. Y. System FederationNo. 40, 84 F (2d) 641(C. C. A 4),aff'd 300U S 515.O As a matter of fact,as we find hereinafter,within a short time after issuance ofthe pamphlet,the respondent did undertake an active and open campaign to crush theUnion, through discriminatory discharges and similar repressive measures. FORDMOTOR COMPANY353in the exercise of the rights- guaranteed in Section 7 as long as em-ployers did not interfere with, restrain, or coerce employees in theexercise of such right.-We have considered these defenses and, in the light of the factspi esented, find them to be without merit. The respondent's right tofr 'edom of speech and of press does not sanction its use of speech orpress as a means of employing its economic superiority to interferewith, restrain, or coerce its employees in the exercise of the rightsguaranteed by the Act.10By its distribution of the "Viewpoint onLabor" to the plant employees, the respondent was not addressing orattempting to influence the public at large; nor was the respondentaddressing an argument to the intellect of its employees which theywere free to accept or reject without compulsion.The respondentwas not attempting to engage in the "free trade in ideas ... in thecompetition of the market." 11On the contrary it was issuing a sternwarning that it was bitterly opposed to the Union and that it wouldthiow the weight of its economic power against the efforts of itsemployees to form or carry on such an organization. The respond-ent's right so to interfere with, restrain, and coerce its employees isnot sanctioned by the First Amendment.As to the respondent's contention that the Act does not prohibitan employer from influencing his employees, it is clear, for the rea-sont; already stated, that the respondent's actions here constitute notmere influence but interference, restraint, and coercion, expressly for-bidden by the Act.In the light of the foregoing considerations, and upon the entirerecord, which portrays the systematic employment by the respondentof unfair labor practices directed against the Union, we find thatthe respondent, by distributing to its employees "Viewpoint onLabor," has interfered with, restrained, and coerced its employees inthe exercise of their rights guaranteed in Section 7 of the Act.2.Statements of satisfactionDuring the shut-down, in October and November 1937, a largenumber of the respondent's employees were solicited to sign state-10 See N.L. R B. v Falk Corporation,102 F. (2d) 383 (C. C A 7), aff'd in 308 U S.453.N L R B v Colten,105 F (2d) 179 (C C A6) , N L R B v Iropwood Retin-ningCo, 98F. (2d) 97 (C C A2) ; Virginia Ferry Corp v N L R B,101 F (^d) 103(C C A4) ; N. L R. B v. Stackpole CarbonCo.. 105 F: (2d) 167 (C C. A. 3),cert.den. 60 Sup. Ct. 142 ;N. L. R. B. v.NebelKnitting Company,103 F: (2d) 594 (C C. A 4) ;Republic Steel Corporationv.,N. L. R. B,107 F (2d) 472 (C C A 3), cert. den April 8,194011 See Holmes,J, dissentinginAbrams v.United States,250 U S 616, 624, 630 (1919)'.Compare the language of the Court inThornhill v. Alabama(310 U. S 88, decided April22, 1940) : "Abridgment of the libertyof such discussioncan bejustifiedonly where theclear dangerof substantive evils arises under circumstances affordingno opportunity to,test the meritsof ideas by competition for acceptancein themarket of public opinion-" 354DECISIONSOF NATIONALLABOR RELATIONS BOARDments reading substantially as follows.- "We are satisfied with thehours, wages, and working conditions at Ford Motor Company."Some of the statements expressed satisfaction also with the respond-ent's labor policies.The statements achieved the widest circulation.Solicitationwascarried on at the plant, during working hours as well as at lunchperiods, among employees who had been recalled to work or whoworked through the shut-down. To a large extent, also, laid-off em-ployees awaiting the call to return to work were solicited in theirhomes.The record requires the conclusion that by November 23, theeve of the strike, substantially all the employees, whether laid off orworking, had been made aware of the movement which the statementssymbolized.Original responsibility for the statements of satisfaction wasclaimed at the hearing by Gus Krummel, an ordinary employee.Hetestified that he, John Bertke, and Joseph McConnell, two fellow.employees, after discussing their dislike of the Union and the desira-bility of initiating a rival organization, determined to sound' outsentiment among the men. They arranged to circulate the statements.of satisfaction in order to find out which employees were satisfiedwith existing working conditions in the plant and were willing tooust the Union.Krummel felt that by signing the statements theemployeeswould indicate their dissatisfaction with the Union.Bertke thought that if they could sign up a substantial majority ofthe employees "in favor of conditions the way that they were" thenecessity for any labor organization would be eliminated.AssistantForeman Claude Eidson, who participated in the solicitation of sig-natures, testified that Krummel handed him a statement with the in-struction to "Take this out and get signers, see who is satisfied, goout and vote no strike."Assistant Foreman Tice Gurley who alsosolicited signatures testified that the purpose of the solicitation wasto ascertain who was willing to repudiate the Union and who wantedto stay with it.Other witnesses had other understanding of thepurpose of the statements and many who participated in the move-ment could give no reason for circulating or for signing.Notwith-standing much inconsistent and evasive testimony on the part ofemployees who solicited signatures to the statements, the record es-tablishes, and we find, that the statements of-satisfaction were circu-lated in order to instigate and canalize, as well as to record, opposi-tion to the Union among the plant employees.In addition to Krummel, Bertke, and McConnell, the group mostactive in this movement consisted of a number of the respondent'sassistant foremen, also referred to in the record as "subforemen,""leaders," and "pushers."No foreman or higher official of the re-pondent is shown to have expressly authorized this activity or to FORDMOTOR COMPANY355have actually participated in it. It becomes important, therefore,to consider briefly the status of these assistant foremen.The plant employed 41 persons in the category of assistant fore-man.'All supervisory employees below the rank of departmentalforemen were so designated, apparently without distinction.13Thepower and responsibility of these employees varied widely.Severalwere evidently persons of considerable consequence in the plant andcannot accurately be termed mere "straw bosses."Thus, AssistantForeman William Rabb served as assistant to General Foreman Batesand ranked above several other assistant foremen in the chassisdepartment, exercising general supervision over its 165 employees.Rabb and the other assistant foremen in that department 14 met withForeman Bates to determine which employees to recall after theshut-down.Assistant Foreman Grodie, who called himself a "leaderin the enameling department," had complete charge of that depart-ment with three or four other assistant foremen under him and him-selfmade up the list of the men to be recalled to it after theshut-down.Assistant Foreman Goellner had under his supervisionAssistant Foreman Reiners.Assistant Foreman Hussey had fullcharge of the 24 porters in the maintenance department and had atleast one other assistant foreman under him.According to his un-contradicted testimony, Hussey determined who should be recalledafter the 1937 shut-down, then handed the list to SuperintendentMabie and to the employment office.Assistant Foreman EdwardHanneken, a subforeman to Bragg, foreman of the body department,had 110 men in his charge.In all cases the assistant foremen served as the workers' first con-tact with the management.Departmental foremen generally reliedupon them for information concerning the work of the men undertheir supervision and consulted them when selecting men for lay-offor reemployment.The assistant foremen knew the quality of themen's work and their recommendations were usually followed.1512 The Trial Examiner listed 55 persons in this category.Three, however,(FrankMcDowell,Fred Spellmeyer,and Harold Tunsin^) are shov-n to be foremen,and 11 others(FBauer, Everet Bricht. David Cook, Millard Caddy, William Hig_ins, Russel Jackson,P. R Kuhn, Stanley Maupin, Adrian Keena, 0 A Shaw, and Steve Valch]ch), althoughlisted by the respondents as assistant foremen,testified that they were ordinary produc-tion employees.We accept their testimony as trueThe persons found by us to beassistant foremen are listed in Appendix III13CompareMatter of Ford Motor CompanyandInternational Union, United Automo-bileWorkers of America, Local No406,18 N L R B 167, involving another automobileassembly plant of the respondent,where the record afforded a distinction between"assistant foremen"and "assistant working foremen ""Assistant Foremen Arthur Beal, Claude Eidson,Andrew Sivley,Wesley Gantz, andGail Renick15The testimony of foremen'and assistant foremen regarding the relative efficiency ofindividual production employees under their supervision clearly reveals the latter groupto have been more familiar with the men and their respective operations than were theformer. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, although the assistant foremen were withoutexpressauthority to hire or discharge and although the wages of some assist-ant foremen were only slightly higher than those of ordinary produc-tion employees, we find, from the extent of their supervisory author-ity and the degree to which they participated in selecting men forreemployment, that the respondent delegated to them and theyexercised substantialmanagement functions.The record is clearthat they were regarded by ordinary production employees as repre-sentatives of the management.The extent of the participation of these supervisory employees inthe statements-of-satisfactionmovement was considerable.Of the41 persons found to be assistant foremen, 22, or about half, admittedat the hearing that they had either solicited signatures to the state-ments or advised employees to sign them, or in other ways had indi-cated to production employees the desirability of recording renuncia-tion of the Union.Among these are included Goellner, Hussey, andHanneken, men who, as we have shown, exercised very importantsupervisory authority.Without resolving specific conflicts in theevidence we find that the number of assistant foremen who actuallyparticipated was somewhat larger.The number of employees ap-proached by each of the several assistant foremen ranged from 1 to50.Generally these supervisors solicited employees under their ownsupervision.Some of the solicitation occurred at the plant, morewas accomplished at the homes of men waiting to be recalled. In anumber of instances, the assistant foremen told the employees thatemployment would be conditioned upon their signing.That condi-tion was necessarily implicit, we find, whenever the solicited indi-vidual was a laid-off worker awaiting reinstatement.Assistant Foreman Emerson recommended for reinstatement anemployee who had signed a statement at his request; Assistant Fore-man Pettit refrained from recommending two men who refused hisrequest that they sign, testifying that "they didn't have the qualitieswe desired in them"; Assistant Foreman Eidson reported to Fore-man Bates that two men solicited by Eidson signed a statement:Although most of the assistant foremen were not asked at the hearingwhether information acquired in the course of their solicitation wastaken into consideration by them in determining whom to recommendfor recall, the record compels the conclusion that the attitude ex-pressed by employees who were solicited affected their chances ofemployment.The respondent contends in substance that the supervisory statusof the assistant foremen was not such as to compel theirexclusionfrom the bargaining unit; that they were sought as members by theUnion, which a number of them joined; that they were within theirrights as employees in opposing the Union; and that they did so FORD MOTOR COMPANY357,from motives of personal resentment, uninfluenced by the respondent.It points to the fact that no foreman or higher official openly partici-pated in the movement or encouraged statements of satisfaction, andstates that, "There is not a scintilla of evidence that anyone connectedwith the management knew at the time of the circulation of the`statements of satisfaction."'The assertion that the respondent's officials were ignorant of theactivities under discussion is contradicted by the testimony of PlantManager Johnson.After stating, "It is .a small compact plant andeverybody knows everybody else's business," Johnson testified thatbe knew, before the strike, that a petition expressing loyalty to, orsatisfactionwith, the respondent was circulating among the em-ployees.We do not believe that the extensive participation of theassistant foremen in the statement-of-satisfaction movement can haveescaped the notice of the plant officials.In any event, the assistant foremen exercised substantial employerfunctions.The coercive character of their activities during the shut-down derives in large part from the fact that they appeared toembody the respondent's economic power and to speak its will.",Neither their right to engage in concerted activities nor their eligi-bility to membership in the Union excuses the respondent's failure torestrain them from enlisting its prestige on one side of a representa-tion dispute.17We accordingly find that the respondent, by the activities of itsassistant foremen in soliciting signatures of the respondent's em-ployees to statements expressing satisfaction with the respondent'shours,wages, and working conditions, and thereby and in otherways instigating the respondent's employees to oppose or to abandonthe Union, interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.1818 SeeSwift&Company v. National Labor Relations Board,106 F (2d) 87, modifyingand enforcing as modifiedMatter of Swift d Company,a CorporationandAmalgamatedMeat Cutters and Butcher Workmen ofNorth America, Local No 61,1, and UnitedPackingHouse Workers Local Industrial UnionNo300,7N. L RB. 261);H J Heinz Company v.N L R B. 110 F (2d) 843(C C A 6),enf'gMatterofH. J.Heinz CompanyandCanning andPickleWorkers,Local UnionNo. 325,affiliatedwith Amalgamated MeatCutters and ButcherWorkmen ofNorth America, American Fedeiationof Labor,10 N LR. B 96317 SeeInternational Association of Machinists,et at vN L R B (Serrick Corp ),110 F (2d) 29 (App D C ),5 L R. A 335, affirmingMatter of The SeirickCorpora-tionandInternationalUnion,United AutomobileWorkers of America,Local No. 1,59,8 N. L R B 021;Matter of Ward BakingCompanyandCommittee for IndustrialOrgani-zation,8 NL.R B. 558;Matter of TennesseeCopper Companyand AF of L FederalUnionNo.21164,8 N. LR.B 575;9 N. L R B. 117;Matter of Mt. Vernon Car Manu-facturingCompany,andLocal LodgeNo1756,AmalgamatedAssociation of Iron,SteelifTin Workers of North America,affiliated with the Committee for Industrial Organization,11 N L R B 500.18We distinguish the instant situationfrom thatinMatterof Ford MotorCompanyandInternational Union, United AutomobileWorkersof America,LocalNo406,18 N LR.B 167,wherein we ascribed to the respondent anti-union statements of an "assist-ant foreman"but absolved it of responsibility for activities,similar to those above con-283031-..l1-vol 2:t-24 358- nDECISIONS OF '.NATIONAL.. LABOR -RELATIONS BOARD3.Denial of the right to wear union buttonsPrior to the 1937 shut-down union members wore buttons evidenc-ing their membership and payment of dues without interference.Thereafter the buttons completely disappeared from the plant.Em-ployees wearing this insignia of continued union membership whenreporting at the plant failed to obtain reinstatement, and men whohad been reinstated were ordered from the plant if they pinned ontheir buttons."The case of Norman L. Miller is illustrative of respondent's inter-ference with the wearing of union buttons.Miller received a letteron November 2, 1937, asking him to report for work.He reportedthe following morning wearing his union button.While waiting forFactory Service Manager Gantner, Miller was approached by hisassistant foreman, Edward F. Gramlich, who told him to go upstairsand check over some stock as soon as his time was made out, andadded: "If you want to go to work you better get rid of that button."Notwithstanding this warning, Miller continued to wait without re-moving the button.A few minutes later the watchman told him thatthere was no work that day for him.Miller was subsequently rein-stated and was a witness for the respondent at the hearing. Inspite of his obvious reluctance to recall the foregoing incident, histestimony substantiates signed statements which he gave the Unionon November 3, 1937, and which relate the occurrences above setforth.The respondent in its brief denies any interference with the wear-ing of union buttons and claims that after such charges were broughtto its attention it questioned the assistant foremen and the chargeswere denied.However, Personnel Manager Miller testified that theassistant foremen were not questioned and the foremen were ad-dressed in a group and not asked individually.Furthermore, whenduring a conference between a union committee and Gantner onNovember 5, 1938, the committee requested Gantner to call some ofthe foremen and have them deny that they had been instructed toprohibit the wearing of buttons, Gantner refused.We find that the respondent by prohibiting its employees fromwearing .union buttons in the plant interfered with, restrained; andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.sidered, on the part of "assistant working foremen"The distinction is found principallyin the high de^ree of superiisory authority shown to have been exercised by a numberof the assistant foremen here involved, and in the extent,both numerically and in propor-tion to the total number of assistant foremen employed,towhich they engaged in theanti-nion activities."Eight cases of discrimination against employees for wearing buttons are discussedin Section III, D, 3, a below FORD' MOTOR COMPANY359C.Therefusal to bargain collectively1.The appropriate unitAt the hearing counsel for the Board, the Union, and the Legionentered into a stipulation providing that all production employees atthe plant, including maintenance employees and subforemen, butexcluding employees having the power to hire or discharge, clericaland office employees, departmental foremen, watchmen, and zonemen,constitute a unit appropriate for the purposes of collective bargain-ing.Counsel for the respondent refrained from joining in the stipu-lation; stating : "It is up to- the.,Board to determine after hearingevidence of the parties who are familiar with these classifications,and passing upon the desirability or validity of such an agreement.That is up to the Board after hearing such evidence."In his Intermediate Report the Trial Examiner concluded thatthe respondent's subforemen (also called assistant foremen, leaders,and pushers) should be excluded from the bargaining unit because oftheir supervisory status.In all other respects his finding of appro-priate unit follows the above stipulation.The respondent alone hasexcepted to the exclusion of the subforemen.For the reason stated in our discussion of the status and activitiesof the respondent's assistant foremen '21 we agree with the TrialExaminer's conclusion and find that, notwithstanding the Union's 21express agreement to their inclusion, the assistant foremen are prop-erly outside the bargaining unit."We find that all production employees of the respondent at itsSt.Louis plant, including maintenance employees, but excludingemployees-having power,to hire or discharge, foremen, assistant fore-men, subforemen, leaders, and pushers, and clerical and office em-ployees, watchmen, and zonemen, constitute a unit appropriate forthe purposes of collective bargaining, and that said unit insures toemployees of the respondent the full benefit of their right to collec-tive bargaining and otherwise effectuates the policies of the Act.2.Designation of the Union by a majority in the appropriate unita.Si'ze,,u d composition of the unit.The respondent's pay roll for September 5, 1937, contains the namesof 892 employees, of whom 837 were within the appropriate unit.','eD See Section III, B,2 above.'We hereinafter find the Legion to be an employer-dominated labor organization.Accordingly,its desires regarding the bargaining unit are given no weight.99 The 41 men in this category are listed in Appendix III.sawe have excluded 3 foremen(Frank McDowell,Fred Spellmeyer,and Harold Tunsing),11 watchmen(Alexander F. Berthel, Patrick F. Coleman,Vasco Cortopassi,D J Cottle,Joe E.Hoffman, Theo.F.Hofineister,Wm. T. Huitt,Henry Korte,Wm. E McDonough,Peter J Polizzi,Jr.,G. E. Riegert)and 41 assistant foremen(Appendix III). 360DECISIONS OF NATIONAL LABORRELATIONS BOARDWe find, below,that oil October 19,November 3 and 5, and Deceln-ber 1 and 7,1937, the respondent refused to bargain with the Union.As we shall demonstrate,no material change in the size or composi-tion of the appropriate unit took place between September 15 andDecember 7.Althoughthe plant shut down on September15 and didnot resumeproductionuntil the middle of November,we find thatproductionworkers who received no work assumed the status of laid-off employ-ees and had a reasonable expectation of reinstatement.24The re-spondent's discrimination against some of them 25 could not deprivetheworkers of their status as employees under theAct.Therespondent'sown employment records support our view that theemployee status continued,for the respondent did not attempt toalter that status upon its books until December 23.211Prior to November 1, 1937, the respondent hired no new employees.Thereafterithired 10 before the strike, and 81 while the strike wasin progress.We accept as true the respondent's contention that itcalledworkers to employment as rapidly as production required.We find below that in theperiod inwhich the respondent hired thesenew employees it discriminatorily denied employment to 94 unionmembers '27 and further that the strikewhich beganon November 24was causedby unfair labor practices of the respondent.21In thecircumstances we infer that all 91 new employees hired by the re-spondent took the places of workers who had been discriminatedagainst, or of strikers whose strike was caused by unfair labor prac-tices,or both, andfind that their tenure of employment is subject tothe right of such old employees to reinstatement.2°They are notpart of the appropriate unit.2tMany ofthe production workers had experienced similar seasonal lay-offs in earlieryears and wereaccustomed to being recalled to work asproductionresumedSeeNorthIVhtttierHeightsCitrus Associationv.N L. R.B.,109 F.(2d) 76 (C C. A 9), enforcingMatter ofNorth,Whittier Heights CitrusAssociation andCitrusPackingHouse WorkersUnion,LocalNo 21091,10 N. L. R. B. 1269,where theCourtsustained the Board in itsholding that alay-off because of a temporary shut-down did notsever therelation ofemployer andemployee23 See Section III, D,infra.28 Pursuantto an instruction from the respondent's Deaiborn,Michigan,office,datedOctober 13,1937, and referred to in the record as "MedicalLetter No3," the plant offi-cials on December23, 1937, terminated the "active" employment statusofmost of theproduction employees who had then not yet been recalledThe instruction states thatemployees "laid off over one month"shall receivea physicalexaminationbefore returningto work ; thatin the event of special instructionsfrom the Dearborn office theperiod maybe p:olonged to 3 months.27 Section III,D, infra.28Section III,E,infra2° SeeN L R. B V. Remington Rand, Inc,94 F (2d) 862(C C A 2d)cert denied 304IJS 576,enf'gMatter of Remington-Rand,IncandRemington Rand Joint ProtectiveBoard of theDistrictCouncil OfficeEquipment Workers,2 NL R B 626,Black DiamondS SCorporationv.N. L.R. B., 94 F. (2d)' 875(C. C: A. 2),cert denied304 U. S. 579,enf'gMatterof Black Diamond Steamship CorporationandMarine Engineers'Beneficial"9 ssociat ion,LocalNo33, 3 N L R B 84 FORD MOTORCOMPANY361We hereafter find that the respondent properly terminated theemployment of a few employees 3o for their failure to report to workupon call before the strike.As will appear, the adjustments necessi-tated by these terminations do not affect our conclusions regardingthe Union's majority as of any of the dates upon which a refusalto bargain occurred.For the purposes of this discussion they aredisregarded.b.The proof of majority; the Trial Examiner's findingThe Union produced its original membership records at the hear-ing and made them available to all parties for examination.A sum-mary of the records, showing the names of members and the lastmonth for which each paid dues, was introduced in evidence.Fromthe summary it appears that 790 persons applied for membership inthe Union.31It further appears that 724 such persons 32 were withinthe appropriate unit and were listed on the respondent's Septemberpay roll.The Union's claim of majority designation thus rests, insubstance, upon its showing that 724 out of 837 employees in theappropriate unit had designated it as their representative.At the hearing the respondent claimed that many employees hadjoined the Union only as the result of violence, intimidation, threats,and duress.A large number of the men who signed applicationsfor membership in the Union testified regarding the circumstancesunder which they joined and subsequently paid dues.In his Intermediate Report the Trial Examiner found that theevidence concerning 151 of the 724 persons in the appropriate unitwho had applied for membership in the Union was insufficient tosupport the conclusion that the Union was their designated bargain-ing representative throughout November 1937.33Without indicatingthe specific reason applicable to each case, he predicated his findingsas to all these men upon the presence of one or more of the followingcircumstances :34(1)They failed to pay dues subsequent to July 1937;(2)They failed to pay an initiation fee;30 Appendix II, A.31 The entire record requires the conclusion that all the persons who signed applicationsdid so prior to the September 1937 shut-down32 The 66 persons included in the summary of the Union'smembership records but notin the appropriate unit comprise 30 assistant foremen, and 36 individuals who, on Sep-tember 15,1937, werenot employees of the respondent33The Trial Examiner listed 205 names in this category.We have reduced it by 52 byeliminating 2 duplications,21 assistant foremen,and 29 persons who were not employeesof the respondent on September 15, 1937.3! The Union's constitution states that applications must be accompanied by the initia-tion fee; that all dues and assessments are payable on or before the first day of eachmonth;that any member who fails to pay dues and assessments for a period of 3 monthsshall be automatically suspended by the end of the third month ; and that during unem-ployment strikes, or lock-outs, members may be released from the payment of dues. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)They failed to join and pay fees voluntarily, but signed appli-cation cards and paid fees under duress.As to the remaining persons in -the appropriate unit' whose' namesappear in the summary of the Union's records, the Trial Examiner-found that they joined the Union voluntarily and were members ingood standing throughout November 1937.The Trial Examiner'sconclusions, as adjusted, amount to a finding that 571 out of 837,persons in the unit had designated the Union as their bargainingrepresentative.c.The respondent's contentions; conclusions regarding majoritydesignation of the UnionThe respondent's objections to the Trial Examiner's finding astomajority designation may be summarized as follows :(1)That in addition to 151 persons excluded by the Trial Exami-ner in his computation, 133 others in the appropriate unit are shownto have been coerced into joining the Union and must be excludedfrom the Union's claims;(2)That in the light of the testimony indicating that workerswere coerced into joining the Union, uncorroborated documentaryevidence of the union membership of 77 persons who did not testifyat the hearing should be rejected; 3,1 and(3)That persons at work in the plant who failed to respond tothe Union's strike call of November 23, 1937, thereby repudiated theUnion as their bargaining representative and must be excluded fromcomputation of its majority.We shall briefly discuss each con-tention.Of the 133 additional persons claimed by the respondent to havebeen coerced into joining the Union, 68, by their own testimony,completely negate any suggestion of duress in joining. Some ofthese men testified that they joined the Union voluntarily; the othersthat they joined it because they were so frequently requested to doso by fellow workers.The remaining 65 testified that they joined"in order to avoid trouble" or because of threats and intimidationby union men by whom they were solicited.Much of this testimonyis vague and general in character; all was elicited at the respondent'sinstance, in the presence of the respondent's officials, after the re-asThe respondent excepted to the Trial Examiner's alleged refusal at the hearing to per-mit it to show that eliorts had been made to intimidate, coerce, or dupe a particular workerinto joining,or continuing as a member in, the Union unless such person had in factjoinedIn its brief it contended that such refusal constituted prejudicial errorReviewof the portions of the record cited in the exception reveals,however, that such evidencewasadmittedin every instance in which it was offered, as tending to show the commissionof violence and threats,though not to show attempted coercion.We have consideredsuch evidence for all the purposes for which it was offered.Accordingly,the respondentis not prejudiced by the ruling. FORD MOTORCOMPANY363spondent had clearly demonstrated, by a series of unfair labor prac-tices directed against the Union,- that the economic security of itsemployees depended upon their repudiation of that organization.37The Trial Examiner, after observation and consideration of thedemeanor of the witnesses, concluded that none of these men joinedthe Union under duress.We affirm his finding. The respondent'sfirst contention is rejected in its entirety.Before leaving the issue of duress we are constrained to observethat, while we do not disturb the finding of the TrialExaminer asto this issue, the transcript of proceedings convinces us that he erred,if at all, on the side of exclusions from the Union's majority.3'It is our conclusion that the record does not present such a showingof violence and intimidation in aid of the recruitmentof unionmembers as to impair the presumption that an employee who hasjoined the Union and has preserved his good standing therein, hasfreely designated and continues freely to designate the Union as hisrepresentative for the purposes of collective bargaining.Thus thefailure of such an employee to testify does not justify theexclusionof his name from among those who have selected the Union.Weobserve, moreover, that 25 of the 77 men in this category left theirwork in the plant to go on strike at the call of the Union and therebyexpressed continued loyalty as late as November 24.The contention that by their failure to go on strike 157 employeesin effect repudiated the Union can in no event affect that Union'smajority at the time of the refusals to bargain which occurred beforethe strike was called.39Nor do we accept it in derogation of theUnion'smajority status thereafter.The purported repudiationsoccurred after the respondent had denied the Union the opportunityto represent the employees in collective bargaining and had otherwisegrossly interfered with their freedom to select representatives.Therespondent cannot now avoid its obligation to bargain by taking39 See Section III, B, C, 3, D.37 SeeMatter of May Knitting Company,Inc.andUnited-Wholesale and WarehouseEmployees of New York,Local 65,C 10., 9 N.L R B. 938,Matter of Moltrup SteelProducts CompanyandSteelWorkers Organizing Committee,Lodge No. 1202,19 N. L. It B_471.m The Trial Examiner excluded 5 employeeswho affirmedtheir allegiance to the Unionby going on strike,and 10 who are listed in the complaint,as to 6of whom weherein-after find discrimination.As to 109 of the persons so excludedby the TrialExaminer,the record is bare of any evidencethat theywere subjected to violence,intimidation, orduress, in connection with joiningthe UnionAs to them,therefore,his determinationrests solely upon their failure to retain goodstanding in the Unionas defined in itsconstitution without taking into account the constitutional provisionthat payment ofdues may be suspended during periods of unemployment.Undei the conditions of lay-offprevailing at the plant through October and part of November that test appears to us tobe a severe one36October19, November3, and November 5, 1937 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDadvantage of the apparent success of its efforts to destroy the Union'smaj ority.40We adopt the Trial Examiner's conclusions regarding the majoritystatus of the Union.We find that on September 15, 1937, and atall times thereafter the Union had been designated by a majority ofthe respondent's employees in the appropriate unit as their represent-ative for the purposes of collective bargaining and that, pursuant toSection 9 (a) of the Act, the Union was and is the exclusive repre-sentative of all the employees in such unit for the purposes ofcollective bargaining.3.The refusal to bargainAs we have indicated 41 the Union's early efforts to negotiate withthe respondent occurred during the spring of 1937 when the plantwas in full production.They were, on the whole, successful.Super-intendent Mabie established a working relationship with the Unionin order to keep the plant running.He persuaded his superior,Plant Manager Johnson, to acquiesce in this course in the expecta-tion that the Union "would not get far," and that "the thing wouldexplode and then blow over."When, however, Mabie's predictiondid not materialize but instead the union organization flourished,while Mabie continued to meet with its various committees, Johnsondid not feel happy "about the whole thing," and "there were severalthings [Mabie] got hell about for doing." Johnson, obviously,looked upon Mabie's policy of meeting with the Union with growingdisfavor.In his dealings with the Union, Mabie never questioned the Union'sright to represent the employees.At a conference on September 7,1937, between the union committee, Mabie, and Factory ServiceManager Gantner, the Union's president stated that his organizationrepresented the majority of the respondent's employees.To thisMabie replied that he did not believe it.But, when the union presi-dent said, "Well, we can prove it to you," Mabie's response was,according to his own testimony : "That is not necessary."At the40Matter of McKaig-Hatch, Inc.andAmalgamated Association of Iron, Steel and TinWorkersof North America, Local No. 1139,10 N L R B 33;Matter of H J Heinz Com-panyandCanning and Pickle Workers Local UnionNo325, etc,10 N L R B 964. enf'dH. J Heinz Company v N. L. R B ,110 F. (2d) 843 (C C A 6) ;Matter of Hot trapSteel Products CompanyandSteelWorkers Organizing Committee, Lodge No 1202,19N. L. R. B. 471.It is in the same light that we regard the apparent defections from the Union occa-sioned by the "Statement of Satisfaction" movement discussed in Section III, B, 2,above, and by the organization of the Legion (See Section III, F, below)We refuse togive weight to seeming shifts of allegiance which are actually the product of the respond-ent's unfair labor practice.41 See SectionIII,A,supra. FORD MOTOR COMPANY365,hearing,moreover, Gantner estimated that in September 50 to 60,per cent of the plant employees wore union buttons.We find thatthe respondent had no real doubt as to the Union's right to representthe majority of its employees.After September 25, 1937, the respondent put an end to Mabie's,relations with the Union, transferring the collective bargaining func-tion to the factory service and employment office.When asked if hehad been solicited to meet with the Union since September 25,.1937, Mabie testified : "There has been messages and Mr. Johnson hashad calls and I have been in his office when he got them and he re-ferred the calls to Gantner and Miller."However, about the middleof October 1937, William Rankin and Fred Beeler encountered Mabiein a restaurant across the street from the plant and tried to arrangewith him for a meeting with the Union's committee.Rankin testifiedthat Mabie told them that he could not meet with them in the plantwithout losing his job.Mabie could not recall having made such astatement.He claimed that he offered to talk to the two men in therestaurant, but that they were unwilling to speak without the rest ofthe committee being present.He further testified : "I didn't tellthem I would meet them anywhere and didn't refuse to see them,there any more either." In any event, it appears that the Unionasked Mabie for a conference and that while he was willing to talkwith the two men in the restaurant, he made it clear that he could notnegotiate formally with the Union.On October 19, 1937, after the Union attempted unsuccessfully to,reach officials of the plant by telephone, Kimberling, with authoriza-tion from Homer Martin, international president of the United Auto-mobileWorkers of America, sent the following telegram to Mabie:INTERNATIONAL UNION UNITED AUTOMOBILE WORKERS OF AMERICA OFDETROIT URGENTLY REQUEST MANAGEMENT OF FORD BRANCH ST LOUISTO CONFER WITH LOCAL 325 ST. LOUIS IMMEDIATELY ANSWER IMME-DIATELY POSTAL TELEGRAPHHOMER MARTINPlant Manager Johnson testified:"I was in Detroit, [Mabie]calledme at the Dearborn end and read me the telegram.. .I told himhe knew the policies of this company and his job was the job of bring-ing back these men, he and the men that are associated with him.The onlythingI wanted him to do was to behave as we have alwaysbehaved andto ignore that telegram."42He further testified : "Inbringing the men back,we didn't intend to meet the committee thatthe automobile union set up for hiring from a hall on Clayton Avenuefor the Ford Company down on Sarah . . ."Johnson stated thatthis was the policy of the respondent because he told the "people in42 Italicssupplied 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDDetroit" how he felt about the matter and what he intended to do.The telegram was ignored.On October 30, 1937, after further attempts of the Union to reachthe respondent's officials by telephone failed,'Union President Kim-berling sent Plant Manager Johnson a registered letter again request-ing the respondent to meet with the Union committee relative tocollective bargaining.Johnson testified that he received the letterand turned it over to Gantner and Miller, directing them "to get intouch with them, meet with these fellows, and find out what theywanted, what we could do."Accordingly, on November 3, 1937, Gantner and Miller met theunion committee at the plant.Gantner, manager of the factory serv-ice department, stated that he did not have authority to pass on con-troversies but would proceed with questions and obtain an answer in48-hours.He testified that "the: authority I had- was. to, deny their,charges."The union committee presented certain demands and statedthat the Union wanted relations established the way they were beforethe shut-down.The next conference was held on November 5. Itsproceedings were recorded in notes taken by the Union and by therespondent.When asked for an answer to the committee's complaintsthat the respondent had refused to bargain, Gantner announced : "thecompany will continue as it has in the past to listen to any individualemployee or any group of employees connected with the Ford MotorCompany."When Kimberling interpreted this answer as meaningthat the respondent was against collective bargaining, Gantner re-plied : "I'll listen to what you have to say.That's all I can tell younow."He evaded any direct response to the committee's questionsregarding whether the union men were allowed to wear their buttonsin the plant.Gruswitz, a committeeman, asked that the foremen becalled in and asked to deny that they had been given instructionsagainst permitting the men to wear their union buttons; Gantner'sreply was, "it will not be possible, no."The committee ended theconference by stating that inasmuch as Gantner had no authority todeal with them and inasmuch as those who had such authority wouldnot deal with them, the conference was useless. In light of Gantner'scompletely uncooperative conduct at the meeting, and his testimonyas to the extent of his authority, it is apparent that the committee'sconclusion concerning the futility of continuing the conference wasjustified.Plant Manager Johnson testified that the respondent had severaltelephone calls from the Union in November. "Kimberling got meon the phone once . . . he requested that we meet with him or some-thing or another; I don't remember the conversation. I turned it overto Gantner who was setting there in the office with me at the time." FORD MOTOR-COMPANY367Johnson also testified that at one time 93 Delmond Garst, regionaldirector for the United Automobile Workers of America, reachedhim on the telephone. , "I knew him to be one of the officials of theUAW in some capacity-I knew'he had affiliated with the union, and,of course, the inference was there that he was representing some em-ployees in the plant, because they wanted to talk to us about thesituation."When asked what he did when Garst called, Johnsonstated : "I told him I would talk to any employee of the Ford MotorCompany but I wouldn't care to talk to him."On December 1, 1937, Joseph Cooper, secretary of the Union, andKimberling, spoke to Personnel Manager Harry Miller on the tele-phone and requested him to arrange for a conference between Johnsonand Mabie and the union committee.Miller, although willing tomeet with Cooper and Kimberling alone, refused to arrange a meet-ing between the committee. and. the, responsible,plant officials.Thetwo union officers were unwilling to meet Miller since he had authorityonly to listen to their demand but not to bargain with them.On December 7 the Union, by its president and recording secretary,sent the respondent a letter, stating that many of the union men werereceiving telegrams asking that they advise the respondent promptlyif they wished to continue their employment.The letter continues :"We wish to state the men are ready to return to work when the FordMotor Company ceases its discriminating policy and establishes rela-tions with the Union and its members, the same as they were prior tothe change of the new models."We construe this letter as anotherrequest by the Union for collective bargaining.Johnson testified hereceived the letter.When asked whether he continued the practiceof recalling men to work as they were needed, he answered : "I am notcertain about that, whether they did or not.I ignored the letter,I assure you.744The foregoing facts clearly demonstrate that at or about the timeof the September 1937 shut-down the respondent discontinued itspreviously existing relations with the Union and thereafter refusedto bargain with it.The respondent either ignored requests to meetand negotiate or frustrated them by stripping its representativesof power to do more than hear complaints.Requests of the Union tomeet with duly authorized officials were refused.A further refusalto bargain is reflected by Johnson's unwillingness to meet DelmondGarst, whom he knew to be a representative of the Union, for thereason that Garst was not in the respondent's employ.4543The precise date of this incident is not stated in the record."Italics supplied.45 On January 28, 1988, during the course of the bearing,a conference took place andwas attended by the Regional Director,the Trial Examiner,and representatives of therespondent and of the Union.The purpose of the conference was to accomplish adjust- 368DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that on and after October 19, 1937, and on Novemberand 5 and December 1 and 7, 1937, the respondent refused to bargaincollectivelywith the Union as the exclusive representative of therespondent's employees within an appropriate unit, and that therespondent thereby interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.D. Discrimination in regard to hire and tenure of employment1.The scope of the complaintOn the eve of the September 1937 shut-down, the plant employedapproximately 900 production workers of whom over 700 had joinedtheUnion.Between September 22 and October 26 the daily com-plement of workers averaged 155.During November plant employ-ment increased steadily ; on November 23 it had risen to 586.Thatnight the strike was called.The Union, having been denied the right to represent such of itsmembers as received work during the shut-down and having beenrepulsed in its efforts to negotiate with the management,was neces-sarily unable accurately to estimate the extent to which the respond-ent was discriminating against union members, or to make represen-tations to the respondent regarding supposed discrimination.Asa result the 278 men listed in the complaint include a great majorityof the plant employees who worked in September but were not re-called after the shut-down.The strike was joined in by many employees who had not yet beenrecalled to work as well as by a number who had been recalled andwere working in the plant.We are of the opinion that the respond-ent's failure to recall a laid-off worker during the strike affords nobasis for a charge of discrimination, and shall accordingly limit ourscrutiny of cases of alleged discrimination by failure to recall to theperiod preceding the strike.46We have hereinbefore affirmed rulings of the Trial Examiner, uponmotions made at the hearing, whereby he dismissed the complaintment of the charges of unfair labor practices.The respondent contends that it thereundertook to negotiate all matters in controversy between it and the Union,but that theUnion's representatives took no active part in the conferenceIt argues that the TrialExaminer's ruling excluding the transcript of that conference from evidence constitutesprejudicial error.Evidence of negotiations looking to settlement of the proceedingsbefore the Board are obviously immaterial to the issues.The Trial Examiner's ruling48 Conversely,as to workers who were discriminated against prior to the strike, theoccurrence of the strike did not operate to end the respondent's discrimination.We shallnot presume,in the absence of affirmative evidence, that they would thereafter have re-fused an offer of reinstatement had one been offered.(See Section V below.) FORD MOTORCOMPANY369as to 76 of the 278 cases of alleged discrimination.Before statingour findings as to the remaining 202 cases we shall briefly review therespondent's defenses.2.ThedefensesThe respondent's answer alleged in substance that pursuant toits general policy, as production of the new model was begun, therespondent recalled workers as quickly as its operations of the plantpermitted in accordance with their ability to perform the operationsfor which they were required, and that no employee was discrimi-nated against because of union membership or activity. In additionthe answer alleged failure to return to work, disability, and ineffi-ciency as reasons for the respondent's failure to employ specifiedindividuals, and asserted that the respondent had determined neverto employ the individuals accused of inefficiency or certain specifiedindividuals believed by it to have been guilty of "unlawful andwrongful acts," but that it would recall the others when their servicesshould be required.a.Failure to return to workThe respondent alleged that, in accordance with its rule that anyemployee who fails to report for work at its plant within 5 daysafter notice to do so is dropped from the respondent's list of em-ployees, the employment of 54 " men named in the complaint wasterminated and they were replaced with other workers.Forty-eightof these employees were recalled only after the strike had begun andtheir refusal to return to work during the strike has no bearing uponalleged discrimination occurring prior thereto.Its effect upon ouraffirmative order of reinstatement is discussed below in the sectionentitled "The remedy."We hereinafter dismiss the complaint withrespect to five of the six men who were called back prior to the strike 46The sixth, Enoch M. Ray, did report for work, but was refusedreinstatement.40The respondent further alleged that the employment of four othermen 50was terminated after they notified the respondent that theyfailed to report for work because they feared violence from membersof the Union.These employees, however, were recalled while thestrike was in progress and their refusal to report to work is nodefense to discrimination occurring before the strike began.47 The list included 63 men, but we have deducted 9 men whose names were dismissedfrom the complaint during the hearing,48 Carl T Busse, Joseph Evanik, James B Murphy, Clyde O, Rennick, William T Scar-borou;h (See Appendix II, A).49 See Appendix I, A.60George M Bartold, Jack Lancaster,John P Tice,Anthony L. Oith. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDb. DisabilityThe respondent alleges that four of the men named in the com-plaint were, prior to the resumption of operations, disabled fromperforming the duties of such employment.The complaint withrespect to Anastie Thebeau, one of the four men, was dismissed bythe Trial Examiner, upon the Board's motion at the hearing.Asrespects the remaining three, this defense is treated in the discussionof their individualcases.61c.InefficiencyThe respondent set up inefficiency as the reason why 23 men havenot been and will not be reemployed by it.Harry P. Miller, therespondent's personnel manager, testified that no men had been barredfrom reinstatement at the time the strike was called, but that duringDecember, he decided not to call back certain employees because oftheir inefficiency.His decision was based on the information gatheredduring the preparation of this case from the foremen about the qualityof the men's work.Miller stated on cross-examination, however, thatif "they got real short of men they would take them back," that is, thatthe employees on the inefficiency list would not be called back untilall the others had returned. It thus appears that the respondent isnot refusing to reinstate these men but only proposes to postpone theirreinstatement until after such time as all the more efficient employeesshall have been recalled.This list of inefficient employees was prepared only subsequent tothe respondent's receipt of notice of this hearing, and is, therefore,of little probative value in cases where the defense of inefficiency isnot supported by other evidence.d. "Unlawful and wrongful acts"The respondent's amended answer alleges that 59 men named inthe complaint 52 have not been recalled to work because their workhas not been required, and that the respondent refuses to reemploythem for the reason that it has reasonable grounds to believe that"each has been guilty of unlawful and wrongful acts of violent con-duct, threats and intimidation against the respondent, its property,its officers and employees."The answer further states that the re-spondent will not reemploy "any other men whom the company shallhave reasonable grounds to believe guilty of such acts."51 SeeBoulicault(Appendix I, B, 2) ; Edwgrxls(AppendixII,C, 1) ;and Brawner(Appendix II, C, 2)"The name of Louis Jarvis also appears In this listHe, however,was not named inthe complaint FORD MOTOR COMPANY371Personnel Manager Harry P. Miller stated,in answering questionsof the Trial Examiner,that the respondent does not have a policyof refusing to employ men convicted of misdemeanors or felonies, butthat the respondent refuses to employ men whom it believes or hasreason to believe to be "guilty of unlawful violence or guilty of viola-tions of the law; that would not be based on conviction or acquittal."Miller testified that this had been the general policy of the respondentfor years, but the record, contradicts his statement.Many of the un-lawful and wrongful acts which are alleged to have taken place duringthe summer of 1937 were known to the respondent but, with oneexception, no employee charged with such acts was discharged, or,even warned or reprimanded at that time.63Miller testified that the respondent determined not to recall workerswhom it believedguilty of suchacts "sometime between the first ofDecember and the last part of December during the course of 2 or 3weeks."The respondent's brief states that this determination was notmade until late in December, at which time the hearing had alreadybeen in progress for 2 weeks.Miller described the manner of compiling data on each of thesemen as follows:The respondent was seeking information of any kindwhich,would be helpful at the hearing. Some of the employees werecalled into the office and were asked what they knew"about condi-tions";others volunteered such information.Their statements weremade to Miller and then repeated to his stenographer or dictated tothe stenographer directly.The statements thus gathered were ad-mitted in evidence as Respondent Exhibit 86.Miller statedthat thetestimonygivenat the hearing was an additional source of informa-tion upon which the respondent based its determination not to rehiremen guilty of violence.Thus both the respondent's answer and the testimony of its per-sonnelmanager at the hearing present the alleged "unlawful andwrongful acts"of certain employees as the respondent'spresentreason for refusing to reinstate such employees and not as a defenseto alleged discrimination before the strike. In its brief the re-spondent for the first time argues that to the extent that the actscomplained of occurred before the shut-down they necessarily andproperly influenced its foremen in the selection of employees for rein-statement.The surface plausibility of this contention is vitiatedby the record.There are 29 persons with respect to whom we hereinafter finddiscrimination who are charged by, the respondent with misconductbefore the strike.In the case of 22 of these,the alleged misconductstThe exception is Ben Bunk,discussed in Appendix If, C, 1. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDconsists solely of threats, incident in most cases to the solicitation ofunion membership.A twenty-third man,54 is accused of cursing hisassistant foreman who suggested that the man in question would bewilling to help another worker through a union picket line.Onlysixwere charged, in addition, with more significant misconduct.Two men were 55 accused of grinding sparks into the eyes of in-spectors.Both vigorously denied the accusation at the hearing andneither was reprimanded, warned, or given any official indication ofdispleasure.One man 50 allegedly pushed an assistant foremanaround the washroom, and one 57 is accused of squeezing water downanother man's back.The most spectacular occurrence complained ofwas that in which John P. Cahill, an inspector, was stripped of hisclothes in front of the plant on June 21.58The respondent took nodisciplinary action on the basis of this incident.When Cahill re-ported it to Chief Inspector Parrott, the latter told him he might"just forget about it or prosecute, either one . . ."Foremen to whomCahill spoke characterized the occurrence as "a rather lousy trick,a rather childish trick."In sum, the alleged "unlawful and wrongful acts" which, by virtue,of the time of their occurrence, were capable of entering into a de-termination against reinstatement consisted primarily of mere verbalexcesses such as are not uncommon to union organizing drives, insmall part of horseplay, and only in rare instances of actual violence.In no case save that of Ben Bunk which we hereinafter dismiss,-19 isthere any affirmative evidence that the respondent considered thealleged misconduct as a factor militating against reinstatement priorto the strike.We accordingly reject the contention raised by therespondent's brief.The effect of alleged misconduct, before or after the beginning ofthe strike, upon our remedial order is discussed below in the sectionentitled "The remedy."3.Conclusions regarding the alleged discriminationUpon the entire record we find that 94 of the cases of alleged dis-crimination are sustained and that the complaint must be dismissedas to the remaining 108.90For the sake of conciseness we here re-51Boeckstiegel(Appendix I, A).53Forrest and Gruswitz(Appendix I, B, 1).68 Louts Woolsey (Appendix 1, B, 1)57Howard Thebeau (Appendix I, A, 1)68La Rowe and Short(Appendix I, B, 1) participated in this escapade.51 Appendix II, C, 1°pThe Trial Examiner sustained 96 casesWe affirm his findings as to 71 of these,reversing 25.Further,we find discrimination in 23 cases in which he did not. TheTrial Examiner's conclusion in each case is indicated in the appendices. FORD MOTOR COMPANY373strict ourselves to a summary statement of our ultimate findings,with the reasons therefor,as to each of a number of categories intowhich thecases fall.Detailed subsidiary findings of fact as to eachof the 202 cases are set forth in appendices below with the sameforce and effect asthough theyappeared at this point in the body ofthis opinion.a.The respondent's discriminatory refusal to reinstate 8 unionmembers and its discriminatory lay-off of 11 union membersThe 19 men whose cases are discussed in Appendix I, A, wererecalled by the respondent before the strike.Eight of them re-ported for work wearing their union buttons and were thereuponrefused reinstatement.The remaining 11 worked for a few daysand then indicated their continued affiliation with the Union, eitherby attending a union meeting, refusing to sign a statement of satis-facton, or associating publicly with known leaders of the Union.They were thereupon laid off.We find that the respondent, at the respective dates set forth inAppendix I, A, discriminated in regard to the hire and tenure ofemployment of the individuals whose cases are discussed in thatAppendix, and thereby discouraged membership in the Union, andinterefered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.b.The respondent's discriminatory failure to reinstate 53 unionofficials before the strikeIn the spring and summer preceding the 1937 shut-down, theUnion was extremely active in the respondent's St. Louis plant.Leaders in this activity were the Union's officers, its committeemenwho met frequently with DZabie and other of the respondent's of-ficials, and its shop stewards who represented union members in thedifferentdepartments in dealing directly with the respondent'ssupervisory personnel.For ready identification in the plant thecommitteemen and stewards wore special buttons indicating theirstatus.Fifty-nine of the 892 production employees on the respondent'spay roll when the plant shut down were officers, committeemen, orshop stewards of the Union.We find that their identity as unionleaders was known to the respondent.As production was resumed after the shut-down, these union of-ficals were not recalled.By November 23, although plant employ-ment had reached 586, or about two-thirds the number working inSeptember, only 2 of the 59 officials of the Union had been called to283034-41-vol 23-25 374-DECISIONS OF -NATIONAL LABOR RELATIONS BOARDwork.61We have for determination the cases of 55 of the remain-ing 57 men in this category.62The gross disparity between the increase in plant employmentgenerally and the proportion of union officials recalled before thestrike convinces us that the respondent determined to eliminate theunion officials, as a group, from its employ, and that it did not con-sider them for reinstatement, because of their status and activitiesin the Union.63The treatment which the respondent accorded the19 union adherents whom it had recalled, when they showed con-tinued interest in the Union, indicates the extent to which knownunion sympathies adversely affected a man's chance to work andconfirms our conclusion regarding the union officials, all of whomwere conspicuous in their union affiliation.Had the respondent measured these men for reinstatement alongwith others upon some non-discriminatory basis, it may be that notallof them would have obtained employment before the strike.Weare convinced, however, that their union office was the sole criterion,by which they were judged-and by virtue of which they were re-jected.The respondent's arbitrary and discriminatory treatment ofthe men in this group renders it impossible for the Board to deter-mine with certainty which of them would normally have been recalledand which would normally have failed to secure reinstatement bythe time of the strike. In the circumstances it rested with the re-spondent "to disentangle the consequences for which it was respon-sible from those from which it was immune," 64 and to establishaffirmatively as to any person in the group that, even had he heldno union office, he would not have been recalled by November 24when the strike began.6501Roy Hoffman and Thomas Ledford, shop stewards,were reinstated on October 26 andNovember 10, respectively62Walter FTanel,shop steward,returned to work during the strikeThe name of VirgilHudnall,an officer, waa omitted from the amended complaint13After the strike had begun the respondent offered employmentto fiveadditional unionofficialsOne,Hanel, returned to work;the others,Key,Martin,Rennnert,and Simonrefused to work because of the strikeFor obvious reasons, the respondent's action inrecalling these men after the strike had begun is without effect upon the presumptionabove discussedIn any event, the respondent recalled 7 in all of the 59 union officialsSeeHamilton-Brown Shoe Co v. N.L R B,104 F (2d) 49,enf'g as modified,Matterof 11amilton-Brown Shoe Company,a CorporationandLocalNo.125UnitedShoeWorkersof America,affiliated with the Committee for Industrial Organization,9 NL R B 1073,MontgomeryWardifCo , Inc v N L R It ,107 F (2d) 555(CC A 7),November 7.1939.euf'g as modified^Tlattes, ofMontgomery WarditCompanyandReuben Litzenbeuge>,of of,9 N L R B 518"See NL. R B v. Remington Rand,Inc,94 F(2d) 862(C C A 2),certdenied304U.S 576u,An analogy exists in the law of personal property,the courts having repeatedly heldthat intentional wrongdoers(as well as persons in a fiduciary relationship to others, act-ing negligently or inadvertently)who so mingle and confuse their own property withthat of others as to render identification and segregation impossible must bear the losses FORD MOTORCOMPANY375In the cases of 2 of the 55 union officials named in the complaint,those of Ben Bunk and Russell W. Johnson,°° we find that the re-spondent has met this burden. The evidence convinces us thatneither Bunk nor Johnson would normally have been recalled beforethe strike.We shall dismiss their cases.As to the remaining 53 men, all of whose cases are discussed inAppendix I, B, below, we are of the opinion that the complaintmust be sustained. In many of these cases the respondent's dis-crimination is obvious.Although in some the evidence of discrim-ination is less clear, all are sustained, for in view of the respondent'sevident policy against employing any union official, no man in thatcategory had a normal or fair chance of employment, and the re-spondent has failed to establish as to any of them that he wouldnormally have failed to secure reinstatement before the strike.We find that the respondent, at the respective dates set forth inAppendix I, B, discriminated in regard to the hire and tenure of em-ployment of the individuals whose cases are discussed in that Ap-pendix, and thereby discouraged membership in the Union and inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.c.The respondent's discriminator failure to reinstate 22 unionmembers before the strikeThe 22 men whose cases are discussed in Appendix I, C, worked inthe plant until the September shut-down.All were members of theUnion and had evidenced their loyalty to the Union in some way,such as by conspicuous union activity prior to the shut-down, or byrefusing to repudiate the Union when questioned during the shut-down.Although they were capable and experienced workers nonehad been recalled by the time of the strike.Most of them had beenreplaced by employees with considerably less seniority.We find that the respondent, at the respective dates set forth inAppendix I, C, discriminated in regard to the hire and tenure ofemployment of the individuals whose cases are discussed in that Ap-pendix, and thereby discouraged membership in the Union and inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.iesulting from the confusion which they create(The Idaho,93 U S 575;UnionNar,alStolesCo v United States,240 U S 254:Smith v Townshipof AllGres,150 F257:Brainard v. Cohn,8 F(2d)13. FirstNational Bank v Henry,159 Ala 367, 49So. 97)The burden of proving the respective shares of the parties in such property isupon the wrongdoer(Holloway Seed CovCityNational Bank,92 Tex 187, 47 S w95. 516)." See Appendix I, C, 1 376DECISIONSOF NATIONALLABOR RELATIONS BOARDd.The alleged discrimination against 108 additional employeesIn Appendix II are discussed the cases of 108 additional employees.As to them we find that the record does not support the allegationsof discrimination.Seven men 07 were called to work prior to the strike but did notreport.As to 13,63 although the record indicates that the respondenthad need of their services prior to the strike, there is no showing ofoutstanding union activities to support a finding of discriminationfor union reasons.In the remaining 88 cases,"' the respondent'sdefense that it had no need for the services of the men in question pre-vails.We shall accordingly dismiss the complaint in so far as it allegesthat the respondent has discriminated in regard to the hire and tenureof employment of the men whose cases are discussed in Appendices II,A, B, and C.E. Conclusions regarding the cause of the sty ikeWe find that the strike of the respondent's employees at its St. Louisplant which began on November 24, 1937, was caused by the respond-ent's refusal to bargain collectively with the Union, by its discrimina-tion in regard to the hire and tenure of employment of unionmembers, and by its other acts of interference with and restraint andcoercion of its employees in the exercise of the rights guaranteed inSection 7 of the Act.F. Domination of the Legion1.Origin and growth of the LegionEarly in November seven employees who worked through theshut-down decided to organize an independent union at the plant.70To that end they applied to Liberty Legion of America, Inc., a labororganization existing among Ford Employees at Dearborn, Michigan,for the privilege of operating under its charter.After some corre-spondence, Leo R. Schaefer and Thurlow H. Grey, counsel and sec-retary, respectively, of Liberty Legion of America, Inc., came to St.Louis to confer with the seven proponents of a new union. Theparties met on November 29 in a St. Louis hotel.At this meetingthe seven employees were constituted the trustees of the projected07Appendix II, A.O8Appendix II, B.°° Appendix II, C.70August Krurrmel, Benny LaPresta,James Kilzer,James B.Parr, Lester Burton, JohnBertke,and JoeMcConnellwhen the strike occurred,the respondent assigned all of thesemen except Kilzer to the task of bringing employees to the plant through the Union's picketline in company automobiles. FORDMOTOR COMPANY377'labor organization.They thereupon elected four of their number itsofficers 41 and agreed to initiate an immediate organizing campaign..On the next day, November 30, which was the seventh day of theUnion's strike, the proponents of Liberty Legion of America, Inc.,distributed application cards to plant employees on the way to work.Such cards were also distributed in the plant during the day.Theseeffortsmet with success.On the same day 592 employees of therespondent signed up.On December 1, Leo R. Schaefer, in his capacity as counsel forLiberty Legion of America, Inc., demanded that the respondent rec-ognize it as the exclusive bargaining representative of the St. Louisplant employees.Parr, secretary-treasurer of the new organization,Sometime in December the labor organization which thus camemade a similar request a few days later.into existence was granted a charter, retroactively dated November15, 1937, as "St. Louis Division of the Liberty Legion of America,Inc."It is the St. Louis Division which is herein called the Legion.At the hearing the Legion showed a membership of 760 of the re-spondent's employees.2.Activities and status of James B. ParrJames B. Parr, listed upon the respondent's pay roll as a carreleaser, was a leader among the seven men who initiated the Legionat the St. Louis plant.At the November 29 meeting he became atrustee of the Legion and its secretary-treasurer.He remained oneof the Legion's guiding spirits.The Trial Examiner found that Parr is a supervisory employeeof the respondent.From Parr's sometimesself-contradictory testi-mony at the hearing, we find that he is employed in the factoryservice department of which Bert Gantner, who until November 10was in charge of personnel, also is the head; that he occupies a deskinGantner's office; that he assisted in sending telegramsrecallingemployees to work; and that he assisted Gantner in keeping ageneralcheck over conditions throughout the plant and had the duty ofreporting labor activities to Gantner.Claude Eidson,an assistantforeman, testified that Parr is Gantnor's assistant.Although Parris listed as a car releaser, he is named on the employment cards oftwo other employees of the factory service department as their fore-man.These cards were approved and signed by PlantManagerJohnson and by Gantner.On the day of the strike telegrams weresent to at least two employees asking them to telephone to Jimmie Parrin the factory service department.'Krummel was elected chairman of the Board;Kil?ei, president, LaPresta,vice presi-dent ; and Parr,secretary-treasurer 378DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent contends that Parr is not a supervisory employeenor an assistant to Gantner; that he did only clerical work in con-nection with recalling men to work; and that the employment cardsdescribing him as a foreman were made out in error and were signedby the respondent's officials as a matter of routine.We need not determine Parr's precise place in the plant's hier-archy.It sufficiently appears that his job includes duties normallyperformed by a personnel official.The Act requires employers torestrain employees whose duties include reporting on labor activitiesfrom taking a leading part in such activities.We accordingly at-tribute to the respondent Parr's participation in the formation of theLegion.3.Action of plant officials in joining the LegionHarry P. Miller, the employment and personnel manager at theSt.Louis plant, joined the Legion on November 30, 1937, the firstday of its organizing drive.On the same day the following respon-sible supervisory employees also joined :John G. Parrott-Chief InspectorITheodore G. Wunderlich-Stock SuperintendentJohn E. Maeser-General Body ForemanRoy Bragg-Body Department ForemanGeorge E. Bates-Chassis Department ForemanHenry Schesser-Trim Department Foreman1Frank Kleusner-Service Stock ForemanLouis Whitenight-Maintenance ForemanCarl Stanze-Paint Department ForemanFred H. Spellmeyer-Foreman Stock DepartmentHarold F. Tonsing-Foreman Repair ShopThe respondent seeks to avoid the implications of this action onthe part of its employment and personnel manager and its foremenby pointing out that they merely joined the Legion and took no partin its affairs. In the circumstances of this case, the distinction iswithout force.The Legion was organized, in large measure, tooppose and defeat the Union 72 which was on strike against the re-spondent's refusal to bargain with it and against the respondent's dis-criminatory treatment of its members.The action of Miller andthe foremen in joining the Legion gave that organization the un-mistakable stamp, of the respondent's approval.7'The record amply supports the testimony of Lester Burton, one of the men who con-ceived the Legion, that the establishment of the Legion was the outgrowth of the circula-tion of the statements of satisfaction which, as ae have found, had for its purpose thedefeat of the Union(see Section III, B, 2,supra).August Krummel, another leader ofthe Legion, had been the prime mover in the statements-of-satisfaction movement FORD MOTOR COMPANY3794.The Legion's meetings in the plantDuring December the Legion held a number of meetings in variousparts of the plant.Kilzer testified that five such meetings wereheld and that he presided over them.One of themeetings took placeat 10 o'clock in the morning, in the office of Chief Inspector Parrott,but it does not appear that the others occurred during workinghours. The importance of joining the Legion was stressed and theUnion was denounced. Several employees were asked by their fore-men to attend these meetings. Some of the foremen also attended.On one occasion, Superintendent Mabie came to a Legion meeting,but made no move to stop it.5.Conclusions regarding the LegionBy the activities of Parr inorganizingthe Legion, the action ofMiller and other supervisory employees in joining it, and the actionof plant officials and supervisory employees in permitting the Legionto hold meetings in the plant and encouraging employees to attend,the respondent directly encouraged the formation and growth of theLegion.The foregoing activities alone establish employer domination.Whenthey are considered in conjunction with the respondent's other un-fair labor practices such a finding is inescapable.At the time of theSeptember shut-down the Union commanded the adherence of a sub-stantial majority of the plant employees and had established relationswith the respondent.With the cessation of production the respond-ent embarked upon a program calculated to undermine and destroythe Union; ceased, and thereafter refused, to deal with it; excludedfrom employment the overwhelming majority of the unionofficials aswell as numerous other active members; and, finally, caused the Unionto go out on strike.Even had the Legion thereafter come into exist-ence without further assistance from the respondent we should be con-strained to find that its existence was the product of the respondent'sunrelenting pressure upon the employees to abandon the Union andnot of any independent desire upon the part of the employees forself-organization.7373 The immediate and complete success of the Legion's membership drive indicates theextent to which employees who worked during the strike were influenced by 'the respond-ent's unfair labor practices.SeeMatter of Texas Mananq & Smelting CompanyandInter-nationalUnion of Mine, Mall & Smelter Workers, Local No 4V,13 N. L R B. 1163, wherethe Board stated : "Success of the respondent's campaign against the Union entailed one oftwo results, each destructive of the employees' rights; either that the organizational effortsof the employees be crushed, or, as actually occurred, that such efforts be diverted intochannels more acceptable to the respondentBoth consequences were reasonably withinthe respondent's contemplation when it resorted to unfair labor practices designed to de-stroy the Union "Also seeMatter of Jac Feinberg Hosiery Mills, IncandAmerican Fed-eration of HosieryWoilersNorth Carolina Drstiict,19N L It B 667;Matter of 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the respondent dominated and interfered with theformation and administration of the Legion and contributed supportto it, and that it thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.74We find further that the Legion is incapable of serving the respond-ent's employees as their genuine representative for the purposes ofcollective bargaining.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIt is essential in order to effectuate the purposes and policies of theAct that the respondent be ordered to cease and desist from the unfairlabor practices in which we have found it to have engaged, and in aidof such order and as means of removing and avoiding the consequencesof such practices, that the respondent be directed to take certain affirm-ative action.We have found that on October 19, 1937, and at all times thereafter,the respondent refused to bargain collectively with the Union asthe representative of its employees within an appropriate unit.Weshall therefore order the respondent, upon request, to bargain col-lectivelywith the Union as the exclusive representative of its em-ployees in the appropriate unit and, if understandings are reached,to embody such understandings in a signed agreement.We have found that the respondent dominated and interfered withthe formation and administration of the Legion and contributedsupport to it.In order to effectuate the policies of the Act and freethe employees of the respondent from such domination and inter-ference, and the effects thereof, which constitute a continuing ob-Coidwell LawnmowerCompany andInternational AssociationofMachsnists,Lodge No.757, affiliatedwith the American Federatson of Labor,14 N L. RB. 38;Matter ofCraw-fordManufacturing CompanyandTextileWorkers OrganizingCommittee,8N. L. R B.1237.44The Trial Examiner foundfurther thatthe respondent dominated Liberty Legion ofAmerica,Inc, the labor organizationwith which the Legionis affiliatedInasmuch as thecomplaint in this proceeding is directed against the respondent's unfair labor practices atitsSt.Louis plant alone,we are of the opinion thatour findingregarding the Legionsuffices, and we make no finding regarding the parentorganization FORD MOTOR COMPANY381stacle to the exercise by the employees of the rights guaranteed themby the Act, we shall order the respondent to refuse to recognize theLegion as the representative of the respondent's employees for thepurpose of dealing with the respondent concerning rates of pay,wages, hours of employment, and other conditions of employment.We have found that the respondent, prior to November 24, 1937,discriminated in regard to the hire and tenure of employment of theindividuals listed in Appendix I, and that on November 24, 1937,a number of the respondent's employees went on strike because ofthe respondent's unfair labor practices. In order to effectuate thepolicies of the Act, we shall require the respondent, upon application,to offer to the individuals listed in Appendix I, and to such of itsemployees who on or after November 24, 1937, left their work togo on strike,75 or refused to report to work pursuant to call becauseof the strike'76 reinstatement to their former or substantially equiva-lent positions, dismissing if necessary all persons hired since thecommencement of the strike. If after dismissal of all persons hiredsince the commencement of the strike there are, by reason of a re-duction of force, insufficient positions available for the remainingemployees, including those to be reinstated, all available positionsshall be' distributed among such remaining employees in accordancewith the respondent's usual method of reducing its force, withoutdiscrimination against any employee because of his union affiliationor activities and following a system of seniority to such extent ashas heretofore been applied in the conduct of the respondent's busi-ness;provided, however,that in such distribution of positions allpersons listed in Appendix I shall receive preference, regardless oftheir relative seniority, over persons not listed in that Appendix whowere recalled to work, either before or after the beginning of thestrike, to take their places.Those remaining after such distributionfor whom no employment is immediately available shall be placedupon a preferential list prepared in accordance with the principlesset forth in the previous sentence, and shall thereafter, in accordancewith such list, be offered employment to their former or substantiallyequivalent positions, as such employment becomes, available and be-fore other persons are hired for such work.The respondent contends that the Board's authority to order rein-statement is limited to "employees" as defined by Section 2 (3) ofthe Act, and that the Board has the burden of proof in establishingthat the men ordered reinstated have not obtained other regular andsubstantially equivalent employment.We find the respondent's con-75 Including the persons listed inAppendix IV7e Includingthe 9 individualslisted inAppendix V and the 35 individualslisted in Ap-pendix VI who were recalledby the respondent during thestrike and refused to report 382DECISIONSOF NATIONALLABOR RELATIONS BOARDtentlon to be without merit." In any event, the record indicates, andwe find, that 90 of the 94 men listed in Appendix I, and all the menlisted in Appendices V and VI, have not obtained other regular andsubstantially equivalent employment.As to four of the individualslisted in Appendix I,75 and as to individuals who left their work to goon strike, the record is silent on this point, but even were such indi-viduals shown to have obtained regular and substantially equivalentemployment, we should, for the reasons stated in theEagle-Pichercase,79 order the respondent to reinstate them.As to 46 of the persons whose reinstatement we shall order, the re-spondent contends that because it believes them guilty of "unlawfuland wrongful acts" it should not be required to employ them.80 Inlarge part the acts complained of consist of threats and other verbalexcessessuch as are frequently encountered during organizing drivesand strikes and afford no basis for withholding a remedial order ofreinstatement-"'During the strike, in addition, 15 of these men werearrested and charged with crimes.One was acquitted after trial andthe cases of six were dismissed without trial.So far as the Boardhas been able to ascertain, only four convictions resulted .112BeeButler, James Pradee, Fred Beeler, and Russell Fairchild were triedin the St. Louis Circuit Court and found guilty of common assault,amisdemeanor.Butler and Pradee were fined $100 each ; Beelerand Fairchild $10 each.Our review of the evidence relating to theconduct of strikers and victims of discrimination discloses no indi-vidual whose return to work under normal conditions free from therespondent's unfair labor practices would not effectuate the policiesof the Act.83The respondent's contention is accordingly rejected.17 SeeMatter of Eagle-Picher Mining and Smelting Company,a corporation,et at.andInternational Union of Mine,Mill and Smelter Workers,Locals Nos. 15,17, 107, 108, and ill,16 N L R B 727.78 Frank Gruswitz,Jess Olive, Hartwell Paiks,and Clifton Stes ens79 See footnote 77,supra8° The respondent names 60 such persons but our reinstatement older covers only the 46listed in Appendix VII"We have heieinbefore briefly commented upon the misconduct preceedmg the strikewhich the respondent attributed to victims of discriminationSee Section III, D, 2, d,supra82Wheie, as here,a relatively large number of individuals are charged with misconduct,the Board,in determining the appropriateness of an order of reinstatement,does not tryindividual accusations of disorder or violence which have not resulted in convictionsRe-publicSteel Corporation v. National Labor Relations Board,107 F(2d) 472(C C A. 3),Bert denied309 U.S 684,enf'g as modMatter of Republic Steel Corporationand SteelWorkersOrganizing Committee,9 NL. R B 21983National Labor Relations Board v.StackpoleCarbon Co,105 F(2d) 167 (C C A 3).enf'gMatter of Stackpole Carbon CompanyandUnited ElectricalitRadioWorkers ofAmeiicr,Local No. 50?, 6N. L. R. B 171;National Labor Relations Boaid v.Arthur LCotten andAbe J.Colman,Co-Partneis doingbusinessasKiddie Kover ManufacturingConipany,105 F (2d) 179 (C C A 6), enf'gMatter of Arthur L Cotten and A J Colman,Co-Partners,doing businessasKiddie Kover Manufacturing CompanyandAmalgamatedClothingWorkers of America, 6 N. L.R B. 355,Matter of Electric Boat CompanyandIndustrial Union of Marine and Shipbuilding Workers of America, Local No6,7 N. L. FORD MOTORCOMPANY383We shall further order the respondent to make whole the individualslisted _inAppendix I for loss of pay occasioned by the respondent'sdiscrimination against them.Nine individuals so listed 84 refused offers of reinstatement duringthe strike and thereby placed themselves in the category of strikers.85Their back pay shall be computed from the date of the respondent'sdiscrimination to the date of its offer of reinstatement and from 5 daysafter the date of their application for reinstatement to the date ofthe respondent's offer of reinstatement or placement upon the prefer-ential list as required by our Order.Although the testimony of several other individuals against whomthe respondent discriminated indicates that they would not returnto work as long as the Union's strike continued, we do not regardsuch testimony as conclusive evidence that the men in question wouldhave refused an offer of reinstatement during the strike had one beenmade.S"The strike was c fused in part by the respondent's discrimi-nation and the plant continued in operation throughout. In our opin-ion it will best effectuate the policies of the Act if the back payawarded victims of discrimination who did not receive and unequiv-ocally refuse offers of reinstatement is computed from the date of therespondent's discrimination to the date of our Order herein, and from5 clays after their application for reinstatement to the date of therespondent's offer of reinstatement or placement upon the preferentiallist required by our Order."' In accordance with our usual practice,eahowever, the period from the date of the Trial Examiner's Inter-mediate Report to the date of our Order will be excluded in computingthe back pay to be awarded individuals as to whom we find discrimi-nation but the Trial Examiner did not.89R B 522;Republic Steel Corporationv.NationalLaborRelationsBoard,107 F. (2d) 472(C C A 3), cert denied, 309 U S. 684,enf'g as mod.Matter ofRepublic Steel Corpora-tionandSteelWorkersOrganizing Committee,9 N. L. R B 21914These nine individualsand the dates upon which theywere offered iemstatement arelisted inAppendix V.85 SeeHatter of HarterCorporationandInternational Association of Machinists,8 N L.R B 391,Matterof ElklandLeather Company,IncandNationalLeather WorkersAsso-c ation,LocalNo37, 8 N. L. It. B 519.88 SeeMatter of Lindeman Power andEquipment CompanyandInternationalAssociationofMachinists,11 N L R B. 868Our conclusionto award back pay through the strikeis not affectedby the fact that the Union, by letter to therespondentdated December 7,stated that the men were ready to returnto work "when the Ford 'Motor Company ceasesits discriminating policy and establishes relationswith the Unionand its members, thesameas thoN were piior to the change of the new models" (('fMatter of Horace G.Prettymanand ArthuiJ.Wiltse,Co-partneisdoingbusinessas theAnn ArborPressandInternationalTypographical Union,12 N L It. B. 640)Inasmuch as therespondent ig=nored this letter andthereafter called otherworkers,someof whomresponded,the letter,also,is inconclusive that offers of reinstatement if made would have been refused.87 SeeWilliam Randolph Hearst, et at vN. L R. B,102 F. (2d) 658 (C. C. A 9),enforcing as modifiedMatter of WilliamRandolph Hearst,et alandAmerican NewspaperGuild, SeattleChapter,2 N. L R B 53088Matterof B. R. Hafelfinger Company,IncandUnitedWall Paper Craftsof NorthAmerica, LocalNo. 6, 1N. L R B. 760,and subsequent cases19These individuals are listed in Appendix VIII 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall, finally, order the respondent to make whole strikers wholewe require it to reinstate for any loss of pay occasioned by the re-spondent's failure to reinstate them or place them on a preferentiallist pursuant to the terms of our Order.90'Back pay, in each case, shall consist of a sum of money equal' tothat which the individual in question would normally have earnedduring the period or periods of its computation, less his net earn-ings 91 during such period or periods.THE PETITIONWe have determined the appropriate bargainingunit and foundthat a majority of the respondent's employees within that unit havedesignated the United Automobile Workers of America, Local No.325, as their representative for the purposes of collective bargaining.Accordingly,we shall dismiss the petition of that Union forcertification.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAw1.United Automobile Workers of America, Local No. 325, andfit. Louis Division of the Liberty Legion of America, Inc., are labororganizations within the meaning of Section 2 (5) of the Act.2.All production employees of the respondent at its St. Louisplant, including maintenance employees but excluding employeeshaving power to hire or discharge, foremen, assistant foremen, sub-foremen, leaders, and pushers, clerical and office employees, watch-men, and zonemen, constitute a, unit appropriate for the purposes. of.collective bargaining within the meaning of Section 9 (b) of theAct.3.United Automobile Workers of America, Local No. 325, was,on September 15, 1937, and at all times thereafter has been, desig-90Matter of Biles-Coleman LumberCo.andPuget Sound District Council of Lumber andSawmill Workers,4 N L R B. 679,enf'd N.L. R Bv.Biles-Coleman LumberCo, 98 F(2d) 18 (C C A.9. 1938) ;Matter of Republic Steel CorpandSteelWorkers OrganizingCommittee, 9 NL R.B 219, enf'dRepublic Steel Corporation v. N L R B.,107 F. (2d)472 (C. C. A. 3),petition for certiorari denied April 8, 1940, 309 U. S 684.91 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurredby anemployee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-sea,Lumber and SawmillWorkersUnion,Local2590, 8 N. L. R.B. 440.Monies receivedfor work performed upon Federal,State, county,municipal,or other work-relief projectsare not considered as earnings,but, as provided below in the Order,shall be deducted fromthe sum due the employee,and the amount thereof shall be paid over to the appropriatefiscal agency of the Federal,State,county, municipal,or other government or governmentswhich supplied the funds for said work-relief protects FORDMOTOR COMPANY385nated the exclusive representative of all employees in such unit forthe purposes of collective bargaining within the meaning of Section9 (a) of the Act.4.By refusing and continuing to refuse to bargain collectivelywith United Automobile Workers of America, Local No. 325, as theexclusive representative of the employees in the above unit, the re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (5) of the Act.5.By discriminating in regard to hire and tenure of employmentof the employees listed in Appendix I and thereby discouragingmembership in United Automobile Workers of America, Local No.325, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.6.By dominating and interfering with the formation and admin-istration of St. Louis Division of the Liberty Legion of America, Inc.,and contributing support to it, the respondent has engaged in andis engaging in unfair labor practices within the meaning of Section8 (2) of the Act.7.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.9.The respondent has not discriminated in regard to the hire ortenure of employment or the terms and conditions of employment ofthe employees listed in Appendix II williin the meaning of Section8,'(3) of theAct.ORDERUpon 'the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Ford Motor Company, and its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United AutomobileWorkers of America, Local No. 325, as the exclusive representativeof the production employees at the St. Louis plant, including main-tenance employees, but excluding employees having power to hire ordischarge, foremen, assistant foremen, subforemen, leaders, and'pushers, clerical and office employees, watchmen, and zonemen, inrespect to rates of pay, wages, hours of employment, and other con-ditions of employment; 386DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Discouraging membership in United Automobile Workers ofAmerica, Local No. 325, or any other labor organization of its em-ployees, by discriminating in regard to hire or tenure of employmentor any terms or conditions of employment;(c)Dominating or interfering with the administration of St. LouisDivision of the Liberty Legion of America, Inc., or the formation oradministration of any other labor organization of its employees, orcontributing support to St. Louis Division of the Liberty Legionof America,Inc., or to any other labor organization of its employees;(d) Interfering with, restraining,exercise of the rights guaranteed in Section 7 of the Act by circulat-ing, distributing,or otherwise disseminating among its employeesstatements or propaganda which disparages or criticizes labor organi-zations or which advises its employees not to join such organizations;(e) In any other manner interfering with, restraining or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations,tobargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collectivebargainingor othermutual aid and protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Upon request bargain collectively with United AutomobileWorkers of America, Local No. 325, as the exclusive bargaining rep-resentative of the employees in the unit herein found appropriate:(b)Upon application, offer to the individuals listed in AppendicesI, IV, and VI, and to all employees not listed in any such appendixwho left their work with the respondent and went on strike on or afterNovember 24,1937, and have not since been reinstated,and to eachof then, immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniority andother rights and privileges previously enjoyed by them, in the mannerset forth in the section entitled "The remedy" above, placing thoseemployees for whom employment is not immediately available upona preferential list in the manner set forth in said section and there-after in said manner offer them employment as it becomes available;(c)Make whole the employees listed in Appendix I for any lossof pay they have suffered by reason of the respondent's discriminationin regard to their hire and tenure of employment :(1)By payment to each employee listed in Appendix I but notlisted inAppendix V or Appendix VIII, of a sum of moneyequal tothe amount which each normally would have earned as wages duringthe period from the date of the respondent's discriminationagainst ,FORD MOTOR COMPANY387him to the date of our Order herein and during the period from five(5)days after the date of his application for reinstatement to thedate of the respondent's offer of reinstatement or placement upon thepreferential list as required by paragraph (b) above, less his net earn-ings 92 during such periods;(2)By payment to each employee listed in Appendix V of a sumof money equal to the amount which each normally would have earnedas wages during the period from the date of the respondent's discrim-ination against him to the date of the respondent's offer of reinstate-ment and during the period from five (5) days after the date of hisapplication for reinstatement to the date of the respondent's offer ofreinstatement or placement upon the preferential list as required byparagraph -(b) above, less his net earnings,93 during such periods;(3)By payment to each employee named in Appendix VIII of asum of money equal to the amount which each normally would haveearned as wages during the period from the date of the respondent'sdiscrimination against him to July 2, 1938, the date of the Intermedi-ate Report, and during the period from five (5) days after the date ofhis application for reinstatement to the date of the respondent's offerof reinstatement or placement upon the preferential list as requiredby paragraph (b) above, less his net earnings 94 during such periods;provided that the respondent shall deduct from the amount otherwisedue to each of the aforesaid persons a sum equal to that received byhint for work performed upon Federal, State, county, municipal, orother work-relief projects during said periods for which back payisdue him under the terms of this Order and shall pay any suchamount deducted to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which sup-plied the funds for said work-relief projects; 9.(d)Make whole all employees who on or after November 24, 1937,left their work to go on strike, and all employees not listed inAppendix I who refused to report to work pursuant to call becauseof the strike, for any loss of pay they may suffer by reason of therespondent's refusal to reinstate them or place them on a preferentiallist pursuant to the terms of our Order by payment to each of them,respectively of a sum of money equal to that which each normallywould have earned as wages during the period from five (5) daysafter the date of his application for reinstatement to the date ofthe respondent's offer of employment or placement upon the prefer-ential list required by paragraph (b) above, less his net earnings 9802 See footnote 91,supra92 Seefootnote 91,supra84 See footnote 91,supra91 See footnote,91,supra96 See footnote 91,supra 388DECISIONSOF NATIONALLABOR RELATIONS BOARDduring that period, provided that the respondent shall deduct fromthe amount otherwise due to each of the aforesaid persons a sumequal to that received by him for work performed upon Federal,State, county, municipal, or other work-relief projects during saidperiod for which back pay is due him under the terms of this Orderand shall pay any such amount deducted to the appropriate fiscalagency of the Federal, State, county, municipal, or other governmentor governments which supplied the funds for said work-reliefprojects;(e)Refuse to recognize St. Louis Division of the Liberty Legionof America, Inc., as the representative of any of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of work;(f)Post immediately in conspicuous places at its St. Louis plant,and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating: (1) thatthe respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a), (b), (c), (d), and;e) of this Order; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), (c), (d), and (e) of thisOrder; (3) that the respondent's employees are free to become orremainmembers of United Automobile Workers of America, LocalNo. 325, and the respondent will not discriminate against any em-ployee because of membership or activity in that organization;(g)Notify the Regional Director for the Fourteenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps the respondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent discriminatedin regard to the hire and tenure of employment of the employeeslisted in Appendix II.AND ITIS FURTHER ORDEREDthat the petition for certification ofrepresentatives filed by the United Automobile Workers of America,Local No. 325, be, and it hereby is, dismissed.APPENDIX I-AThe Board sustains the Trial Examiner's findings that the respond-ent discriminated in regard to the hire and tenure of employment ofthe 19 persons whose cases are discussed in this Appendix.Wilford J. Alain,was employed by the respondent continuouslyfrom January 26, 1935, to the September 1937 shutdown.On No-vember 16,1937, he returned to work and signed a statement ofsatisfaction at the request of Assistant Foreman Smiley. FORDMOTOR COMPANY389Three days later Alan talked to a group of union men outside ofthe plant during lunch hour.A watchman observed him and tookhis badge number.That afternoon Assistant Foreman Luly toldAlan to take a couple of days off.Alan went to General ForemanRose and complained that he was being laid off for having been seentalking to the union men.Rose did not deny Alan's assertion.Therespondent claims that Alan was laid off for lack of work.At thetime of his lay-off, however, the respondent was daily increasing thenumber of its employees. In spite of the fact that Alan was supposedto have been laid off only for a couple of days, he was never recalled.Alan's work has been taken over by James B. Lahey. Lahey'sseniority was about the same as Alan's but his employment recordshows seasonal lay-offs while Alan's employment was uninterrupted.The respondent's personnel records indicate that Alan's employ-ment was terminated on November 29, 1937, because he failed to re-port to work for 5 days in succession.Alan, however, did not quit.He was laid off on November 19 and was not recalled thereafter.The respondent's answer, as finally amended on March 22, 1938,abandoned the contention that Alan quit voluntarily.We find thatthe respondent laid off Alan on November 19, 1937, because he wasobserved conversing with union men, thus indicating continuedinterest in the Union.Berlyn Alcornwas employed continuously by the respondent fromJanuary 26, 1935, to the September 1937 shut-down.He receivedfivewage increases during that time. In 1937 Alcorn was a tinnerin the build-up plant, and admittedly a, good worker.The respond-ent recalled Alcorn on November 15, 1937.He started to work onthe 16th and was immediately requested by Assistant Foreman Ed-ward Hanneken to sign a statement of satisfaction.He compliedwith the request.Three days later at lunch time Alcorn was approached outside theplant by a group of union men who asked him to tell an employeeinside, designated as "Jack," to go to union headquarters that after-noon.Assistant Foreman Thomas Donelon was standing within hear-ing distance.That afternoon Alcorn was laid off.Foreman Braggtold him that there was not enough work, that he had to rotate themen, and that he would call him back in a few days.He was notrecalled.Bragg's explanation to Alcorn is not plausible inasmuchas the number of employees was constantly increasing at this time.The respondent's personnel records indicate that Alcorn's employ-ment was terminated November 29, 1937, because of his failure toreport to work for 5 days in succession.Alcorn, however, did notquit.He was laid off on November 19 and was not recalled.Alcorn's conversation with union men indicated his continuedidentification with the Union's cause, and was, we find, the reason283034-41-vol 23-26 390DECISIONSOF NATIONALLABOR RELATIONS BOARDfor his lay-off.The respondent discriminated against Alcorn on andafter November 19, 1937.Alex R. Boeckstiegelworked continuously for the respondent fromOctober 29,1934, to November 12, 1937. He received six wage increases,the last of which brought"his hourly rate,to $1.05'per'hour:He 'wasemployed as an electrician.Whiteknight,foreman of the maintenancedepartment,testified that Boeckstiegel performed the work of an assist-ant chief electrician,although he did not have that title.Boeckstiegelwas an exceptionally good worker.During the 1937 shut-down,while Boeckstiegel was still working,Assistant Foreman Nalley,according to his own testimony,tried byinterrogating Boeckstiegel to ascertain his exact attitude toward theUnion.Boeckstiegel testified that in response to an inquiry by Nalleyhe indicated his disapproval of a company union.Boeckstiegel was laid off on November 12, 1937, forhaving swornat Assistant Foreman Sivley.This incident between Boeckstiegel andSivley took place in one of the elevators in the plant.Sivley toldFrankWillot, the elevator operator, in Boeckstiegel's'presence:"Frank, here is Boeck.Here is a big husky fellowand he will helpyou through the line Mondaymorning whenthe pickets are out."Boeckstiegelretorted, "I will nothelp himor any other scab get in towork."Sivley admittedmaking theabove statementand said he gota "good cussing"for it from Boeckstiegel.Sivley reportedthe inci-dent to Superintendent Mabie and Boeckstiegel was laid off.The re-spondent's personnel records indicate that Boeckstiegel's employmentwas terminated on December 23,1937, pursuant to Medical Letter No. 3.Although therespondent's answer asserts that the respondent willnever reinstate Boeckstiegel because it believes him guilty of unlawfuland wrongful acts, the record indicates that the respondent's soleactual complaint against Boeckstiegel is that the latter voiced resent-ment of Sivley's suggestion that he would serve as a strikebreaker.We find thatby laying offBoeckstiegelon November12, 1937, therespondent discriminated against him because of his demonstratedloyalty tothe Union.BernardtC.Dieh,n and Leo P.Schmalzwere employed as stockpickers.Diehn's employment record shows only a week's interrup-tion of employment since 1923.Schmalz has been employed con-tinuously since 1935.They were laid off on October8 and 11, 1937,respectively.Diehn and Schmalz were recalled to work about October 15, 1937.They wore their union buttons until the other employees warned themagainst continuing to wear them.When asked to attend meetingsheld in the plant by the anti-union group under the leadership of James FORDMOTOR COMPANY391Kilzer and Benny La Presta,97 they refused until Foreman Kluesnertold them to attend.They were also asked to sign statements of satis-faction but both of them refused to do so. Their refusal to sign wasknown to a dumber, of employees ..in the plant.. Employee GeorgeKnopf testified that "when I heard from Gus Krumme198 that Diehnhad not signed one of these statements I took on myself to go downand find out what was the matter with him, why he wasn't going tostay with us fellows...."Employees Currat and Reardon testifiedto the same effect-about Schmalz.Both Diehn and Schmalz expressedtheir opposition to the statement to Assistant Foreman Beiser.OnOctober 18 the two-men simultaneously put on their union buttonsagain.Schmalz was laid off on the same day and Diehn 2 days later.Diehn had more seniority than either Guy Murphy or John Visten,the other two stock pickers in the plant who remained at work.Sclunalz had less seniority.However, in view of the pressure put onthese men to repudiate the Union, we are satisfied that both were laidoff because of their refusal to join in the anti-union movement.We find that they were discriminated against on October 18 andOctober 20, 1937, respectively, because of their union activities.Oscar C. Johnsonstarted to work for the respondent on March 8,1937, and, except during regular shut-downs, was employed continu-ously thereafter until September 1937. In 1937 lie did stock weld-ing, mounting skids,-tightening bolts, etc.He was admittedly a goodworker.On October 21, 1937, the respondent wired Johnson to report towork at once. Johnson reported.He was not wearing a union but-ton.Upon showing the telegram, he received a new Ford badge andwas told to come to work on the following morning. Johnson didso, this time wearing his union button.Claude Eidson, assistantforeman, saw him outside of the gate and told him to take off hisunion button because otherwise he would not be able to get in. Inspite of the warning, Johnson went to the gate without removing thebutton.The watchmen stopped 'him, saying: "There must be somemistake.I can't even let you through." Johnson was not reinstated.We find that Johnson was refused work on October 27 because hewas wearing a union button.Johnson was recalled again on December 14, 1937, but refused toreturn to work because the strike was then in progress. .Archie T. Kiserworked for the respondent continuously fromNovember 30, 1936, until the 1937 shut-down as an unloader.Kiser was called back to work after the shut-down on October 27,1937.When lie reported wearing his union button, the watchman9TKilzer became president and La Presta vice president of the Liberty Legion, herein-after found company-dominated91Krummelwas the chief circulator and custodian of the statements 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformed him that the stock had' not come in and that he would becalled when needed.He has not been called since.Another unloader,James Grodie, with less seniority than Kiser, was hired the day afterKiser was told that there was no work.Kiser has not been calledsince then, the respondent's personnel records indicating that hisemployment was terminated on December 23, 1937, pursuant to Medi-cal Letter No. 3.The respondent's answer characterizes Kiser as inefficient.How-ever,Foreman Spellmeyer testified that Kiser was a fairly goodworker and there is no evidence in the record indicating Kiser'sinefficiency.We find that the respondent refused to reinstate Kiser on October27, 1937, because he wore his union button.Paul G. Lohrumstarted to work for the respondent on January16, 1935, but was laid off 5 months later.He was employed again inNovember 1936 and continued to work until the shut-down in 1937.In that year he gauged windshields and installed striker and inspec-tion plates.On Friday, November 5, 1937, the respondent wired Lohrum toreturn to work.He reported for work the following Monday morn-ing wearing his union button.Factory Service Manager Gantnertold him that the stock had not come in and that he would be calledin a day or so when it arrived.He was never recalled.The respond-ent telegraphed to 28 other employees on that day and continued toreinstate employees daily thereafter.The respondent's personnel records indicate, and its second andthird amended answers allege, that Lohrum's employment was ter-minated on November 12, 1937, because he had ignored the requestto return to work on November 5, 1937. Lohrum did report to workbutGantner refused to employ him.The respondent's fourthamended answer, dated March 22, 1938, alleged that the respondentwould never rehire Lohrum because it believed him to be guilty of"unlawful and wrongful acts."As hereinabove stated, this assertioniswithout bearing upon the alleged discrimination.We find that the respondent refused to reinstate Lohrum onNovember 8, 1937, because he reported wearing a union button.Chester C. Mitchellstarted to work for the respondent on March 6,1935.He was laid off at the time of the shut-down in September1937.He was a metal finisher.On November 4, 1937, Mitchell received a telegram requesting himto report for work.On the following day he returned.He workedfor 3 days.While at work Mitchell was asked by Assistant Fore-n ien Lamb, Pettit, Eidson and Hanneken, to sign statements of satis-faction, but refused to do so.On November 9, the third day of workhe was again asked to sign but he remained firm in his refusal.At FORD MOTORCOMPANY393the end of that dayForeman BraggtoldMitchell that he had torotate the work and would have to lay Mitchell off.We find thatthe respondentlaid off Mitchell on November 9, 1937,because of hisrefusalto sign a statementof satisfaction.The respondent did not call Mitchellagain untilDecember 3, 1937,after the strike started; the telegram thensentwas not received byMitchell.Ray Morrisworked for the respondent intermittently from 1926,and continuously from January 1935 to the time of 1937 shut-down.He was ametal finisher.Morris was recalled after the shut-down on November 2, 1937.' Hesigned a statement of satisfaction.However, he attended the strikemeeting on November 7 and made a speech. Two days later he waslaid off.Assistant Foreman Morrison testified that they had threemetal finishersin the plant at that time, namely, Morris, Hagerling,and Moore, and that Morris had to rotate with the other two men.Assistant Foreman Grodie testified that he rotated thesethree menand alsoChier.However, the records show that Hagerling and Mooredid not return to work until December 2 and 3, respectively, and thatChierwas recalled only on November 16. Furthermore 27 em-ployees were reinstated on November 9, and 18 on the following day.Inasmuch as the other metal finishers were not even in the plant atthe time of Morris' lay-off and inasmuch as the respondent recalleda number of employees on that very day, it is obvious that the testi-mony of Assistant Foremen Grodie and Morrison is not reliable.Morris has not since been recalled.The respondent's personnelrecords indicate that his employment was terminated on December 23,1937, pursuant to Medical Letter No. 3.We find that Morris was laid off on November 9, 1937,becausehe had attended a union meeting.Enoch M. Rayworked for the respondent continuously from Janu-ary 30, 1935, until the shut-down of September 1937.His operationwas tacking on fenders.There is no complaint about his work.The respondent recalled Ray, after the shut-down, on October 21.He reported for work wearing his union button. The watchmantold him to return the following day.He did so.When Ray cameback the next day he was told to wait for Gantner, manager of thefactory service department.Gantner said : "I have made a mistake.I didn't intend to send for you today.We are only running shortof work. I can't use you now and I will let you know when I canuse you."Ray has not been called back since then.The respondent's personnel records indicate and the respondent'sanswerstates that Ray's employment was terminated on October 28,1937,becausehe failed to report for work within 5 days after he wasrequestedto do so.The respondent's contention is without merit. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDRay did report for work but Gantner refused to reinstate him.Wefind that the respondent refused to reinstate Ray on October 22,because he was wearing a union button.Ernest Starkwas employed by the respondent regularly fromApril 16, 1929, to the September 1937 shut-down.He received eightwage increases after 1935, the last one, on June 22, 1937, bringing hiswages up to $1.05 per hour. In 1937 he supervised the work of sixmen on assembly deck leads.The evidence indicates that he was anexceptionally good worker.Stark was called back on November 5, 1937.A few days later hesigned a statement of satisfaction at the request of Assistant Fore-man Goellner.On Saturday night, November 13, Stark attended aunion meeting and made a speech there.On the following Monday,James Kilzer, a leader of the anti-union movement, told Stark that"the rest of the boys thought he wasn't pulling with them." Starkthereupon told Kilzer that he had attended the union meeting andhad spoken there.Assistant Foreman Hanneken approached Starkto find out how he "felt about things," and Stark referred him toKilzer.On the next day, November 16, Stark was laid off. Starkwas not called again until December 10, at which time he refused toreturn to work because the strike was then in progress.We find that the respondent laid off Stark on November 16, 1937,although it needed his services, because of his union sympathiesknown to the respondent.Guy Stroupstarted to work for the respondent on January 26,1935.He was laid off at the time of the September 1937 shut-down.Stroup was employed as a metal finisher; there was no complaintabout his work.On November 5. 1937, the respondent recalled Stroup.He re-ported in the evening of November 7 and was told by James Parr,of Gantner's office, that he could get his badge on the following work-ing day.Stroup reported for work as directed but wore his unionbutton.Gantner told him that the stock had not arrived yet andthat he would be sent for later.On November 8, 28 men were rein-stated and the number of employees continued to increase up to thetime of the strike, but Stroup was not recalled.The respondent's answer states that the respondent will not re-instate Stroup because it believed him to be guilty of "unlawful andwrongful acts."As herernabove stated, this assertion is withoutbearing on the alleged discrimination.The respondent's personnelrecords indicate that Stroup's employment was terminated onDecember 23, 1937, pursuant to Medical Letter No. 3.We find that the respondent refused to reinstate Stroup on Novem-ber 8, 1937, because he wore his union button. FORD DIOTORCOMPANY395Bernard Threadwas employed by the respondent from February5,1935, until the shut-down in 1937.His operation consisted offinishing 'panels.worker.Thread was recalled on November 2, 1937.He reported for workwith another employee.Both men were wearing union buttons.Thread testified that Assistant Foreman Hanneken told him that ifhe would take off his union button he could go to work, and that theother applicant went to work without his button after Hannekentalked to him.Thread kept on his button and was not employed.Hanneken denied having urged Thread to remove his button, testify-ing that Thread told him he did not care whether he would be re-instated because they were going out on strike in a few days anyhow.This testimony does not seem plausible since Thread reported at theplant in answer to a telegram recalling him to work. In the light,moreover, of Hanneken's participation in the statements-of-satis-factionmovement, we believe Thread's testimony regarding Han-neken's remarks.The respondent terminated Thread's employment on December23, 1937, pursuant to Medical Letter No. 3.We find that the respondent had work for Thread on November 2,1937, but did not reinstate him because he was wearing a unionbutton.Will'am, G. Tunzestarted to work for the respondent on February7, 1928, and, except for the regular hut-downs, worked continuouslythereafter until October 10, 1937.Tunze is a machinist and too]maker.He received five wage increases, the last one, on June 22,1937, bringing his wages to $1.00 an hour.In October 1937 Tunze was asked to sign a statement of satis-faction.At first he refused, then he signed.On October 19 heattended a union meeting and spoke about the statements.The fol-lowing afternoon he and Lengyel, another machinist, were laid off.Lengyel was recalled on November 5, 1937. Tunze was not recalled.In addition to Tunze, there are four machinists employed in the plant.Tunze has 5 years' more seniority than three of the four other ma-chinists.In spite of that, all four were recalled and Tunze wasnot.The respondent's personnel records indicate that Tunze's em-ployment was terminated on December 23, 1937, pursuant to MedicalLetter No. 3.We find that the respondent laid off Tunze on October 20, 1937,in spite of his seniority and ability, because of his participation inthe union meeting.Charles Tuscho fworked for the respondent intermittently fromApril 10, 1929, until the shut-down in 1937.His operation was fittingdeck leads, and he did consistently good work. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDTuschoff was reinstated after the shut-down on November 5, 1937.Four assistant foremen approached him during the first day to gethim to sign a statement of satisfaction.He signed in the afternoon.Two days later he attended a union meeting.During the day fol-lowing the meeting Assistant Foreman Goellner asked Tuschoffwhether he had attended the meeting and, on receiving an affirmativeanswer, said, "Well, brother, you'd better go with them then."Tuschoff then put on his union button.On November 9 ForemanBragg laid off Tuschoff.Assistant Foreman Hanneken testified thatsince production began in the fall the only man he saw wearing aunion button was Tuschoff.He added that prior to the shut-downTuschoff's work was "all right but after he got back he had troublegetting it past the inspectors."The respondent's personnel recordsindicate that Tuschofl's employment was terminated on December 23,1937, pursuant to Me-lical Letter No. 3.We find that the respondent laid off Tuschoff on November 9, 1937,because lie attended a union meeting and because he wore his unionbutton.Robert Vancilstarted to work for the respondent on'January 9,1930, and was employed continuously until September 1937, except forregular shut-downs. In 1937 he soldered posts on the cab line.The respondent recalled Vancil by telegram on November 5, 1937.He reported and was told to come to work on the following Monday.Assistant Foreman Walters visited him during the evening of Novem-ber 6 and told Vancil that he (Walters) did not belong to the Unionan(' that the employees in the plant were not wearing union buttons.In spite of this warning Vancil reported to work on Monday, Novem-ber 8, 1937, wearing his union button.The watchman stopped himand told him : "Well, I guess they are not going to let you in." Fac-tory Service Manager Gantner told him that he would be sent forwhen the stock arrived.On November 8, 1937, the respondent rein-stated 28 employees, and on the following day 25 more.We find thatthe respondent failed to reinstate Vancil on November 8, 1937, becausehe persisted in wearing his union button.Vancil was not called again until December 10, 1937, at which timehe did not return because the strike was then in progress.Otto B. Vonderastarted to work for the respondent in 1923 andworked for 3 years.He was reemployed for a few months in 1935and again in 1936.At the time of the shut-down in 1937 he installedinsulation strips and packed in the retainer with Raymond E.Laramore.e8Vondera signed a statement of satisfaction when requested by Assist-ant Foreman Hanneken to do so. After the shut-down, on November99 See Appendix I C 1. FORD MOTOR COMPANY3972, 1937, he received a letter asking him to report to work.He reportedwearing his union button.The watchman stopped him and went tosee Factory Service Manager Gantner.When the watchman returnedhe told Vondera : "Nothing doing, they said they would let you knowin a day or so." Gantner testified that Vondera was sent for but therespondent could not use him because the stock he expected did notcome in.However, the respondent added 13 new men to its pay roll onthe day of Vondera's attempt to gain entry and continued to reinstatemen every day thereafter up to November 23.Vondera has not beencalled back since.The respondent's personnel records indicate thatVondera's employment was terminated on December 23, 1937, pursu-ant to Medical Letter No. 3.We find that the respondent needed Vondera's services on November2, 1937, but refused to employ him because he wore a union button.Adam F. Welschwas employed regularly by the respondent fromMarch 3, 1921, until the 1937 shut-down.He worked as a prime paintsprayer and was admittedly a good worker.When Welsch went back to work after the shut-down on November9,1937, he did not wear his union button, but after working for a shorttime,'he put the button on.Assistant Foreman Cook told him that"the best place to wear his union button is in his pocket."AssistantForeman Emerson asked Welsch to sign a statement of satisfaction.Welsch at first refused and signed later only after much persuasion.He was seen by Assistant Foreman Shaw to be talking to ShopSteward Conn in front of the plant.On November 16 Welsch waslaid off; he was told that he would have to rotate with other men.Although the respondent increased the number of its employees dailyduring the month of November up to the time of the strike, Welsch wasnot recalled.The respondent states in its fourth amended answer that it willnever rehire Welsch because it believes him guilty of "unlawful andwrongful acts."As hereinabove stated, this defense is without bear-ing on the alleged discrimination.The respondent's personnel recordsindicate thatWelsch's employment was terminated on December 23,1937, pursuant to Medical Letter No. 3.We find that the respondent laid off Welsch, an old and competentemployee, on November 16, 1937, because he has given indication ofcontinued loyalty to the Union.APPENDIX I-BThe Board finds that the respondent discriminated in regard to thehire and tenure of employment of the 53 union officials whose casesare discussed in this appendix.Thirty-two are cases in which the 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner made a similar finding. In 21 cases the Trial Exam-iner found no discrimination and the Board reverses his finding.1.Cases inwhich theTrial Examiner found discriminationOdia Bearestarted towork for therespondent on July 23, 1928,and-was.employed continuously thereafter,except during shut-downs,until the September 1937 shut-down.He last received an increase inwages on June 18, 1937.During 1937 he installed radios.Beare joined the Union in April 1937,and was elected and reelectedshop steward and trustee.Assistant Foreman Maurer testified thathe had no complaints about Beare except that "he did a lot of runningaround the plant and talking to different fellows."Maurer admittedthat he knew that Beare was a shop steward, and that at least someof his absences from his operationwere due tohis conferences withSuperintendent Mabie on union matters.Maurer also testified thathe "couldn't say" that Beare ever held the lineup byhis absence andthat he neverreprimandedBeare aboutleaving his job.Similarly,Foreman Schesser's principal complaintswere thatBeare"had wan-dering feet" and that hecouldnot get past anyone withoutasking himto join the Union. It is apparent from his superiors'testimony thitBeare's activities were not resented by them because of interferencewith his work but because such activities fosteredthe Union.The respondent claims that Beare will not be reinstated because itbelieves him to be guilty of "unlawful and wrongful acts."For thereasons liereinabove stated,this defenseiswithout bearing upon thealleged discrimination.( lifton E. Stoker and Earl Schmidt who, priorto the shut-down,had the operation of installing donne lights,and whose seniority datesfrom 1930 and 1935, respectively,were calledback to workprior tothe start of production.Since November 15, 1937, Beare's operationof installing radios has been assigned to Stoker,who also performssome of hisown formerwork.Schmidt has returned to his oldoperation.Although Stokerand Schmidt are members of the Union,neither took any part in its activities.Stoker signed a statement ofsatisfaction when he applied to Assistant Foreman Husser for work.We find that the respondent failed to recall Beare on November 15,1937, because of his conspicuous activities on behalf of the Union.FredH. Beelerstarted to work for the respondent on November 9,1934, and worked continuously until October 14, 1937, when he waslaid off.Beeler is one of nine electricians employed by the respond-ent beforethe shut-down.Six of these men were working at' thetime of the strike.Beeler had two years more seniority than eitherRupert Haas or Gus Marghelis,two of the electricians retained.Fore-man Whiteknight testified that Beeler used to be a "real good worker." FORD MOTOR COMPANY399but that in 1937 "he was bothering men throughout the plant .. .trying to get them to join the Union, trying to collect dues."Heclaimed that he laid off Beeler because the latter threatened otherworkers and because he drank.Whiteknight admitted, however, thatwhen he heard of the threats attributed to Beeler he felt they werenone of his business.Beeler testified that he drank no more in 1937than in earlier years.There is no evidence that his drinking inter-ferred with his work.Beeler was a member of the Union's executive committee, and anactive participant in all of its work.The respondent's answer alleges that it will never rehire Beelerbecause it believes him guilty of "unlawful and wrongful acts."Ashereinabove stated, this defense is without bearing upon the allegeddiscrimination.The respondent terminated Beeler's employmenton December 23, 1937, pursuant to Medical Letter No. 3.We find that the respondent laid off Beeler on October 14, 1937,and has since terminated his employment, despite his seniorityover men now working, his continuous employment, and the needfor liis services, because of Beeler's union office and activity.Arnold TV. Beenstarted to work for the respondent on September23, 1925, and worked continuously until 1930 when his employmentwas terminated pursuant to a reduction in force.He returned towork January 19, 1935, and continued in the respondent's employuntil the September 1937 shut-down.Been received five wage in-creases during his employment, the last one on June 18, 1937. In1937 he installed head liners in commercial cabs.Foreman Schesserand Assistant Foreman Coff testified that Been became careless inApril.Been became a shop-,steward of the Union on May 26, 1937, andwas prominent in union activities.On November 5, 1937, Glen Cromwell was called in and assignedBeen's work in addition to his own former operations.Although amember of the Union, Cromwell signed a statement of satisfactionupon Assistant Foreman Smiley's solicitation.Toward the end ofOctober, prior to his recall, Foreman Schesser cautioned him againstactivity in the Union.Cromwell testified that he followed Schesser'sadvice.Cromwell's employment with the respondent started onFebruary 16, 1935, but was soon interrupted by a five months' lay-off.Thereafter, he returned in November 1935 and worked continuouslyuntil the 1937 shut-down.The respondent asserts that it will not reinstate Been because itbelieves him guilty of "unlawful and wrongful acts." For thereasons hereinabove stated, this defense is without bearing upon thealleged discrimination. 400DECISIONSOF NATIONAL LABOR RELATIONS BOARDIt thus appears that Been, whose continuous employment and over-all employment both exceed Cromwell's, and who was a union shopsteward, was replaced by Cromwell who had given indication of hisabandonment of the Union.We find that the respondent failed torecall Been on November 5, 1937, because of his status and activityin the Union.Kurt E. Buesestarted to work for the respondent on October 17,1928, and resigned in August 1933.He returned in 1935 and workedcontinuously thereafter, until October 8, 1937, when he was laid off.The respondent's personnel records indicate that Buese's employmentwas terminated on December 23, 1937, pursuant to Medical LetterNo. 3.Buese was one of four stock checkers who filled special orders.The other three were John B. Zeller, George W. Buermann, andLeon Strauss.The respondent's answer alleges that Buese was in-efficient, but Foreman Kluesner testified that he had been "one ofmy best men" that later "he got on that union business there, he. . . would run around, chew the rag and work an order and thereI had to be in back of him."Buese joined the Union, was very active in its work, serving asa shop steward.The three men who worked with him were notmembers of the Union.One of them, Zeller, had approximatelyfive years less seniority than Buese.All three worked continuouslythrough the shut-down in 1937 at filling orders from dealers pur-chasing Ford parts and supplies.Only Buese, the one man in thisgroup who was an active union member, was laid off on October8, 1937.We find that the respondent laid off Buese on October 8, 1937,because of his union status and activity.Adel Caseystarted to work for the respondent on February 5, 1935.Thereafter he lost approximately 6 months in lay-offs.He wasfinally laid off in the September 1937 shut-down.The respondent'spersonnel records indicate that Casey's employment was terminatedon December 23, 1937, pursuant to Medical Letter No. 3. In 1937Casey installed radiators and gas tanks with Ben Juley.100AssistantForeman Rabb testified that Casey was a poor worker, lethargic, and"smart alecky."It is apparent, however, from Rabb's entire testi-mony that his attitude toward Casey is attributable to Casey's unionactivities.Casey joined the Union at its inception, and was a very activemember.He served the Union as a shop steward.On November 9, 1937, the respondent recalled Earl G. Bean,whose seniority commenced on August 20, 1936, and gave him Casey's100 See Appendix I-C 1 FORD MOTOR COMPANY401job.Before the shut-down Bean had installed spark plugs on themotor line.Bean joined the Union in May but did not take anypart in its activities.The respondent asserts that Casey will not be reinstated becauseit believes him guilty of "unlawful and wrongful acts."For thereasons hereinabove stated, this defense is without bearing uponthe alleged discrimination.We find that. the respondent failed to reinstate Casey, in spite ofhis seniority and experience on the job, because of his office andprominence in the Union.Robert Connwas employed by the respondent intermittently fromMay 5, 1932, to the September 1937 shut-down. The respondent'spersonnel records indicate that Conn's employment was terminatedon December 23, 1937, pursuant to Medical Letter No. 3.At thetime of the shut-down Conn inserted "dum-dum," an anti-squeakrubber substance.He was an admittedly good worker.Conn was a shop steward.His union activities were known tohis superiors.On November 15, 1937, Leo Andryeski was put on the operationformerly performed by Conn.Although Andryeski has somewhatmore seniority than Conn, his job before the shut-down consistedof washing and hanging car bodies, and required less skill and ex-perience than that performed by Conn.Although a member of theUnion, Andryeski signed a statement of satisfaction.The respondent claims Conn will not be reinstated because it be-lieves him guilty of "unlawful and wrongful acts."As hereinabovestated, this defense is without hearing upon the alleged discrimi-nation.We find that on November 15, 1937, the respondent failed to recallConn because of his office and activity in the Union.Joseph L. Cooperstarted to work for the respondent on January17, 1935, and worked continuously until September 20, 1937, whenhe was laid off.The respondent's personnel record indicates thatCooper's employment was terminated on December 23, 1937, pursuanttoMedical Letter No. 3.In 1937 Cooper's work consisted for the most part of rivetingframes and spring hangers on trucks.Foreman Bates and AssistantForeman Rabb testified that Cooper was a fair worker, but both com-plained about his leaving his job. It appears that he left it to seeSuperintendentMabie, with whom he used to discuss grievancesfor the Union.The respondent's supervisory employees never com-plained to Cooper about this, nor requested the grievance committeeof which Cooper was a member, to meet Mabie after working hours.In fact, the respondent provided helpers to take the place of Cooperand others while they were in conference. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDCooper joined the Union at its very beginning, was elected tem-porary and then permanent chairman of the organizing committee,and later recording secretary.His activity in the Union was wellknown.Foreman Bates testified that he thought Cooper was oneof the most active union men in the department and spent a gooddeal of time in running around on union business, and that hetook these facts into consideration in recalling men after the shut-clown.On November 9, 1937, Richard E. Trotner, whose seniority datesfrom November 20, 1936, and who at the time of the shut-downdrove cars off the assembly line, was recalled and was given Cooper'swork.The respondent asserts that Cooper will not be reinstated becauseit believes him guilty of "unlawful and wrongful acts."As here-inabove stated, this defense is without bearing upon the allegeddiscrimination.We find that the respondent failed to reinstate Cooper on Novem-ber 9, 1937, because of his prominent union activities.Frank GruswitzandPlummer Forreststarted to work for therespondent in March and in November 1935, respectively.Both werelaid off in the September 1937 shut-down. The respondent's per-sonnel records indicate the employment of Gruswitz and Forrest wasterminated on December 23, 1937, pursuant to Medical Letter No.3.Both men formerly worked with Foreman Bragg at GeneralMotors and were recommended by him to Superintendent Mabie asexperiencedmetal finishers.They were given the job of finallychecking cars at the end of the assembly line, a task requiring greatskill.At the hearing, Bragg complained about the work of Grus-witz and Forrest but his testimony on cross-examination was sopatently evasive and contradictory that we cannot give credenceto it in light of other evidence of the high skill and efficient work-manship of Forrest and Gruswitz.Both men were leaders in the formation of the Union and in itsactivities.Both were members of the executive committee; in No-vember Gruswitz was elected financial secretary.The respondent claims that Gruswitz and Forrest will never berehired because it believes them guilty of "unlawful and wrongfulacts."As hereinabove stated, this defense has no bearing uponthe alleged discriminations.The evidence does not establish clearly who worked on the opera-tion formerly performed by Gruswitz and Forrest when productionstarted.Apparently Marvin Taylor, Eugene Gimm, Arthur Cole-man, Clarence Blessing, and Jack Goellner all worked on this opera-tion in the month of November. FORD MOTORCOMPANY403We are of the opinion that Gruswitz and Forrest lost their chanceof reinstatement because of their union status and activities.Wefind that on November 15, 1937, when production started, the re-spondent discriminated against them by failing to recall them.James C. Haganworked for the respondent from May 6, 1932,until -they 1937 shut-down continuously, except during the depressionshut-down of 1932-1934, and during a 4 months' lay-off in 1935.He was laid off in the shut-down and the respondent's personnelrecords indicate that his employment was terminated on December23, 1937, pursuant to Medical Letter No. 3.During 1937 Haganworked together with Harry W. Clyne, Alex Graham, William R.Crawford, Duncan Gant, and Justin Kniemeyer, installing felt onthe inside of doors.Hagan had the most seniority in the group.Duncan Gant, whose seniority did not commence until January 19,1935, and who was taught this operation by Hagan, was recalledon November 4, 1937.Hagan has not been recalled.During the shut-down, and the resumption of the operations Gant,although a member of the Union, was very active in the circulationof statements of satisfaction among the workers, and told many ofthem that they could not get back to work unless they signed sucha statement.He asked Hagan whether he would sign a statementof satisfaction.Hagan indicated that he was willing to do so butdeclared that at the same time he would not go through a picket line.The statement of satisfaction was not presented to Hagan for hissignature.Hagan was active in the Union as a member and lateras a shop steward.We find that the respondent failed to recall Hagan on November4, 1937, because of his activity and oflice'in the Union.William Jedlisk:astarted to work for the respondent on January16, 1935, and was employed continuously thereafter until the shut-down in 1937, when he was laid off. The respondent's personnelrecords indicate that Jedliska's employment was terminated on De-cember 23, 1937, pursuant to Medical Letter No. 3. Jedliska re-ceived five wage increases, the last one on June 22, 1937.AssistantForeman Grodie testified that Jedliska was a good worker and washeld responsible for his own work and that of Gus Claus and JackHoward.Their job was wiring small parts for washing.All three were members of the Union. Jedliska, however, wasthe only one who held office, that of a shop steward. AssistantForeman Eidson warned Jedliska before production started that hecould still repudiate the Union and tell Grodie that he was sorryand get back his job.Eidson denied having made the statement, butin the light of his activity in connection with the statements of satis-factionwe cannot give credence to his denial.On November 16, 404DECISIONSOr NATIONALLABOR RELATIONS BOARD1937, the respondent recalled Jack Howard for the operation formerlyperformed by himself and Jedliska.Although Assistant Fore-man Grodie testified that Jedliska broke in Howard on the job andalthough Jedliska was held responsible for the work of all three men,he has not been recalled.The respondent claims that Jedliska will not be reinstated becauseit believes him guilty of "unlawful and wrongful acts."As herein-above stated, this defense is without bearing upon the allegeddiscrimination.We find that the respondent failed to recall Jedliska on November16, 1937, because of his union office and activity.James Keelancommenced to work for the respondent on September21, 1923.He was laid off in 1926 and reemployed in 1935.He wasdischarged in 1936 for insubordination but was reinstated two monthslater.At the time of his lay-off in the 1937 shut-down Keelan's em-ployment totaled approximately 63 months.The respondent's per-sonnel records indicate that Keelan's employment was terminated onDecember 23, 1937, pursuant to Medical Letter No. 3.Foreman Bragg testified that Keelan was a good worker. In 1937he worked on the skids in the body shop with Will Francis, DavidAllen, and Clarence Grahn.According to Assistant Foreman Pettitthe quality of the four men's work was about the same.All four men joined the Union, but Keelan alone held office, servingas a shop steward.Grahn, whose seniority was about 2 months lessthan Keelan's, stopped paying dues in June, signed a statement ofsatisfaction, and was recalled to work on November 2.Allen, whohas worked less than 45 months for the respondent, also stopped pay-ing dues in June.He was recalled on November 9. Francis, whoseseniority is somewhat greater than Keelan's and who continued to paydues until September, was called back during the strike on Decem-ber 2.Keelan was not recalled.The respondent claims in its last amended answer that Keelan willnot be reinstated because it believes him guilty of "unlawful andwrongful acts."As hereinabove stated, this defense is without bearingupon the alleged discrimination.We are of the opinion that Keelan's status as a union official pre-vented him from obtaining reinstatement after the shut-down.Weaccordingly find that the respondent failed to recall Keelan on orabout November 15, 1937, when production started, because he wasan active officer of the Union.Allen 0. Kernstarted to work for the respondent on June 7, 1924.His work was interrupted several times by lay-offs and his actualemployment aggregated approximately 61/2 years.Prior to his lay-offon September 15, 1937, he assembled cushions in the trim department. FORD MOTORCOMPANY405Kern joineda localof the United Automobile. Workers of Americawhile working in the General Motors St. Louis plant in 1933, andtransferred to the Ford local when it came intoexistence.He wason the committee which protested Olive's discharge on April 7, 1937,and continued to serve as a union committeeman.On November 16, 1937, Kern's operation was given to John West-tenberger, whose seniority dates only from November 28, 1936, andwho, prior to the shut-down, was on a different operation.The respondent's personnel records indicate that Kern's employ-ment was terminated on December 23, 1937, pursuant to Medical LetterNo. 3.The respondent claims that because of inefficiency, Kern hadnot been and will not be reinstated.The only testimony to supportthe charge of inefficiency is to the effect that Kern was inclined to beplayful, talked and sang a lot, and once wore bathing trunks to work.Kern was loquacious on the witness stand and admittedsinging atwork.There is no evidence that his talking, singing, or any otherantics interfered with his work.The length of his employment andthe fact that he received a wage increase on July 18, 1937, indicatehim to be a satisfactory worker.We find that the respondent failed to recall Kern on November 16,1937, in spite of his seniority and experience because Kern was a Com-mitteeman and an active member of the Union.Esco Keystarted to work for the respondent on April 1, 1929, buthis employment was interrupted by several lay-offs, and his totalservice only aggregated approximately 4 years.At the time of the1937 shut-down, he and Harry Kreutz installed parts on the frontaxle,while Owen J. Thomas and James C. Rayfield assembled therear axle.Thomas started to work for the respondent on March 9,1928, but a week later he was discharged and was not reemployedagain until January 15, 1935.Rayfield and Kreutz started to workon February 7, 1935, and on November 25, 1936, respectively.Keythus had considerably more actual service than any of the others.Foreman Bates and Assistant Foreman Rabb both testified that Keywas a fair worker.Although all four men in the group were members of the Union,only Key held office, that of a shop steward.The other three em-ployees signed statements of satisfaction and were recalled to work.Thomas and Rayfield assemble both axles and Kreutz has been trans-ferred to the radiator-grill operation.Rayfield was recalled onOctober 27, 1937, because he "can do any operation on the frontsystem."The same, however, was true of Key, whose regular job hadbeen on the front axle, while Rayfield had worked on the rear.Key was recalled in December, but he refused to return to workbecause of the strike.283034-41-vol. 23--27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that by failing to recall Key on October 27, 1937, therespondent discriminated against him for his union activity.William A. Kimberlingwas employed by the respondent on Janu-ary 18i 1935.Prior to his lay-off in the 1937 shut-down, his employ-ment was interrupted for only 3 weeks during 1935.Kimberling'semployment record was terminated on December 23, 1937, pursuanttoMedical Letter No. 3.In 1937 Kimberling worked with Walter Flint installing lazy backs(backs of rear seats), cleaned out the car bodies with an air hose, andinstalled package trays.Before the shut-down the operation per-formed by Kimberling was considered a separate operation. Sincethen this work has been consolidated and is now being performedby Walter Landis and Harry Sexton.Foreman Schesser testified that Kimberling was a good workeruntil 1937, when he thought his business came before the respondent'sbusiness.Assistant Foreman Smiley testified that Kimberling hada lot of outside interests, namely, union activities.Kimberling wasone of the original organizers of the Union at the Ford plant.Hewas president of the Union from the beginning and was prominentin all its activities.Landis was recalled on November 9, 1937, and transferred from hisformer job of window washing to Kimberling's operation.He has15 months more seniority than Kimberling.The respondent asserts that it will not reinstate Kimberling be-cause it believes him guilty of "unlawful and wrongful acts."Forthe reasons hereinabove stated, this defense is without merit.Although the man who supplanted Kimberling had greaterseniority, he was transferred to Kimberling's job from an entirelydifferent operation.We find that the respondent discriminatedagainst Kimberling on November 9, 1937, because of his leadershipin the Union.Zelmer F. KirkandHoward J. Thebeauwere employed by therespondent in January 1935.They were laid off in the September1937 shut-down.The respondent's personnel records indicate thatthe employment of both Kirk and Thebeau was terminated on De-cember 23, 1937, pursuant to Medical Letter No. 3.Kirk and The-beau were 2 of the 19 wet sanders employed at the time of the 1937shut-down.Foreman Stanze testified that the 19 were "so equalyou could not actually judge who to pick out."Both Thebeau andKirk were union shop stewards.On November 9, 1937, the respondent recalled wet sanders Ringo,Chapman, Harter, and Gegg.Their respective seniorities date fromDecember 1, December 3, November 13, and December 2, 1936.Allhad considerably less seniority than Kirk and Thebeau. FORDMOTOR COMPANY407The respondent's third amended answer alleged that it would neverrehireThebeau because it believes" him guilty of "unlawful andwrongful acts."As hereinabove stated, this defense has no bearingupon the alleged discrimination.We find that respondent replaced Kirk and Thebeau on November9, 1937, with men who had substantially less seniority, because oftheir office and activity in the Union.Fred LaRowestarted to work for the respondent on January 17,1935.Except for a week's interruption in 1936, he worked con-tinuously until the 1937 shut-down.The respondent's personnel rec-ords indicate that LaRowe's employment was terminated on December23, 1937, pursuant to Medical Letter No. 3.At the time of the shut-down, LaRowe installed hoods together withLester E. Barker and John P. Tice.Although Foreman Bates claimedat the hearing that the quality of LaRowe's work was unsatisfactory,he testified that after LaRowe quit in 1936 because the chassis foremancould not get along with him, he called LaRowe back just as soon asthat foreman left.We conclude that LaRowe was not lacking inability.LaRowe was very active in the Union as a shop steward.Woodrow Johnson and Jack Fancher whose seniority date fromNovember 23 and December 2, 1936, respectively, were called back onNovember 9, 1937, and given the operation of hood assembly andinstallation.Apparently they had no experience on this operation,and required the special attention of assistant foreman and others.Although Fancher and Johnson were members of the Union, bothsigned statements of satisfaction before they were recalled to work.The respondent asserts that LaRowe will not be reinstated because itbelieves him guilty of "unlawful and wrongful acts."As hereinabovestated, this defense is without merit.We find that the respondent failed to recall LaRowe on November 9,1937, in spite of his seniority and experience on the job because ofLaRowe's office and activity in the Union.James F. Martinstarted to work for the respondent on January18, 1935, and was employed continuously until the 1937 shut-down.In 1937 he was a utility or swing man.According to Foreman Bates,swing men have more skill and versatility than ordinary workers.Bates and Assistant Foreman Rabb testified that Martin's work wassatisfactory.Martin joined the Union and, on May 10, 1937, became a trusteethereof.Foreman Bates commented adversely at the time on hisacceptance of an office in the Union.Despite the fact that, because of their ability to handle consolidatedoperations, leaders and swing men are normally given preference when 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe plant opens, Martin was not recalled when production commencedon November 15, 1937.He was called back to work on December 10,but then refused to return because of the strike.We find that the re-spondent by failing to recall Martin on November 15 discriminatedagainst him because of his office and activity in the Union,Frank B. Meyerswas employed by the respondent continuously fromMarch 4, 1935, until the September 1937 shut-down.He received sixwage increases, the last one on June 22, 1937.During 1937 Meyers worked at discing side panels.Foreman Braggand Assistant Foreman Donelon testified that Meyers was a "prettygood worker."Their only complaint was that Meyers "bothered" themen on the unloading dock by canvassing them for union membership,but he was not reprimanded or warned about that.Meyers was a shop steward and frequently argued with AssistantForeman Donelon about the Union.Donelon testified that Meyers,in an attempt to get him to join the Union, pushed him against thewall and injured him.Meyers admitted the scuffle, but denied that itwas over union dispute.The two men were friends at the time, andthe incident appears to have been casual.It is uncertain who performed the work formerly done by Meyers;and Harold Letner 101 when production started on November,15, 1937.According to Foreman Bragg, it was Clarence Graham, formerskid man.According to Assistant Foreman Donelon it was ClarenceGrimm.Neither Clarence Graham nor Clarence Grimm is listed onthe respondent's pay roll.'There is a Clarence Grahn, former skidman, but he testified that when production started he continued onhis former operation, the skids. It is undisputed, however, thatsometime after the resumption of production Edward Valek tookover Meyers' former operation.Valek had formerly performed adifferent operation and his seniority dates only from November 1936.The respondent claims that Meyers will not be reinstated becauseit believes him guilty of "unlawful and wrongful acts."As herein-above stated, this defense is without bearing upon the alleged dis-crimination.The respondent's personnel records indicate thatMeyers' employment was terminated on December 23, 1937, pursuanttoMedical Letter No. 3.We find that the respondent did not recall Meyers on November15, 1937, in spite of his experience and ability, because Meyers heldoffice and was active in the Union.Lawrence Millerwas employed by the respondent on October 4,1929, and worked continuously except for shut-downs until theSeptember 1937 shut-down.Miller's employment record was termi-nated on December 23, 1937, pursuant to Medical Letter No. 3.I" See Appendix II-C 1. FORD MOTOR COMPANY409Before the shut-down in 1937 Miller was a schedule clerk handlingthe line-up of automobile bodies, together with Loyall Bugg andOrren K. Sims. They worked under Lester Burton, leader of theoperation.Foreman Bates and Assistant Foreman Rabb testifiedthat all four were very good workers.Miller was an active union member.He was elected trustee and,later, chairman of the Board of Trustees.He distributed the Unionpaper outside the plant at quitting time to workers coming throughthe factory gates.His affiliation was thus well known.NeitherBugg nor Sims joined the Union.Bugg, whose seniority dated from January 19, 1935, was recalledto work on November 10, 1937. Sims' seniority dated from January29, 1935, and he was also recalled about the same time.Miller whohad a great deal more seniority and was at least equally competentwas not recalled.The respondent's answer asserts that it failed to reinstate Millerbecause of his inefficiency. In the light of the testimony of ForemanBates and Assistant Foreman Rabb, it is obvious that this defenseiswithout merit.We find that the respondent failed to recall Miller on November10, 1937, because of his activity and office in the Union.Robert T. McGavockstarted to work for the respondent on Jan-uary 26, 1935, and worked continuously until the 1937 shut-down.During this time his hourly wage increased from 621/2 cents per hourto 95 cents. In 1937 he was a metal finisher.His superiors con-sidered him a good worker.McGavock joined the Union, and as shop steward was active inUnion affairs.August G. Ballman was recalled on November 1, 1937, and wasgivenMcGavock's work.Before the shut-down Ballman was awelder.He signed a statement of satisfaction.Although Ballmanhas more plant seniority than McGavock, the respondent's action inshifting him from an entirely different operation to take the opera-tion formerly adequately performed by McGavock convinces us, andwe find, that the respondent failed to recall McGavock on or aboutNovember 15, 1937, when production started, because he was an activeofficer of the Union.Francis J. McKeonworked for the respondent for 2 months in1928.More recently he was hired on December 5, 1936, and workedas a night porter until the 1937 shut-down.He was not recalled afterthe shut-down.McKeon was an active Union member, serving as a shop steward.During the shut-down Foreman Fred Hake told McKeon and Albert 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Taylor,102 another porter, who was a member of the Union's execu-tive committee, that if they would get on the right side of the fenceand drop out of the Union they would have a good chance of steadywork.Both men continued their adherence to the Union.Although the record does not indicate that porters junior toMcKeon were reinstated before the strike, we are of the opinion,from Hake's remarks to McKeon, and from the fact that the respond-ent excluded nearly all shop stewards from employment, that McKeonlostwhatever chance he had for reinstatement because he was aunion official.We find that the respondent discriminated againstMcKeon on November 15, 1937, when production resumed.Jess Olivewas employed by the respondent continuously fromJanuary 28, 1935.He received four wage increases, the last one onJune 18, 1937.The respondent customarily employed Olive through-out shut-downs as a carpenter and painter.At the time of the 1937shut-down, he was employed as a tack spitter building cushions.PersonnelManager Gantner testified that Olive was a first-ratecarpenter.Olive was a member of the union committee formed on April 5,1937, to organize the respondent's plant.He was discharged April 6.The discharge became subject of much discussion and of a threatenedstrike.Pursuant to an agreement with the union committee, therespondent reinstated him.Olive is vice president of the Union andone of its most active workers.Olive was laid off on or about September 22, 1937, and has not sincebeen recalled.The respondent claims that Olive will not be rein-stated because it believes him guilty of "unlawful and wrongful acts."As hereinabove discussed, this defense is without bearing upon thealleged discrimination.The respondent's personnel records indicatethat Olive's employment was terminated on December 23, 1937, pur-suant to Medical Letter No. 3.We find that the respondent had a need for Olive's services andwould have employed him continuously through the shut-down if itwere not for his union activity.His excellent employment record,his experience as a carpenter, and the respondent's custom of employ-ing him throughout shut-downs indicate that his lay-off in Septemberand the subsequent termination of his employment were due only tohis extreme prominence in the Union.We find that by laying off Jess Olive on or about September 22,1937, the respondent discriminated in regard to his hire and tenureof employment.Hartwell Parksstarted to work for the respondent on April 11,1929, and worked continuously thereafter except during the seasonal102See Appendix I-B 2. FORD MOTOR COMPANY411shut-down in 1931, and during the depression shut-down of 1932-1934.Parks was laid off in the September 1937 shut-down. The respond-ent's personnel records indicate that his employment was terminatedon December 23, 1937, pursuant to Medical Letter No. 3.In 1937 Parks installed windshields together with Thomas Bed-ford and Charles E. Schleuter.Schleuter had the most seniority,dating from 1916; Bedford the least, dating from 1935.ForemanSchesser testified that the three were equally good workers.All three were members of the Union. Parks alone, however, heldoffice, serving as shop steward.Assistant Foreman Coff told Bedfordthat by signing a statement of satisfaction he could get back to workearlier than otherwise.Bedford signed and was recalled on Novem-ber 4, 1937.Schleuter was also recalled after signing a statement 103We find that the respondent failed to recall Parks, in spite of thefact that his ability equalled that of Bedford, and that his senioritywas much greater, because Parks was an officer of the Union.William E. Rankinstarted to work for the respondent on January14^ 1935; his employment was interrupted by two lay-offs, prior tohis lay-off in the September 1937 shut-down.The respondent's per-sonnel records indicate that Rankin's employment was terminated onDecember 23, 1937, pursuant to Medical Letter No. 3.In 1937 Rankin operated a turntable.The respondent's second andthird amended answers alleged that Rankin was inefficient.Fore-man Bates testified that Rankin was an efficient worker but becamecareless in the last 3 or 4 months of his employment.Assistant Fore-man Rabb thought Rankin able but complained that he was fre-quently gone from his job because of union activities.AssistantForeman Gantz claimed that Rankin's work was equal to that of theother men in the group of 12 in which Rankin worked.We find thatthe testimony of Rankin's superior refutes respondent's allegation ofinefficiency.Rankin joined the Union early in its existence.He was a shopsteward and a member of all the committees, and participated inpresenting grievances and carrying on negotiations with the respond-ent.He was one of the two most prominent union members in thechassis department.Foreman Bates testified that John Broyles has taken over Rankin'swork.Broyles, however, claimed that when production started, hereturned to the work he was doing before the shut-down, that of ageneral repairman.Thus, we make no finding as to who has takenover the work formerly done by Rankin.The respondent's last amended answer alleged that the respondentwill not rehire Rankin because it believes him guilty of "unlawful=Schleuter left the plant pursuant to the strike call on November 23, 1937. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDand wrongful acts."As hereinabove stated, this defense has no bear-ing on the alleged discrimination.Notwithstanding the fact that it does not appear who tookRankin's place after the shut-down, we find, in view of the respond-ent's exclusion of most of the Union's officials, that the respondent byfailing to recall Rankin on November 15, 1937, when productionstarted, discriminated against him because of his union activities andhis status as a union leader in the chassis department.Wm. H. Remmertstarted to work for the respondent November 19,1934, and was employed continuously until laid off in the September1937 shut-down. In 1936 and 1937 he was held responsible for thework of about 12 men on the body line-up under the immediatesupervision of Assistant Foreman Reith.Foreman Bates testifiedthat Remmert's work was satisfactory.Remmert joined the Union in June 1937, and became a shop stew-ard.Assistant Foreman Gantz came to see him in November andasked him to sign a statement of satisfaction.Although Remmertcomplied, the respondent did not recall him before the strike.On November 9, 1937, the respondent recalled Audrey Dunn, whoseseniority dated from January 17, 1935, and gave him Remmert'soperation.Dunn was also a member of the Union but not an activeone.Before the shut-down Dunn's operation consisted of removingskids.Remmert was a well qualified employee, had a better position,more recognition, and more seniority than Dunn.The respondentrecalled Remmert on November 29, 1937, during the strike, at whichtime he refused to return.We find that by failing to recall Remmert on November 9, 1937,the respondent discriminated against him because he was a shopsteward of the Union and was correspondingly active in its affairs.No other conclusion explains Remmert's replacement by Dunn.Nelson L. Scheuermanstarted to work for the respondent onAugust 30, 1926.His actual employment totals over 8 years.Hewas laid off in the September 1937 shut-down and his employmentrecord was terminated on December 23, 1937, pursuant to MedicalLetter No. 3.During 1937 Scheuerman worked inside of the plant part of thetime and also outside loading cars.The respondent's answer allegedthat he was inefficient.Foreman McDowell testified, however, that"he was a good worker. The one trouble was his drinking habits.Mr. Rose told him about it and he bettered his condition."Scheuerman had been active in the Union.He was a shop steward,and had taken at least one grievance up with John Maeser, thegeneral bodyforeman.Three of the four loaders whom the respondent recalled beforethe strike had considerably less seniority than Scheuerman, but the FORD MOTORCOMPANY413latter was not recalled.McDowell testified that he suggested thatScheuerman be brought back right after the plant reopened in No-vember and that he thought General Foreman Rose removed Scheuer-man's name from the list of those to be recalled. It thus appearsthat Scheuerman's drinking did not interfere with his work to anyconsiderable extent inasmuch as his own foreman suggested his rein-statement.We are of the opinion that the foreman's request wasvetoed because of Scheuerman's prominence in the Union.We findthat the respondent discriminated against Scheuerman by failing torecall him on November 15, 1937, when production was officiallyresumed.OllieW. Wadestarted to work for the respondent on December 5,1928, and, except during shut-downs, he was employed continuouslythereafter until laid off in the September 1937 shut-down.The re-spondent's personnel records indicate thatWade's employment wasterminated on December 23, 1937, pursuant to Medical Letter No. 3.In 1937 Wade's operation consisted of installing coupe side panelsand back-deck handles.Wade was a shop steward and actively participated in Unionaffairs.After the reopening of the ' plant Wade's operation wasdivided between Homer Johnson, who had formerly been a part-timehelper of Wade, and Earl Wood, who installed trunk lids prior tothe shut-down.Johnson's seniority dates from November 28, 1936,Wood's from January 30, 1935.Although both joined the Union,they later signed statements of satisfaction.The respondent asserts that Wade will not be reinstated becauseitbelieves him guilty of "unlawful and wrongful acts."For thereasons hereinabove stated, this defense is without bearing upon thealleged discrimination.We find that the respondent failed to reinstate Wade on November4, 1937, when Earl Wood was recalled, in spite of Wade's satisfactorywork, and his great seniority over Wood, because of Wade's officeand activity in the Union. IJohn Walker Woolsey 1°4started to work for the respondent onJanuary 22,1935.He was laid off in 1936 but the respondent, within aweek, began to look for him and called him back to work. Thereafter,he worked continuously until the shut-down in September 1937.Therespondent's personnel records indicate thatWoolsey's employmentwas terminated on December 23, 1937, pursuant to Medical LetterNo. 3.At the time of the shut-down Woolsey was employed at washingthe outside of car bodies.The respondent's answer alleged that Woolsey was inefficient.Hisimmediate superior, Assistant Foreman Coff, testified that he had no104Also known as John Walker and John Woolsey. 414DECISIONSOF NATIONALLABOR RELATIONS BOARDtrouble with Woolsey's work until the last few weeks.That was thetime when union activity at the plant became especially controversial.Although Inspector Terrell first testified thatWoolsey's work waspoor, on cross-examination he admitted that Woolsey's work was onthe par with the work of the average employee.Woolsey's operation has been consolidated with that of Ray A.Reese who operated the turntable.Reese, whose seniority dates fromNovember 23, 1936, was recalled to work on November 11, 1937, andgiven the consolidated operations.Reese and Woolsey were both members of the Union.However,Reese signed a statement of satisfaction while Woolsey as shop stewardof the Union continued to participate in its activities.We find that the respondent in spite of Woolsey's seniority failedto give him the consolidated operation because of his prominence inthe Union, and that the respondent's discrimination against Woolseycommenced on November 11, 1937, when Reese was recalled.Louis Tl'oolseywas employed by the respondent on April 22, 1929,and except during shut-downs worked continuously thereafter until hewas laid off in the September 1937 shut-down.The respondent'spersonnel records indicate that Woolsey's employment was terminatedon December 23, 1937, pursuant to Medical Letter No. 3.In 1937 Woolsey was employed as a metal sander. Foreman Braggand Assistant Foreman Goellner testified that Woolsey was a very poorworker.Their chief complaint was that he "bothered" the other menand that he wandered all over the plant trying to organize the workers.AssistantForeman Goellner testified that when he heard aboutWoolsey's efforts to organize, he told the leader, Reiners, to give morework to Woolsey to prevent him from organizing.Woolsey was a charter member of the Union and a member of itsgrievance committee.On November 9, 1937, Allison Aulgur was recalled and reinstatedas a sander and is now doing Woolsey's work. Aulgur has been em-ployed since 1936.Although he was a member of the Union he signeda statement of satisfaction.The respondent's answer alleged that respondent would never rehireWoolsey because it believed him guilty of "unlawful and wrongfulacts."As hereinabove stated, this defense has no bearing upon thealleged discrimination.We find that Woolsey's long employment record refutes the claimof inefficiency.We find that the respondent discriminated againstWoolsey on November 9, 1937, because of his union office, when hiswork was given to Aulgur who had much less seniority.Max Zubeckstarted to work for the respondent on February 22,1928, and was employed continuously except during shut-downs untilhe was laid off on October 7, 1937.The respondent's personnel records FORD MOTOR COMPANY415indicate that Zubeck's employment was terminated on December 23,1937, pursuant to Medical Letter No. 3.Zubeck was a stock checker.The respondent's second and thirdamended answers alleged that he was inefficient.However, ForemanCreachbaum testified that he was a fair worker, not any less efficientthan the other employees.The testimony of Stock SuperintendentWunderlich, who admitted having occasionally held Zubeck up as anexample for other employees to follow, also rebuts the allegation thatZubeck was inefficient.Zubeck was exceedingly active in the Union as a committeeman.Both Creachbaum and Wunderlich testified that they knew aboutZubeck's union activities.On October 23, 1937, the respondent recalled Herbert Barth inplace of Zubeck.Barth's seniority dates from November 23, 1936,and he had never done any checking before the shut-down.He re-frained from joining the Union, and signed a statement of satisfaction.In its fourth amendment to the answer the respondent claims thatZubeck will not be reinstated because it believes him guilty of "unlaw-ful and wrongful acts."As hereinabove stated, this defense has nobearing upon the alleged discrimination.We find that the respondent failed to recall Zubeck on October 23,1937, in spite of his seniority and experience, because Zubeck was anofficer and an active member of the Union.2.Cases inwhich the TrialExaminer found no discriminationThomas B. Barrywas employed by the respondent continuouslyfrom February 1, 1935, until he was laid off in the September 1937shut-down.The respondent's personnel records indicate that Barry'semployment was terminated on December 23, 1937, pursuant to Medi-cal Letter No. 3.Barry received 5 wage increases, the last of which,on June 22, 1937, brought his hourly rate to 95 cents.He sprayedhoods and tops, and worked on different operations as a swing man.Foreman Stanze considered him a good worker, although less experi-enced than some of the others.Assistant Foreman Link testified thatBarry was the only swing man among the sprayers who fitted inwhenever an extra man was needed.Barry was a member of the committee which organized the Union,and continued to serve as committeeman and member of the executiveboard of the Union.Barry has not been recalled since the shut-down.Of the other fourmen who were on the same operation with Barry in September twowere recalled to work before, the strike and two after the strike.Al-though all have considerably more plant seniority than Barry, Barryalone was shown to be able to perform a variety of operations. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent's answer alleges that Barry was not reinstated be-cause of inefficiency.This allegation is refuted by the evidence.Stanze's and Link's testimony clearly establish Barry's efficiency. Itwould seem that the respondent would have recalled Barry becauseof his versatility, had he not been prominent in union activities.Ac-cordingly, and in the light of the respondent's consistent failure torecall union officials after the shut-down, we find that the respondentfailed to recall Barry on or about November 15,1937, when productionstarted, because he was an active union official.Arthur J. Boulicaultwas employed by the respondent continuouslyfrom November 244936, until he was laid off in the September 1937shut-down.The respondent's personnel records indicate that Bouli-cault's employment was terminated on December 23, 1937, pursuant toMedical Letter No. 3.In 1937 Boulicault was a metal finisher until he contracted leadpoisoning.After he returned to work, he assembled tool kits and latersprayedoil onthe overhead chain.Boulicault was an active member and a shop steward of the Union.He has not been called back to work. Foreman McDowell testifiedthatMarvin T. Thurman, who has a few days less seniority thanBoulicault, has absorbed Boulicault's work.The respondent's answer states that it has not recalled Boulicaultbecause of his disability.However, Personnel Manager Miller testi-fied that Boulicault was not disabled at the time of the shut-down andthat the Company has refused to pay him any more compensation.Foreman McDowell testified that Boulicault's work in assembling toolkits was satisfactory. It would appear, therefore, that Boulicault wascapable of performing the tool kit assembling operation..We find that the respondent failed to recall Boulicault on or aboutNovember 15, 1937, when production started, because he was an activeofficer of the Union.Russell Fairchildstarted to work for the respondent on March 30,1929, and, except for the depression shut-down of 1932 to 1934, wasemployed continuously thereafter until the September 1937 shut-down.The respondent's personnel records indicate that Fairchild's employ-ment was terminated on December 23, 1937, pursuant to Medical LetterNo. 3.During 1937 Fairchild made up brake cables, and installed clevisesand cords on the cables and stop-light switches.His superior testifiedthat he was a good worker.Fairchild was a member of the Union from its inception.He servedas a shop steward and took up grievances with the respondent.There is some conflict as to who took Fairchild's place when produc-tion resumed.Assistant Foreman Gramlich testified that Loraine A. FORD MOTOR COMPANY417Hertel,who prior to the shut-down worked on the unloading dock andhad noexperiencein assembly work, and whose seniority dates onlyfrom November 1936, was given Fairchild's job.ForemanBates, onthe other hand, testified that Mitschele,Malmrose,and Gauzy, two ofwhom had less seniority than Fairchild, combined Fairchild's workwith their own operation of dropping motors. Thesethree men werecalled back on November 9.In either case it is clear that a personor personswho had less seni-ority than Fairchild took Fairchild's place.The respondent claims that Fairchild will not be reinstatedbecauseit believes him guilty of "unlawful and wrongful acts."As herein-above stated, this defense has no bearing upon the alleged discrimina-tion.We find that the respondent failed to recall Fairchild on November15, 1937, when production resumed, because of hisprominence in unionactivities.Perry A. Johnsonstarted to work for the respondent on August28, 1929.His actual employment totalled 67 months at the timeof his lay-off in the September 1937 shut-down.The respondent'spersonnel records indicate that Johnson's employment was terminatedon December 23, 1937, pursuant to Medical Letter No. 3.In 1937 Johnson inserted body bolts on the left sideof cars.PaulStockton performed the same operation on the right side. Stocktonhas about 41/2 months less seniority than Johnson.Johnson was an active union member, a shop steward.He dis-tributed copies of the union newspaper to the employees as they cameout of the plant after work, and his union activity was thus wellknown.The respondent's second and third amended answers characterizedJohnson as inefficient.His assistant foreman, Reight, testified, how-ever, that his work was fair.Johnson's long employment record alsorefutes the charge of inefficiency.The respondent's fourth amend-ment to its answer, filed on March 22, 1938, stated that the respondentwill not rehire Johnson because it believes him guilty of "unlawfuland wrongful acts."As hereinabove stated, this defense is withoutbearing upon the alleged discrimination.Stockton and John Gant, who dropped bodies before the shut-down, and whose seniority dates from 1936, are performing Johnson'swork.Johnson has more seniority than either Stockton or Gant.We find that the respondent failed to recall Johnson when productionstarted on November 15, 1937, because of his conspicuous activitiesin the Union.James Pradeeworked for the respondent for 2 monthsin 1928.More recently he was hired on April 29, 1935, and worked until the 418DECISIONSOF NATIONALLABOR RELATIONS BOARD1937 shut-down.The respondent's personnel records indicate thatPradee's employment was terminated on December 23, 1937,pursuantto Medical Letter No. 3.In 1937 Pradee sprayed special paint jobs.Assistant ForemanMorrison testified that he was as good a worker as there was on thefloor until he became a union committeeman.Pradee was one of the first members of the Union and was activeon various committees taking up grievances with the management.Assistant Foreman Morrison resented his absence from work whilehe was handling grievanceswiththemanagement,but the unioncommittee was never informed that the management objected todealing with it during working hours.OrvilleKincannon,whose seniority dates from November 1936;did the same job as Pradee on the night shift.AlthoughMorrisontestified that Pradee was more skilled than Kincannon,Kincannonwas called back on November 16, 1937, and Pradee has not been re-called.Since November 16, Pradee'swork has been performed byAssistant Foreman Morrison,with the help of Kincannon.The respondent claims that Pradee will not be reinstated becauseitbelieveshim guilty of "unlawful and wrongful acts." Ashereinabove stated, this defense has no bearing upon the allegeddiscrimination.We find thatthe respondent did not recall Pradee on November16, 1937,in spite of his seniority and ability,because of his out-standing union activities.Charles S. Schifferlywas employed by the respondent regularlyfrom 1928 until the September 1937 shut-down.The respondent'spersonnel records indicate that Schifferly's employment was termi-nated on December 23, 1937,pursuant to Medical Letter No. 3.In 1937 Schifferly worked with William P.Bright,105 Thomas L.Schmidt, 106 Woodrow T. Brandt'107Joseph A. Ebert,and William L.Wooldridge at installing inside trim.SchifFerly was one of the first members of the Union; he became ashop steward in May 1937.Wooldridgewas also member of theUnion,but signed a statement of satisfaction.Among theabove-mentioned six men Ebert had the most seniority,and was the first to be reinstated after the shut-down.Schifferly wassecond in seniority,and Wooldridge last.However, Wooldridge wasrecalled on November 9,1937,and Schifferly was not called back.Foreman Schesser and Assistant Foreman Smiley both consideredSchifferly a less efficient worker than at least four of the other five106 SeeAppendix II-C 2.10 SeeAppendix H-C 2.30'6See Appendix II-C 1. FORD MOTORCOMPANY419men on the operation.But Schifferly had received four wage in-creases since 1935, the last one in the summer of 1937, and had workedcontinuously, even during shut-downs.Wooldridge, himself, testifiedthat while he thought that he was "just as good as Schifferly," Schif-ferly was a more experienced worker. It was Schifferly who taughtWooldridge the operation.Upon this record we believe that theforeman's and the assisant foreman's testimony, which the TrialExaminer accepted, was due to their resentment of Schifferly's unionactivities, rather than to incompetence.The respondent claims that it will never reinstate Schifferly be-cause it believes him guilty of "unlawful and wrongful acts."Ashereinabove stated, this defense has no bearing upon the allegeddiscrimination.We find that the respondent failed to reinstate Schifferly on No-vember 9, 1937, when it called Wooldridge, because Schifferly wasa union official.Walter A Semonstarted to work for the respondent on March14, 1935.He was laid off on or about September 24, 1937, duringthe shut-down.The respondent's personnel records indicate thatSemon's employment was terminated. on December 23, 1937, pursuanttoMedical Letter No. 3.Semon was employed as a porter and worked at the east end ofthe fourth floor.The west end was handled by George Proost whohas been employed by respondent since 1929 and who since the shut-down has been cleaning the entire floor.Assistant Foreman Husseytestified that Semon was a better workmen than Proost.Semon was a shop steward in the Union. Proost also joined theUnion but stopped paying dues in June. According to Semon's testi-mony, late in October, Assistant Foreman Hussey told him that ifhe would take off his union button and stay away from the buildingfor a week, Hussey would send for him.When asked about this atthe hearing, Hussey testified, "It was just a little warning to Walter,but nothing against his union now," and refused to state further whathe told Semon.We credit Semon's version of the incident. Semonremained loyal to the Union.He was not recalled.The respondent claims that Semon will not be reinstated be-cause it believes him guilty of "unlawful and wrongful acts."Ashereinabove stated, this defense is without bearing upon the allegeddiscrimination.Although Proost, who took over Semon's work, has more seniority,he was described by Hussey as less efficient than Semon.Hussey's"warning" to Semon during the shut-down,10s and the respondent's108 It will be recalled that Hussey was very active in the statement of satisfaction move-ment during the shut-downSee Section III-B2, supra. '420DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractice of not recalling union stewards, convinces us that Semonlost whatever chance he had of reemployment by virtue of his posi-tion as an official of the Union.We accordingly find that the re-spondent failed to recall Semon on or about November 15, 1937, whenproduction started, because he was an active officer of the Union.Marvin Skaggsworked for the respondent from January 19, 1935,until the September 1937 shut-down.The respondent's personnelrecords indicate that Skaggs' employment was terminated onDecember 23, 1937, pursuant to Medical Letter No. 3.In, 1937 Skaggs installed the tongue rod, motor mountings, exhaustpipe, etc., on the right side of cars while Barth Stevens performedthe same operations on the left side.Skaggs was active in the Union in his capacity as shop steward,and his activities were known to his foreman and assistant foreman.Foreman Bates testified that Norman Kirby performed Skaggs'work after the shut-down and before the strike.Kirby's testimonyvaries from that of Bates, but he could not recall definitely what hiswork was in that period.Kirby's seniority dates from November1936.Until the'summer of 1937 he was employed as a porter.Thus,the respondent apparently replaced the experienced and competentSkaggs with a man who has been a production worker for only afew months.The respondent claims in its third amended answer that Skaggswill not be reinstated because it believes him guilty of "unlawful andwrongful acts."As hereinabove stated, this defense has no bearingupon the, alleged discrimination.We find that the respondent's failure to recall Skaggs on Novem-ber 15, 1937, when production started, was due to its knowledge anddisapproval of Skaggs' union activities and office.Roy Shortstarted to work for the respondent on January 17, 1935,and was employed continuously until the September 1937 shut-down.,The respondent's personnel records indicate that Short's employmentwas terminated on December 23, 1937, pursuant to Medical LetterNo. 3.In 1937 Short adjusted brake cables.After June 1937 numerouscomplaints were made about his work.There is considerable con-troversy and conflicting evidence as to whether his difficulty was dueto his own efforts or was the fault of the machines with which he wasworking.Because of this trouble he was taken off the operation andwas used as an extra man, mostly at helping Skaggs to tie in motors.Foreman Bates testified that Short could do a number of operationsand was a good worker up to the last few months.Short was an active union member and as the chief shop stewardon the second floor he handled several grievances.I FORD MOTOR COMPANY421The respondent claims that Short will not be reinstated becauseit believes him guilty of "unlawful and wrongful acts."As herein-above stated, this defense has no bearing upon the alleged discrimi-nation.While it is not shown that Short's services were needed since theshut-down, his ability to perform several operations make it likelythat he would have been recalled, had it not been for his union activi-ties.We find that the respondent failed to recall Short on or aboutNovember 15, 1937, when production started, because he was an activeofficer of the Union.Albert C. Taylorwas employed by the respondent as a porter inDecember 1936.He worked until the 1937'shut-down and was notrecalled thereafter.Taylor was a member of the Union's executive committee.Duringthe shut-down Foreman Fred Hake told Taylor and Francis V. Mc-Keon,109 another porter, who was a union shop steward, that if theywould get on the right side of the fence and drop out of the Union theywould have a good chance of steady work.Although the record does not indicate that porters junior to Taylorwere reinstated before the strike, we are of the opinion, from Hake'sremarks to Taylor, and from the fact that the respondent excludednearly all union officials from employment, that Taylor lost his chanceof reinstatement because he was a union official.We 'find that therespondent discriminated against Taylor on November 15, 1937, whenproduction resumed.Adolph Wodickawas employed by the respondent for 6 months in1932, and was reemployed in October 1934.Thereafter he worked con-tinuously until he was laid off on October 7, 1937.The respondent'spersonnel records indicate that Wodicka's employment was terminatedon December 23, 1937, pursuant to Medical Letter No. 3.In 1937 Wodicka was a pipe fitter and a checker of plumbing fixtures,oil burners, etc.Foreman Whiteknight testified that Wodicka was a"very fair" worker.His hourly rate of $1.00 also indicates that hewas a highly skilled employee.Wodicka was a member of the Union and a shop steward therein.Although in previous years Wodicka worked during shut-downs, hewas not called back after October 1937.His work has been performedby the chief engineer.Although there is no showing that Wodicka was replaced by a pro-duction employee with less seniority, he was a very capable employee.We believe that he lost his chance of being recalled because he was aunion shop steward.We accordingly find that the respondent failed to109 SeeAppendix I-B 1.283034-41-vol. 23- -28 422DECISIONSOF NATIONALLABOR RELATIONS BOARDrecallWodicka on or about November 15, 1937, when productionstarted, because he was an active officer of the Union.The cases of 10 union officials remain for consideration.The workperformed by these men before the shut-down was either transferredto or absorbed by employees having greater seniority, or was eliminatedentirely in the production of the new model.Although the Boardcannot determine with certainty whether or not these men were neededin the plant when production started, the respondent, which dis-criminated against them by failing to consider them for reinstatementand thus deprived them of their normal chances of employment, hasfailed to show affirmatively that they were not needed.We shallbriefly review the cases :Hiram H. Blankenshipwas employed by the respondent for 5 monthsin 1935, and thereafter from November 27, 1936, to the time of theshut-down in September 1937.The respondent's personnel recordsindicate that Blankenship's employment was terminated on December23, 1937, pursuant to Medical Letter No. 3.Assistant Foremen Goellner and Luly both testified that Blanken-ship was a fair metal finisher.His wages were increased from 621/2cents to 90 cents an hour within a space of 2 years.Blankenship joined the Union and was made shop steward therein.He has taken up grievances with Superintendent Mabie.Since the shut-down Blankenship's work has been performed byPaul Hite, who has 6 years more seniority and who was an assistantforeman prior to the shut-down.The respondent's answer alleges that Blankenship's employmentwas terminated because of inefficiency.This answer is obviously un-supported.The testimony of Blankenship's superiors and his recordof wage increases leave no doubt but that Blankenship was at leastan average workman.Bee Butlerstarted to work for the respondent on January 29, 1929,was laid off in 1930 and reemployed in 1934, and worked continuouslythereafter as a tack spitter in the trim department until the shut-down in September 1937. The respondent's personnel records indi-cate that Butler's employment was terminated on December 23, 1937,pursuant to Medical Letter No. 3.Butler received four wage in-creases since 1935, the last one on June 18, 1937.Foreman Schessertestified that Butler was a fair worker, but "hard to handle."Hisservice record and frequent raises indicate that he was at least asatisfactory employee.Butler was a shop steward of the Union and a very active memberthereof.J.A. Brown, Thomas Luster, and Charles Schleuter, themen who apparently absorbed the operation which Butler performedprior to the shut-down, all have more seniority in the plant than0 FORD MOTORCOMPANY423Butler.Although the men who are now performing Butler's workhave more seniority than he does, Butler's long record of employ-ment indicates that he may be needed on other work.The respondent claims that it will never reinstate Butler becauseit believes him guilty of "unlawful and wrongful acts."As herein-above stated, this defense has no bearing on the alleged discrimi-nation.William A. Lorenzwas employed by the respondent continuouslyfrom February 1, 1935, until the shut-down in September 1937.Hereceived four wage increases, the last one on June 18, 1937. In 1937Lorenz assembled cushions with Allan O. Kern,110 and CharlesMiller.1;11That work has been performed by John Westenbergeralone since production started in November.Lorenz was a member of the Local of the United AutomobileWorkers of America at Fisher Body Corporation.He transferredhis membership to the Ford Localas soon asitwas organized.Hewas a member of the first executive committee, participated in theconference concerning the Jess Olive incident, and continued to en-gage in union activities thereafter.The respondent alleges that Lorenz was not reinstated because ofinefficiency.His superiors testified that like Kern he did a lot oflaughing and talking but there is no evidence that this interferedwith his work.His uninterrupted record of employment and hiswage increases indicate that he was a good worker. Furthermore,the respondent's personnel records indicate that Lorenz's employ-ment was terminated on December 23, 1937, pursuant to Medical Let-terNo. 3, and not for inefficiency, even though inefficiency is gen-erally indicated on personnel records when it is the cause of discharge.Although Lorenz's operation has been transferred to Westenbergerand we have found Kern was discriminated against by the reinstate-ment of Westenberger, the evidence indicates that Lorenz was a goodworker and might normally have been recalled for some other work.Herman C. Millerwas employed by the respondent regularly fromMay 1928 until he was laid off in the September 1937 shut-down.The respondent terminated his employment on its books on Decem-ber 23, 1937, pursuant to Medical Letter No. 3.Miller joined theUnion and served as shop steward.In 1937 Miller was a commercial body checker.He was considereda pretty good worker by his foreman.When production startedafter the shut-down, Miller's operation was consolidated with thepassenger body checking operation and was given to William F.Leu who held the latter operation prior to the shut-down.Leu had6 years more seniority than Miller.110 See Appendix I-B 1.iu See Appendix II-C 1. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarner Olsenworked for the respondent continuously from Janu-nary 28, 1935, until he was laid off in the September 1937 shut-down.The respondent's personnel records indicate that Olsen's employmentwas terminated on December 23, 1937, pursuant to Medical LetterNo. 3.In 1937 Olsen was a gas washer and an admittedly good worker.He joined the Union, became a shop steward therein, and was activein union affairs.Olsen has not been recalled since the shut-down.Of the menworking with him three or four have been called back.Their plantseniority is considerably greater than that of Olsen.Anthony Parmantjewas employed by the respondent from January31, 1935, until the September 1937 shut-down.The respondent's per-sonnel records indicate that Parmantje's employment was terminatedon December 23, 1937, pursuant to Medical Letter No. 3.Parmantje joined the Union and became shop steward therein.He was one of six welders working on fixtures.His superiorstestified that he was a fair worker.Of the five men who workedwith Parmantje, the three with the most seniority were recalled priorto the strike.Parmantje has about 5 months' less seniority thanHarold Goy, who had the least seniority among those recalled.Herbert C. Plwmmmerwas employed at the plant from the begin-ning of 1935 until the shut-down in September 1937.Prior to 1935he had worked in the respondent's Kansas City plant.He and LouisTrogg were repairmen on the first floor.Plummer was a member of the Union and a shop steward therein.His foreman, McDowell, commented adversely to Plummer on hiswearing union buttons.When production started after the shut-down, Trogg was calledback and he is handling both his and Plummer's operation.Trogghas 12 years more seniority than Plummer.Plummer was not calledback.His employment was terminated on December 23, 1937, pur-suant to Medical Letter No. 3.Calvin G. Rossstarted to work for the respondent on October 14,1929, and except for one seasonal shut-down and the depressionshut-down was employed continuously thereafter.He was laid offwhen the plant was shut down in September 1937, and has not beenasked to return to work.The respondent's personnel records indi-cate that Ross' employment was terminated on December 23, 1937,pursuant to Medical Letter No. 3.In 1937 Ross, together with Berry Livingston, installed wind-shield headers, an operation which was eliminated on the 1938 model.Ross was a member of the Union and in June 1937 became a shopsteward.He was prominently active in union affairs. FORD MOTOR COMPANY425The respondent claims it will not reinstate Ross because it believeshim guilty of "unlawful and wrongful acts."As hereinabove stated,this defense has no bearing upon the alleged discrimination.Charles Simonwas employedby therespondent from January 25,1935, until the September 1937 shut-down.He was a door hangerand fitter on the cab line.Assistant Foreman Walters testified thatSimon was a fairly good worker.Simon joined the Union and was active in it as shop steward.After the shut-down Simon'swork was consolidated with FloydMann's previous operation of building panel bodies.The consolidatedoperation was assigned to Mann,who has a few months' more senioritythan Simon.Mann is a member of the Union but signed a statementof satisfaction during the shut-down.On December 10 the respondent recalled Simon.Simon did notrespond because of the strike.Clifton Stevenswas employed by the respondent continuously fromJanuary 15, 1935, until the September 1937 shut-down.He was agas washer.Foreman Stanze and Assistant Foreman Faulkenberryconsidered him a good worker.Stevens was a member of the Union and a shop steward therein.His union office was known to his assistant foreman,ClydeFaulken-berry.Assistant Foreman Faulkenberry testified that Stevens wasthe only man who was not recalled from his group when productionstarted after the shut-down.Upon the resumption of operations Stevens was replaced by ReubenWaldrop;laterL.A.Miller took over the operation.Each hasmore seniority than Stevens.For the reasons stated112we find that by failing to reinstate Blank-enship, Butler,Lorenz,Miller,Olsen,Parmantje,Plummer, Ross,Simon, and Stevens,when production resumed on November 15, 1937,the respondent discriminated against them because they were unionofficials.APPENDIX I-CThe Board finds that the respondent discriminated in regard tothe hire and tenure of employment of the 22 persons whose cases arediscussed in this Appendix.1.Cases in which the Board sustains the Trial Examiner's findingof discriminationRalph A. Ashwas employed by the respondent in December 1928,and worked for about 10 months.He was reemployed on Febru-ary 6, 1935, and worked continuously thereafter until the 1937 shut-us See Section III D 3b,supra. 426DECISIONS OF NATIONAL.LABOR RELATIONS BOARDdown.In 1937 he worked on the unloading dock.Ash was laid offin the shut-down.The respondent's personnel records, indicate thathis employment was terminated on December 23, 1937,pursuant toMedical Letter No. 3.Ash was a member of the Union and was outspoken in his approvalof it.Foreman Creachbaum testified that he told Foreman Spell-meyer not to call Ash back because he had heard Ash was workingelsewhere.Creachbaumasked employee Gus Krummel,one of theoriginators and chief proponent of the statements-of-satisfactionmovement, to find out whether Ash was working. Although Ashlater spoke to Creachbaum and told him that he was not workingand that he had not seen Krummel, he was not called back.Of 46 men listed by the respondent as unloaders,13, includingAdam Eder and Richard V. Gannon, whose cases are discussed below,had greater seniority than, had Ash.By November 1, 1937, 16 un-loaders,excluding Ash, Eder, and Gannon, had been recalled.Thusat least 5 unloaders who were junior to Ash had been recalled whereasAsh was never reinstated.We find that the respondent did not call back Ash on or beforeNovember 1, 1937, because of his loyalty to the Union.0. TV. Bryantwas employed by the respondent on March 19, 1928,and worked continuously thereafter except during a seasonal shut-down in 1931, and during the depression shut-down of 1932-1934.During the course of his employment his rate of pay was increasedfrom 621/2cents per hour to $1 per hour.Bryant was an assistantforeman from 1935 to February 15, 1937, when he was demoted for,his inability to get sufficient work out of his men.Thereafter, untilhis lay-off at the time of the shut-down, he worked as a tack spitterand as an "extra" or "swing" man. The respondent's personnel rec-ords indicate that Bryant's employment was terminated on Decem-ber 23, 1937,pursuant to Medical Letter No. 3.Bryant was a member of the Union. On November 1, 1937, hewent to the home of Assistant Foreman Tice Gurley and tried topersuade him to discontinue circulating statements of satisfaction,thereby expressing his loyalty to the Union.On November 9, 1937, Joseph R. Jarboe, whose seniority com-menced December 9, 1933, and who, prior to the shut-down, hadworked on windshields,was recalled to work as a tack spitter. Jar-boe has approximately 4 years' less active service with the respondentthan Bryant.Jarboe claimed,at the hearing,that he joined theUnion unwillingly.He signed a statement of satisfaction.Whileit is not clear that Jarboe has taken over Bryant's work,his employ-ment on November 9 as'a tack spitter shows that the respondent hadwork available for which Bryant was qualified,sinceBryant was FORD MOTOR COMPANY427able to perform many, if not all of the operations in his department,had a long service record, and was an able worker.In the light of Bryant's ability to perform many operations in hisdepartment, an ability rendering him peculiarly fitted for reinstate-ment after the shut-down when many operations were combined, hislong service record and the preference given to Jarboe, who had lessseniority and who had not been a tack spitter at the time of the shut-down, we conclude that the respondent failed to reinstate Bryant onNovember 9, 1937, because of his union activities.Charles Enosstarted to work for the respondent April 30, 1930.The respondent's personnel records list him as an assistant foreman.He was laid off in the September 1937 shut-down and unlike otherassistant foremen was never recalled.The respondent's personnelrecords indicate that his employment was terminated on December 23,1937, pursuant to Medical Letter No. 3.Enos' work before the shut-down was spraying wheels and Assistant Foreman Grodie held himresponsible for his own work and that of Carl Runyon, whose senioritydates from December 1936.Both Enos and Runyon joined the Union.However while Runyonsigned a statement of satisfaction, Enos voiced his approval of theUnion when, during the shut-down, Assistant Foreman Grodie askedhis opinion of it.Documentary evidence offered by the respondent indicates thatRunyon was recalled on November 9, 1937, as a wheel sprayer.As-sistant Foreman Morrison testified that Runyon had been sprayingwheels since production started.We find that the respondent replaced Enos on November 9, 1937,with Runyon, who lacked Enos' qualifications and seniority, becauseof Enos' continued loyalty to the Union.Adam Ederstarted to work for the respondent on September 11,1929, and worked continuously thereafter, except for general lay-offsand shut-downs, until the shut-down in September 1937.The re-spondent has not recalled Eder since the shut-down and its personnelrecords indicate that Eder's employment was terminated on December23, 1937, pursuant to Medical Letter No. 3.Prior to the shut-down Eder was an unloader and worked on thenight shift.Foreman Spellmeyer testified that he was "a fairly goodworker."Eder was a member of the Union and had for some time been shopsteward.Of the 46 men listed as unloaders on Respondent Exhibit104, only 7 had more seniority than Eder.By November 1, 1937, 16unloaders were recalled; and since Gannon 113 was not recalled severalof those reinstated must have had less seniority than Eder.I's See discussion below. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the respondent discriminated against Eder on andafter November 1, 1937, because of his office and activity in the Union.Richard J. Gannonwas employed by the respondent continuouslyfrom December 20, 1928, until the 1937 shut-down except for a seasonalshut-down in 1931 and the depression shut-down of 1932-34.He waslaid off on September 15, 1937.The respondent's personnel recordsindicate that Gannon's employment was terminated as of December23, 1937, pursuant to Medical Letter No. 3.Gannon was a stock piler.Foreman Spellmeyer testified that Gan-non was a fairly good worker, and was a leader under him 114Gannonwas a member of the Union and he was active as shop steward for afew weeks in June.Since Gannon was a leader and since he had more seniority than40 of the 46 men listed in the respondent's employment records asunloaders, he should have been among the unloaders first recalled.But even though 16 unloaders, of which at least 10 must have beenjunior to him, had been called back to work by November 1, Gannonwas not called.The respondent's explanation for its failure to rein-state Gannon was merely that he has not been needed.We find that respondent did not call back Gannon on or beforeNovember 1, 1937, because of his union activities.Robert M. HoganandFrank G. Lohrboth started to work for therespondent on January 28, 1935, and were employed until the shut-down in September 1937 on the installation of window regulators.According to Assistant Foreman Coff, Hogan was a good worker,Lohr just fair.However, they both received two wage increases inthe month of June 1937. The respondent's personnel records indicatethat the employment of Hogan and Lohr was terminated on December23, 1937, pursuant to Medical Letter No. 3.Hogan and Lohr were among the first to join the Union in April,1937 and they tried to get others to join.Hogan was visited by em-ployeeMorris and asked to sign the statement of satisfaction; buthe refused.When production started after the shut-down, Marvin HenryRobinson, Graves Neal, and Duncan Gant were put on the operationof installing window regulators.Of the three men only Robinsonspends most of 'his time on this work.Robinson and Neal had beenemployed by the respondent only since December 1936 and they did notinstall window regulators prior to the shut-down.They both signedstatements of satisfaction.We find that the respondent failed to recall Hogan and Lohr whenproduction started on or about November 15, 1937, although they werecapable and experienced workers, but instead filled their places with114Although Spellmeyer described Gannon as a leader the respondent in its exceptioncalls him an"assistant leader." FORD MOTOR COMPANY '429relatively new men because of Hogan's and Lohr's participation inunion activities.Frank Husserstarted to work for the respondent on May 28, 1920,and was employed continuously thereafter except during seasonalshut-downs.He was laid off on September 16, 1937, and was notrecalled.The respondent's personnel records indicate that Husser'semployment was terminated on December 23, 1937, pursuant to Medi-cal Letter No. 3.Before his lay-off Husser was a porter assigned tothe factory office.Husser was a member of the Union. A few weeks before Husser'slay-off,Kleekamp, chief clerk in the office, cautioned him againsttaking back information to the Union from that office.Kleekamptestified that he cautioned Husser only against carrying out informa-tion relative to a real estate transaction of the respondent.WhenHusser was laid off he asked Assistant Foreman Hussey the reason.Hussey told him that there might be labor trouble and the whole plantmight be shut down.Hussey denied this, but we conclude from themanner of his denial and his other testimony that Husser's testimonyismore credible.Husser's job was taken over by Louis Gangel, a union member hav-ing 8 years' less seniority.Gangel was not shown to have been activein the Union.He paid dues for only 1 month.He worked straightthrough the shut-down.From Chief Clerk Kleekamp's warning to Husser it appears that theformer knew of Husser's membership in the Union.Moreover, Assist-ant Foreman Hussey's reply to Husser's inquiry regarding the causeof the lay-off is unintelligible unless it is interpreted as a statementthat adherents of the Union were unwelcome in the plant. In viewof Hussey's extensive activity in the statements-of-satisfaction move-ment, we are of the opinion that his reply to Husser requires thatinterpretation.In any event the job performed by Husser continued.We find that by laying off Husser and assigning his work to a manwith 8 years' less seniority the respondent discriminated againstHusser for his union membership.Ben Juleystarted to work for the respondent on January 4, 1935.In 1937 he installed radiators and gas tanks with Adel Casey 115Juley was laid off at the time of the September 1937 shut-down.Therespondent's personnel records indicate that his employment wasterminated on December 23, 1937, pursuant to Medical Letter No. 3.The respondent alleged that it will not rehire Juley because it believeshim guilty of "unlawful and wrongful acts."For the reasons here-inabove stated this allegation is no defense to the charge of discrimi-nation.115 See Appendix I, B, 1. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssistant Foreman Rabb testified that Juley had once been a verygood man but that due to his association with Casey (a union shopsteward) his work declined.During the shut-down Assistant Foreman Eidson asked Juleywhether he would be willing to go through a picket line. Juley re-plied that he would not.He was never recalled.On October 22, 1937, Juley's work was taken over by John E. Shaw.Shaw was himself a member of the Union and had about the sameseniority as Juley.Before the shut-down, however, he worked ona different operation.We believe that by refusing, upon interrogation by an assistantforeman, to agree to go to work through a picket line, Juley forfeitedwhatever chance he had of reinstatement.No other circumstanceexplains the transfer of Shaw to Juley's job.We find that on Octo-ber 22, 1937, by failing to recall Juley and assigning his work toShaw the respondent discriminated against Juley for his loyalty tothe Union.William Keimstarted working for the respondent on January 24,1916, and worked continuously thereafter except during the war andduring shut-downs.At the time of his lay-off in the 1937 shut-downhe was working on cab cushions and backs in the trim department.There were no complaints about his work.Keim was a member of the Union. In the begining of November,Assistant Foreman Luly went to Keim's home and asked him to signa statement of satisfaction.Keim said he would like to go to workbut he did not want to sign the statement.Luly left stating that ifKeim decided to sign he should call Luly and he could come to worka couple of days later.Keim did not get in touch with Luly and wasnot called back to work.The only denial Luly made of Keim's testi-mony was that "I didn't tell him he would have to sign a loyaltypledge."We find that Luly',s action constituted an invitation toKeim to sign.Although the respondent's answer does not specifically deny theallegation of discrimination in the complaint regarding Keim, webelieve the failure to deny it to be inadvertent and shall consider theallegation denied.Keim's operation was taken over by John Kyle, who was recalledon November 4, 1937.Prior to the shut-down Kyle assembled front-seat cushions.Kyle started to work for respondent in June, 2, 1926,resigned a year later, and was reemployed in 1935.We find that Keim was not recalled on November 4, 1937, in spiteof his very great seniority and his satisfactory work because he hadexpressed loyalty to the Union.Irl Kellerstarted to work for the respondent on June 1, 1921, andwas employed continuously thereafter except during regular shut- -FORDMOTOR COMPANY431downs.' -In 1937 he assembled door panels with August Krek, GlennForth, and John Westenberger.All four of them were members ofthe Union.Krek's and Forth's seniority dates from the first of 1935,and Westenberger's from November 28, 1936.Keller testified that during the 1937 shut-down, Assistant ForemanSmiley asked him to sign a loyalty pledge, saying that Keller wouldnot get back to work unless he signed. Smiley admitted visiting Kel-ler and telling him about a "sort of a survey made by some of the menin the plant to find out whether they were satisfied or not satisfiedwith their jobs and conditions in the Ford Motor Company."How-ever, Smiley denied that he asked Keller to sign the statement andclaimed that he merely showed it to him.We find that Smiley's actionconstituted an invitation to sign.Keller did not sign and was notcalled back to work until after the commencement of the strike.GlennForth signed a similar statement and was called back on November 9.Westenberger likewise signed a statement and was called back beforethe strike.Krek was also recalled before the strike.There is noevidence as to whether or not he signed a statement.Keller was recalled in December, during the strike, but refused toreturn to work.The respondent alleges that it terminated Keller'semployment because of his failure to return to work within 5 daysafter he was requested to do so.Of the four men on Keller's operation he had the greatest seniorityand is the only one shown to have refused to sign a statement of satis-faction.All three others, two of whom signed such a statement, wererecalled.We sustain the finding of the Trial Examiner that the re-spondent discriminated against Keller by failing to reinstate him.We find that such discrimination occurred upon the recall of Forthon November 9, 1937.John Knierim(Kinern) started to work for the respondent onFebruary 26, 1917.He was laid off in the September 1937 shut-downand has not been recalled.His operation consisted of blowing out theautomobile body with an air hose, washing it in alcohol, and glazing itin the cab room. The respondent's personnel records indicate thatKnierim's employment was terminated on December 23, 1937, pursuantto Medical Letter No. 3.Knierim was a member of the Union. In October, during the shut-down, Assistant Foreman Glasner visited him at his home.Thecircumstances of this visit are in dispute.Glasner testified that hewent there because Foreman Stanze told him that he wanted to knowwhether or not Knierim was willing to come back to work, thatKnierim's reply to his inquiry was that he would decide whether hewas going to stay with the Union or go back to work for the respondent,and that Glasner then told Knierim that if he was willing to return 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe should go to see Stanze.Glasner denied that anything he saidimplied that Knierim must make the choice above indicated.Knierimtestified that Glasner made it clear to him that he could not go backto work and remain loyal to the Union.We find Knierim's versionmore credible for two reasons.First, it was the respondent's generalpractice to call the men back by telegram without first ascertainingtheir willingness to return, and no reason appears for a different ap-proach to Knierim. Second, since the strike had not yet been calledKnierim's statement to Glasner, which is not disputed, was meaning-less, unless Glasner in fact expressed the respondent's antagonism tothe Union.The respondent's answer alleges that Knierim was inefficient.Fore-man Stanze testified that Knierim was not called back because hedrank.Knierim's long employment record and the fact that theassistant foreman, under instructions from the foreman, sought himout to have him return to work, rebuts the allegation of inefficiency.The evidence shows that the respondent did want Knierim back if hewould repudiate the Union.The respondent's fourth amended answer asserts that Knierim willnot be reinstated because the respondent believes him guilty of "unlaw-ful and wrongful acts."For reasons hereinabove, stated, this asser-tion constitutes no defense.On November 11, 1937, Allan A. Hall, whose operation before theshut-down was to spray paint, and whose seniority dates from 1928,was recalled and given an operation consisting of the tasks formerlyperformed by him and those performed by Knierim. According toAssistant Foreman Glasner, Knierim and Hall were alike in effi-ciency.Hall's service record with the respondent is approximately9 years shorter than Knierim's.We find that respondent discriminated against Knierim on No-vember 11, 1937, because of his continued loyalty to the Union.Raymond E. Laramorestarted to work for the respondent in 1928and was regularly employed until the 1937 shut-down. In 1937 heworked with Otto B. Vondera 116 installing insulation strips andtacking in the retainer.Foreman Bragg testified that he never hadany complaint about Laramore's work.The respondent's personnelrecords indicate that Laramore's employment was terminated onDecember 23, 1937, pursuant to Medical Letter No. 3.Laramore was a member of the Union.When production startedafter the 1937 shut-down, Thomas Donelon, assistant foreman, toldhim that as long as he continued to wear his union button he wouldnot get back in the respondent's plant.116 See Appendix I, A. FORD MOTOR COMPANY433On November 5, 1937, Cook Settle, whose employment with therespondent totaled less than 16 months as compared to Laramore's76 months, and who had previously worked on underpans, was re-called and given Laramore's work. Settle was also a member of theUnion, but he had signed a statement of satisfaction.The respondent claims that it will never reinstate Laramore be-cause it believes him guilty of "unlawful and wrongful acts."Ashereinabove stated, this contention is without bearing on the allegeddiscrimination.We find that the respondent recalled Settle and failed to recallLaramore on November 5, 1937, in spite of Laramore's long recordof employment and experience, because of Laramore's continuedloyalty to the Union.Lambert E. Herzcommenced to work for the respondent January3, 1929, and worked continuously except during the depression shut-down of 1932-1934.He was laid off at the time of the September1937 shut-down. In 1937 he installed inside door handles.When in1937 production got heavy, Charles Fiscko, a porter, was assigned tohelp Merz, and Merz taught him the operation. Foreman Schessertestified that up to the last month Merz was as good a worker as any-one, but during the last month he became a little careless.AssistantForeman Cook testified that Fiscko and Merz were even in his esti-mation and that both of them were pretty good workers. The re-spondent's personnel records indicate that Merz's employment wasterminated on December 23, 1937, pursuant to Medical Letter No. 3.During the shut-down Cook visited Merz in his home and askedhim to sign a paper. The paper presented to Merz was blank. In-asmuch, however, as Cook admitted that he circulated statements ofsatisfaction during the shut-down, we infer that he solicited Merz'ssignature for use in connection with such a statement.During theensuing discussionMerz expressed his loyalty to the Union.Herefused to sign the paper.Fiscko signed a statement of satisfaction and was recalled to workon November 10, to paint the conveyor line.When productionstarted on or about November 15, 1937, he was put back on thedoor-handle operation.We affirm the finding of the Trial Examiner in regard to Merz.We find that the assignment of Merz's work to Fiscko on or aboutNovember 15, in spite of Merz's acknowledged ' ability, greater sen-iority in the plant, and much longer experience on the job, was duetoMerz's expression of loyalty to the Union.Anthony L. Orthworked for the respondent from January 8, 1935,until the September 1937 shut-down. In 1937 he installed head-liners in a team with Wilbur Snowden, Dave Scobbie, and Ed Shaw.All four men were members of the Union. On November 4, 1937, 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent recalled Scobbie and Shaw.Orth and Snowden havenot been reinstated.Scobbie was the senior of the four men, but Orth's service exceededShaw's by almost 2 years.Assistant Foreman Smiley testified thatOrth was on a par with the best man in the team but that Snowdenwas less efficient than the others.Snowden's case is hereinafterdismissed 117Assistant Foreman Gurley went to Orth's house on October 30,1937, and asked him to sign a statement of satisfaction. SmileyvisitedOrth for the same purpose on November 2, 1937, and toldhim that Ford was not going to deal with the U. A. W. Orth re-fused to sign a statement.Shaw and Scobbie, however, both signed.The respondent contends that Orth was recalled but failed to re-port because he feared the Union.Foreman Schesser testified that heunderstood that that was the case.Orth, however, denied that hehad been called, and Respondent's Exhibit 62, listing the men towhom the respondent allegedly offered employment, does not containOrth's name.We find that Orth was not recalled.Since Orth's ability admittedly equaled that of Shaw over whomhe had almost 2 years seniority and who signed a statement of satis-f action,we find that the respondent's failure to recall Orth onNovember 4, 1937, was due to Orth's expression of loyalty to theU. A. W.Herman C. Potterstarted to work with the respondent on January28, 1929.His employment was interrupted several times and hisactual service totals 51 months.He worked with Richard Freundwashing and spot-welding pans.Foreman Bragg testified that Pot-ter was a fair worker.He was laid off at the time of the September1937 shut-down.The respondent's, personnel records indicate thatPotter's employment was terminated on December 23, 1937, pursuanttoMedical Letter No. 3.Freund and Potter were both members of the Union.During theshut-down Freund was very active in soliciting workers to sign state-ments of satisfaction.He testified that he probably asked as manyas 10 to sign; that he got people to sign because "I wanted to getback to work."He was recalled November 3, 1937, although he hasabout 18 months less seniority than Potter.Potter was visited onNovember 3 by Assistant Foremen Lamb and Pettit. Lamb testifiedthat he went to see Potter to find out whether Potter would sign thestatement or whether he was a loyal union member, that Potter re-fused to sign, and he reported back to Krummel to that effect.Lambalso admitted that he explained to Potter that Ford would close theplant before recognizing the Union.W See Appendix II, C, 1. FORDMOTOR COMPANY435We find that the respondent did not recall Potter on November 3,1937, in spite of his seniority over Freund, because of his expressionof loyalty to the Union when questioned by Assistant Foremen Lamband Pettit.Harold Rabenortstarted to work for the respondent on January 4,1929, worked continuously except during the seasonal shut-down in1931 and the depression shut-down of 1932-1934. In 1937 he wasemployed as a metal finisher.Rabenort was laid off in the Septembershut-down and was never recalled.The respondent's personnel rec-ords indicate that Rabenort's employment was terminated on Decem-ber 23, 1937, pursuant to Medical Letter No. 3.His foreman andassistant foreman testified that he was a good worker and that theydid not know why he was not called back.Rabenort was a member of the Union. In the latter part of Oc-tober his assistant foreman, Walters, asked him to sign a statementof satisfaction and told him that Johnson would not open the plantuntil two-thirds of the men signed such statements.Rabenort didnot sign.Matthew Spagnolo who, although a member of the Union, signeda statement of satisfaction was recalled November 19 and given Rabe-nort's job.Spagnolo had done similar work before the shut-downbut his seniority dated only from December 16, 1936.We find that the respondent did not recall Rabenort on November19, 1937, in spite of his seniority and ability, because of his expressionof loyalty to the Union.Fred Smithstarted to work for respondent on January 28, 1935.He was laid off in the September 1937 shut-down. The respondent'spersonnel records indicate that Smith's employment was terminatedon December 23, 1937, pursuant to Medical Letter No. 3.Before the shut-down Smith was a wet-sander on fenders.Offour men working on this operation, Dallam P. Ashburn had the leastseniority, dating from November 30, 1936.Smith was a member of the Union. During the shut-down, Assist-ant Foreman Baudendistel came to Smith's house, asked him to signa statement of satisfaction, and told him that his choice was betweengiving up the Union and giving up the company. Smith did notsign.At the hearing Baudendistel admitted that he went to seeSmith about averting the strike, and to get Smith to sign the state-ment and thereby indicate that he would not want to go on strike.He added that he expected Smith to refuse to sign the statement.He denied that he told Smith that he would have to make the choice.Ashburn, although he had almost 2 years' less seniority than Smith,was called back on November 9.Although a member of the Union,Ashburn had signed a statement of satisfaction. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that on November 9 the respondent, by giving preferenceto Ashburn, discriminated against Smith because of the latter's loy-alty to the Union. In December Smith tried without success toobtain reinstatement in the respondent's plant.Louis Winkelmaierstarted to work for the respondent on April 8,1926, and was employed continuously thereafter except for a yearlay-off during the depression.He was laid off on October 7, 1937,and has not been called back, the respondent's personnel records indi-cating that his employment was terminated on December 23, 1937,pursuant to Medical Letter No. 3.During the production in 1937, Winkelmaier spent most of his timeon brake shoes. In the summer this job was taken over by the Detroitplant and thereafter he was employed at testing and repairing con-crete and at carpentry.During the shut-down he worked as a car-penter.Foreman Whiteknight testified that of the three carpentersin the department John Renshaw was the best, Winkelmaier andWilliam Wilson were on a par.Winkelmaier was a member of the Union.When, prior to his lay-off, Assistant Foreman Link asked him whether he favored a companyunion,Winkelmaier declared against it and continued to wear hisunion button.Wilson and Renshaw, the other two carpenters, alsojoined the Union.Renshaw and Wilson, although both had over 6 years less senioritythan Winkelmaier, were recalled on October 26, 1937.We find that the respondent failed to recall Winkelmaier on October26, 1937, and instead recalled Wilson who had 6 years less senioritybecause of Winkelmaier's loyalty to the Union.Lawrence J. Winschie fstarted work for the respondent on January29,1935.In 1937 he worked with Louis E. McGee,118 assembling front-seat cushions.John Kyle and John Kilzer comprised another teamperforming the same operation.Winschief had the most seniority inboth teams.He and Kyle were originally the only men in this oper-ation.Now the operation is being performed by Kilzer and an un-identified individual who, before shut-down, worked in anotherdepartment.Kyle was recalled to and is working on a differentoperation.The respondent's personnel records indicate thatWins-chief's employment was terminated on December 23, 1937, pursuant toMedical Letter No. 3.Winschief joined the Union in April and was active in solicitingmembership in it.Kilzer and Kyle also signed union applicationcards, but do not appear to have been outstandingly active.ForemanSchesser testified that Winschief used to stop working before the endof his working day.Assistant Foreman Lilly testified that Winschief118The allegation of discrimination against McGee is hereinafter dismissed.(AppendixIT,C, 1.) FORDMOTOR COMPANY437used to sing at his work. It appears that both statements are true,but that Winschief's singing did not interfere with his work and thathe was able to get ahead in his work so that he could leave a fewminutes before quitting time to clean up before the bell rang.The respondent's third amended answer, dated January 24, 1938,alleged that Winschief had not been reinstated because there was nowork for him but that he would be recalled when needed.The fourthamended answer, dated March 22, 1938, stated that respondent wouldnever rehire him because it believed him guilty of "unlawful andwrongful acts."For the reasons hereinabove stated we find thisdefense to be without merit.We find that the respondent failed to recall Winschief on November1, 1937, and recalled persons having less seniority because Winschiefwas active on behalf of the Union.2.Cases in which the Board reverses the Trial Examiner, who foundno discriminationAlbert J. Bueltwas employed by the respondent regularly from 1930until the shut-clown in 1937.Buelt's employment was terminated onDecember 23, 1937, pursuant to Medical Letter No. 3.Buelt's workbefore the shut-down was getting fenders out of stock, washing them,,and feeding them into the dry sander.Assistant Foreman Grodietestified that Buelt was a fairly good worker.Buelt was a member of the Union. Jack O'Connell, chief time-study man, visited Buelt on October 26 and told him that if Buelt wouldhave nothing to do with the Union, he would go and see Buelt's bossand try to get him back to work. Buelt told him that he would notgive up the Union.O'Connell testified that, knowing that Buelt wasrecently married, he sought out Buelt because he wanted to help him.O'Connell, in his capacity as chief time-study man, had supervisionover a number of clerical employees.He had formerly been an assist-ant foreman.O'Connell himself testified that the Union consideredhim a sort of "efficiency man," ineligible for membership.We are ofthe opinion that by refusing to give up the Union when requested byO'Connell to do so, Buelt lost his chances of reinstatement.The respondent has not recalled Buelt since the shut-down.Afterproduction started, Buelt's operation was performed by Clarence Nier-man and Leslie Warden, both of whom joined the Union but signedstatements of satisfaction.Although Warden was senior to Buelt,Nierman has approximately 3 years less seniority than Buelt.We findthat the respondent failed to recall Buelt on November 15, 1937, inspite of his experience and seniority because of his expressed loyaltyto the Union.The discrimination against Buelt started on November15, 1937, when production began.2S3O:14--41-- of 23-29 438DECISIONSOF NATIONALLABOR RELATIONS BOARDJoseph L. Knobbewas employed by the respondent continuouslyfrom January 5, 1935, until his lay-off at the time of the shut-down inSeptember 1937.The respondent's personnel record indicates thathis employment was terminated on December 23, 1937, pursuant toMedical Letter No. 3.He was a mechanic in the repair department.Knobbe joined the Union against the advice of Foreman Tonsingthat lie should not do so.Foreman McDowell testified that he had noknowledge of Knobbe's union affiliation, but admitted that Knobbetold him once when he reprimanded Knobbe, that "they were jumpingon him only because he joined the union."Knobbe was an activemember of the Union.Floyd Mahon, who had 16 months less seniority than Knobbe, andwho never joined the Union, was recalled on November 6, 1937, and hehas been performing his own and Knobbe's operation since then.Therespondent alleges that Knobbe has not been recalled because he wasinefficient.Foremen McDowell and Tonsing testified that they repri-manded Knobbe because his work was declining.However, McDowellexplained that while Knobbe's work was not as good as it had beenformerly, he continued to be an efficient worker and that the reasonwhy Knobbe was reprimanded was that they were planning to makeKnobbe an assistant to Tonsing, and did not want to lose this oppor-tunity.In light of all the evidence we find that the respondent'scontention is without merit.We find that the respondent failed to recall Knobbe on or aboutNovember 6,1937, in spite of his seniority and ability, because his unionactivities were known to the respondent.APPENDIX II-AThe Board finds that the respondent recalled the seven men whosecases are discussed in this Appendix before November 24, 1937, whenthe strike began, and that it did not discriminate in regard to the hireand tenure of employment of any of them.1.Cases in which the Board affirms the Trial Examiner's findingCarl T. Bussewas employed by the respondent from November 24,1936, andJames B. Murphyfrom February 16, 1935, until the Septem-ber 1937 shut-down.Both nien were recalled after the shut-down onNovember 5, 1937. Busse did not return to work.Murphy returned,but quit work during his first day because of his wife's illness.Hehas not reported to work since.The employment of both men wasterminated on November 12, 1937. for failure to report to work within5 consecutive days. FORD MOTORCOMPANY439Clyde O. Rennickwas employed by the respondent in 1933,JosephEvanickon December 15,1936.Both were laid off in the September1937 shut-down.Rennickwas recalled on November 5 and on Novem-ber 30, 1937.Evanick was recalled on November 15 and on November29.The two men did not respond to the telegrams,and did not testifyat the hearing.Their employment was terminated on the respondent'srecordson December 6 and 7, respectively,for failure to report towork.William 7'. Scarboroughwas employed by the respondent regularlyfrom 1921 until the September 1937 shut-down.He was recalled towork on November 15 by telegram.He did not receive the telegramand thus did not report.Again, on November 29 the respondent wiredScarborough.He received this telegram but did not report becausethe strikewas then in progress.His employment was terminated onthe respondent's records on December 6, 1937, for failure to report towork.Scarborough'semploymentwas not terminated after his failure torespond to the first call.Whencalled a second time on November 29,1937, he refused to return because of the strike.In so doing, Scar-borough assumed the status of a striker.JohnE. Joneswas employed by the respondent continuously fromDecember 15, 1936, untilthe shut-downin September 1937.He was abuffer ui the enameling department and worked on the operationdescribed in the discussion relating to Buelt.Assistant ForemanGrodie testifiedthatJones was not as efficient as the other men inthe crew.Jones testified that Foreman Schesser sent him a message callinghim back towork whenproduction started,but that he was out oftown and did not come back until about January.2. In the following case, the Board reverses the Trial Examiner's find-ing of discriminationF. H. Dudenhofferstarted to work for the respondent in 1934.Hewas laid off in the September 1937 shut-down. On November 11, 1937,he was recalled to work.Dudenhoffer reported wearing his unionbutton and was told by Gantner's "heavy-set assistant" (probablyJames B. Parr) that there was no work on that day and that he shouldcome back on the following day. Dudenhoffer concluded that "therewas nouse" and did not return.His employment was terminated onDecember 23, pursuant to Medical Letter No. 3. There is no evidencein support of Dudenhoffer's conclusion that he would berefused em-ployment if he applied pursuant to instructions. 440DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX II-BThe Board finds that the respondent, by failing, before November24, 1937, to recall the 13 men whose cases are discussed in thisAppendix, did not discriminate in regard to the hire or tenure ofemployment of any of them.1.Cases in which the Board affirms the Trial Examiner's findingAlex T. Grossiuswas employed regularly by the respondent fromApril 25, 1930, until the September 1937 shut-down.He was an un-loader.Although a number of the unloaders who were recalled towork have less seniority than Grossius, the latter is not shown to havebeen active in the Union.Accordingly, there is no evidence that therespondent discriminated against him because of union activity.Harry Kremerwas employed by the respondent regularly fromApril 2, 1929, until the September 1937 shut-down. In 1937 he in-stalled the clutch-and brake-pedal assembly to the frame.He was asatisfactory employee.After the shut-down Kremer's work was trans-ferred to Willis Groenert who is alleged to be "an exceptionally goodman," but who has considerably less seniority than Kremer. ForemanBates testified that he tried to get Kremer back before the strike andthat he told Kremer's brother-in-law to notify him, but received noresponse.Kremer denied that he had been called, and since there isno direct evidence that the respondent notified him, we believe Kremer'sdenial.Kremer was again recalled during the strike, but then refusedto report, assuming the status of a striker.There is, however, noevidence that Kremer was an outstandingly active union member tosupport the allegation of discrimination as to him.Carl Soberywas employed by the respondent continuously fromJanuary 17, 1935, until the September 1937 shut-down.He worked atbolting car bodies.Foreman Bates testified that Sobery's work was'"pretty fair."Sobery worked with three others-Roy Kelly, EdwardI3.Brown, and William D. Martin.Although Martin and Brown,who had less seniority than Sobery, were recalled on November 9and November 16, respectively, there is no evidence that Sobery wasan active union member or that the respondent discriminated againsthim for union membership or activity. Sobery refused a call to workduring the strike, thereby assuming the status of a striker.2.Cases in which the Board reverses the Trial Examiner's finding ofdiscriminationLester E. Barkerwas employed by the respondent continuouslyfrom 1935 until he was laid off in the September 1937 shut-down.He FORDMOTOR COMPANY441worked with Fred J. LaRowe 119 and John P. Tice 120 installing hoods.Assistant Foreman Reith testified that Barker did good work "for awhile" but then had trouble with him just as he was having troublewith the entire hood-fitting operation.On November 9, 1937, JackU. Faucher and Woodrow Johnson, both of whom had over a yearless seniority than Barker, were given the operation of hood assemblyand installation.The difficulties with this operation increased withthe placing of inexperienced men there and frequently several otheremployees had to help out Faucher and Johnson.The respondent's answer alleges that Barker was not reinstated be-cause of inefficiency.This contention is without merit since the evi-dence clearly shows that the difficulty on this operation was due tocauses other than the inefficiency of the operators.There is, however,no evidence that Barker was a conspicuously active union member.Max L. Caldwellwas employed by the respondent on May 4, 1932.He was laid off in the September 1937 shut-down. Caldwell installed"fishplates" on the right side of the automobile frame.ForemanBates considered him a good worker.On November 9, 1937, Fred A.Atkins, whose seniority dates only from November 27, 1936, wasrecalled to work and given Caldwell's operation.Prior to the shut-down, Atkins had greased cars. Inasmuch as Caldwell was not aconspicuously active member, there is no evidence that the respondentdiscriminated against him for union membership or activity.Cald-well was recalled during the strike, but then refused to report, assum-ing the status of a striker.William E. Hollowaywas employed by the respondent regularlyfrom December 17, 1928, until the September 1937 shut-down.Heworked with Joe Jarboe and Frank Tedesco, Jr.Holloway was seniorof the three and had charge of the work. This operation has beenperformed by Tedesco since the latter's reinstatement on November15, 1937.Tedesco's plant seniority was about the same as Holloway's,but Tedesco had less experience on the operation.Although Holloway had been a shop steward, he resigned that postbefore the shut-down.His resignation was known to the management.Holloway later joined the strike and refused an offer of reinstatementduring the strike.However, the record does not afford a finding thatbefore the strike began the respondent considered Holloway an activeunion member.Carl Mailmanstarted to work for the respondent in 1920 and wasemployed regularly thereafter.He was laid off on October 8, 1937.He was one of the oldest employees in the service-stock department.119 See Appendix T. B. 1.120 See Appendix II, C, 1 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDMallman was a member of the Union.Gus Krumniel invited him"to sign up with the boys"twice after his lay-off.Mallman did notsign.Aside from his refusals to sign a statement of satisfaction, therecord does not show that Mallman demonstrated his loyalty to theUnion.Moreover,Krummel, who solicited Mallman, was not, him-self, a supervisory employee.While thiscase is not free from doubt,we shall dismiss it for lack of evidence that the respondent's officialswere aware of Mailman's union allegiance.John7V.Messmerstarted to work for the respondent on April25, 1924.His employment was continuous thereafter except for aninterruptionof 10 claysin 1931, and one for a few months in 1933.He was laid off on October 8, 1937.Messmer received four wageincreases,two of which were given him in 1937.He was a stockchaser with Leo Bergeron,who had about 6 years less seniority thanMessmer.The respondent retained Bergeron throughout the 1937shut-down.The respondent alleges that Messmer has not been reinstated be-cause of inefficiency.Foreman Kluesner testified that Messmer wasa good worker,but that 'he does not want him back because duringthe summer of 1937 Messmer left his work before quitting time.Messmer's record of employment,and his wage increases,contradictthe respondent's allegation of inefficiency.However, there is no evi-dence that Messmer was an active union member or that the respond-ent discriminated against him for union membership or activity.Welda D.Meyerwas employed more or less regularly by therespondent from 1925 until September 1937.Before the shut-downhe was an acetylene welder; his operation was brazing drain tubes.ForemanBragg andAssistant Foreman Pettit testified that Meyerwas a good worker.On November 2, 1937,Ernest Nieheiser, awelder who started to work for the respondent only in 1935, wasrecalled and given Meyer's operation.There is, however,no evidencethatMeyer was active in the Union.After the strike had begun,Meyer refused reinstatement,thereby assuming the status of a striker.Leo G. Scheuermanstarted to work for the respondent in 1926 andwas employed more or less regularly,thereafter.He was laid off onOctober 8,1937.Scheuerman worked in the service-stock department.It appears from the list of present employees in the service-stockdepartment that the respondent has retained in that department about23 employees who have less seniority than Scheuerman.The record does not indicate, however, that Scheuerman was anactive union member or that the respondent's failure to recall him wasdue to Scheuerman's union activities. FORD MOTOR COMPANY443Ancil L. Swinfordwas employed regularly by the respondent from1923 until September 1937.He was an enamel sprayer. ForemanStanze testified that Swinford was a fair workman. Jasper Priceand Reuben Waldrop, enamel sprayers, who were recalled on Novem-ber 3 and 8, respectively, both have several years less seniority thanSwinford.The respondent recalled Swinford on November 15, 1937.He reported the following morning but was told by Personnel Man-ager Miller that there was not enough stock and that he would becalled later.Swinford was not, however, shown to have been activein the Union. Swinford was recalled after the strike, but refusedto work, thereby becoming a striker.Roy P. Van Learhas been employed by the respondent regularlysince 1922.He worked as a ding man. Assistant Foreman Morrisontestified that Van Lear was a fairly good worker.On Novemberu. 1937, the respondent recalled Floyd A. Atwill, whose employmentwith the respondent commenced on November 30, 1936, and who helda different operation before the shut-down.Atwill was given VanLear's work. It was not shown, however, that Van Lear was activein the Union.After the strike began, Van Lear refused reinstate-ment, thereby assuming the status of a striker.August W. Wardstarted to work for the respondent on May 6,1930, and was employed regularly thereafter until the 1937 shut-down.He was one of 19 wet-sanders. Foreman Stanze testified thatthe 19 were so equal in ability that "you could not actually judgewho to pick out," that Ward was a very good worker, and that hegave Ward's name to Personnel Manager Miller to have him recalled.Ward was not called back in spite of the fact that a number of wet-sanders with less seniority than Ward were recalled on November9, 1937.The record does not indicate, however, that the respondentwas aware of Ward's union membership.APPENDIX II-CThe Board finds that the respondent did not, prior to November 24,1937, discriminate in regard to the hire and tenure of employmentof the 88 men whose cases are discussed in this Appendix.121lu Of the 88 men whose cases are discussed in this Appendix,37 were recalled duringthe sti ikeThe following 28 refused to report because of the strike and thereby assumedthe status of strikersBi ightFrederickA MeyerAugust OrthCarneyGi ahaniC MillerF RankinClyneHagerMirthR RankinCostellanoKindelMilsonRemmertDeBoardKinealyMooreT SchmidtEdwardsLeonardNortonUndei woodFavierLivingstonO'1-learn_WalkerBurton testified that he did not receive the telegram recalling him.As to the remainingeight, the reason for their failure to report pursuant to call during the stake does notappear 444DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cases in which the Board affirms the Trial Examiner's findingCarl Bakerstarted to work for the respondent on February 6, 1935,and was laid off during the 1937 shut-down.He did not testify andthe circumstances of Baker's lay-off are not known.He was em-ployed in the maintenance department as scrubber on the third floor.Foreman Husser testified that Baker's work was taken over by Assist-ant Foreman Hake and others.George 111. BartlzoldandDull Sloanworked together finishingcoupes.Barthold's employment with the respondent started in 1932and Sloan's in 1935.The evidence does not establish that Bartholdor Sloan were needed in the plant prior to the strike.Walter F. Bellerwas employed continuously from November 1936until the 1937 shut-down.During his short employment he wasmoved from place to place.At the time of the shut-down he in-stalled door stops.Assistant Foreman Walters testified that whenBeller first came to his department, he was a fairly good worker,but after a while he lost interest, and his work became the subjectof much criticism by the inspectors.Because of his frequent trans-fers to different operations, and because he was less efficient than theaverage employee, there is no showing whether Beller has been neededsince the shut-down.Albert Borcheltwas employed by the respondent for 5 months in1932 and reemployed on February 13, 1935.He worked continuouslythereafter until the shut-down in September 1937.He filed awayimperfections on automobile tops.He was a skilled worker.Afterthe shut-down and before the strike his work was done by Taylor,Gaasch, and perhaps others, who had somewhat less seniority thanBorchelt.However, the record does not clearly indicate that Bor-chelt was needed before the strike, nor that he was an active unionmember.Hugh Bozemanwas regularly employed by the respondent fromApril 24, 1929, until the shut-down in 1937.He was a metal finisherand, according to Foreman Bs;agg's testimony, a good worker.Whenproduction started after the shut-down, Sam Irvin was employed andgiven Bozeman's work, in addition to his own former operation ofremoving dings from painted, enameled, and white-metalled jobs.Irvin's seniority dates only from 1935, but his work on the combiredoperation apparently requires more skill than the metal finishing doneby Bozeman.Although Bozeman had sometimes performed Irvin'soperation during emergencies, there is no evidence that he wassufficiently competent to handle that work.Woodrow T. Brandtwas employed by the respondent continuouslyfrom January 26, 1935, to the 1937 shut-down.He worked on theinstallation of inside trim with the group described in the discussion FORD MOTOR COMPANY445relating toCharles S. Schifferly.'22His foreman and assistant fore-man testified that Brandt was a less efficient worker than the othersengaged in similar work.There is no showing that the respondentrequired his services before the strike.Clifford C. Burtonwas employed by the respondent continuouslyfromFebruary 1935 until the shut-clown in 1937.He was a generalrepairman.There was no complaint about his work.Eugene Grimm,who has slightly more seniority than Burton,was recalled after theshut-down and has been performing Burton'swork in addition to hisown.Ben B. Bunkwas regularly employed by the respondent from March30. 1928, until the shut-down in September 1937.He installed decklids with Earl Woods and William Jones. Assistant Foreman Maurertestified that Bunk's ability equaled that of Jones' and that he surpassedWoods in speed.Bunk helped to organize the Union in the plant.He was a shopsteward and a member of the executive committee.Bunk testified that he hit Foreman Schesser twice, Inspector LeeDodd once, and an individual referred to as a "thug" once. ForemanSchesser discharged Bunk from his department after a fight betweenSchesser and Bunk. Superintendent Paul S. Mabie testified that whenthe replacement of personnel was commenced after the shut-down,he made out the list of menwho wouldnot be called back immediately :"It wasn't decided that we wouldn't call them back altogether.Wedecided thatwe wouldn't call them back until we absolutely neededthem-I think Benny Bunk was on the list because he hit a foreman."Bunk's two teammates,whose seniority commenced only in 1935,have been called back to work.Bunk has not been called.We findthat the evidence supports the contention that Bunk was not calledprior to the strike because of hisfight withhis foreman.E. L. Caldwellwas employed more or less regularly from 1924 untilthe shut-down in 1937.In 1937 he installed back window glass incar bodies.Foreman Schesser and Assistant Foreman Cook testifiedthat Caldwelt was slow and that the inspectors frequently complainedabout him.Caldwell's operation was transferred to Elmer Weisbrodt,who hasa few months less seniority than Caldwell, but who appears to be amuch better worker.Clarence M. Casey, Frank Costellano, Raymond L. DeBoard, JosephA. Hager, Roy D. Davis, Macy C. Hodge, Earl L. Keen, Chris Leonard,Charles Miller, August M. Orth, Joseph Salby,andFred J. Schmidtwere tack spitters in the cushion department.The tack-spitting122 See Appendix I, B, 2. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperation has been considerably curtailed since the 1937 shut-downby the substitution of the use of hog rings,as well as by decreasedproduction.Leonard had been employed regularly by the respondentsince 1925,Salby and Schmidt since 1928.The other nine men'sseniority dates back only a year or two.All twelve were members of the Union.Casey,Davis,DeBoard,and Hager were among those visited by Assistant Foreman Luly andsolicited for statements of satisfaction.They did notsign.Nonewere recalled after the shut-down prior to the strike.Due to the similarity of tack spitters'operations and consolidationof work in many cases,we are unable to determine whether the work ofthese men was needed in the plant before the strike.Harry W. ClyneandAlex Grahamworked togetherwith WilliamR. Crawford,Duncan Gant, Justin Kniemeyer,and James C. Haganinstalling felt on the inside of doors.Clyneand Grahamhad beenemployed by the respondent regularly sinceFebruary1935.It ap-pears that they were average workers.Grahamwas solicited byAssistant Foreman Gurley to sign a statement of satisfaction, but herefused to do so.The two men who have been performing theseoperations since the plant started production-Kniemeyer and Gant-have more seniority than either Clyne or Graham.William R. Crawfordworked withHarryW. Clyne andAlex Gra-ham installing felt on the inside ofdoors.He worked for the respond-ent fromFebruary 1935 until the 1937 shut-down.During the shut-down, he was solicited by Assistant Foreman Coff to sign a statementof satisfaction,but he refused to sign.Since the plant started pro-duction, Crawford's operation has been performed by employees whohave more seniority than he does.Charles I. Degnanworked for the respondent regularly from 1928until the shut-clown in 1937.He was a stock assorter and admittedlya good worker.After the shut-down Degnan's work had been transferred to Assist-ant Foreman William Dunn.Degnan's teammate,Vernon Leupker,whose seniority dates from 1935, was recalled to work on November 9,1937, but was placed on a different operation.Ralph Edwardswas employed by the respondent continuously fromNovember 27, 1936, until the shut-down in September 1937.UntilJune 1937,when he sustained an injury, Edwards assembled the frontaxle.Thereafter,until the shut-down, he sprayed the chassis.Ed-wards was a member of the Union.Assistant Foreman Sidney Mooresolicited his signature for a statement of satisfaction and told Edwardsthat by signing it he would get his job back.Edwards refused tosign.After the shut-down his operation was consolidated with that FORD MOTOR COMPANY447of Fairchild 123 and was performed by employees whose seniority wasequal to or greater than that of Edwards.The respondent's answer alleges that it had not reinstated Edwardsbecause of his disability.On December 10, however, the respondentrecalled Edwards and he refused to return.We find that by refusingthe respondent's offer of reinstatement Edwards assumed the statusof a striker.The respondent's contention of disability is negated byits recall of Edwards during the strike.Frank Filerswas employed continuously by the respondent fromJanuary 23, 1935, until the shut-down in September 1937.He receivedsixwage increases, the last one on June 2, 1937.The respondent'sanswer alleged that he is inefficient.However, Foreman Bragg saidEilers was a fair worker and that he was not recalled because therewas no need for him.Assistant Foreman Hite substantiated Bragg'stestimony.Eilers' employment record, his wage increases, and thetestimony of his superiors indicate that Eilers was not inefficient, but,rather, above the average in ability and efficiency.Eilers, however,did not testify and it is not clear from the record that the respondentneeded Eilers' services prior to the strike.Hugo Favierwas employed by the respondent intermittently fromJanuary 17, 1929, until the shut-down in 1937.He aligned the steer-ing wheel.Foreman Bates testified that Favier "rated on par withthe rest of the good men on that line." Oather Mowery returned towork on November 10, 1937, and combined his own former operationwith Favier's work on the wheels.He had more seniority thanFavier.Walter Flintwas employed by the respondent regularly from 1921until the shut-down in September 1937.He worked with William A.Kimberling installing backs of rear seats and package trays and clean-ing out car bodies with an air hose. There is no evidence as to whoperformed Flint's work after the shut-down but prior to the strike.Harry Freesewas employed by the respondent regularly from 1925until he was laid off in the September 1937 shut-down. Freese was acement finisher.Foreman Whiteknight testified that Freese was agood worker when sober, but had to be sent home frequently fordrunkenness.Superintendent Mabie testified that he made up a listof men who should not immediately be recalled and that Freese wason the list because of his drinking, although he is a good worker.Mabie's testimony is not contradicted.The respondent's allegationthat Freese was inefficient is supported by the evidence.John E. Friederickwas employed by respondent continuously fromNovember 1936 until the shut-down in 1937.He installed "fish-plates."His foreman and assistant foreman testified that- FriederickSee Appendix I, B, 2 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas a poor worker.His operation was absorbed by Frank Hagarwho had more seniority than Friederick.John R. Grwnzwas employed by the respondent intermittentlyfrom 1928 until the shut-down in 1937.He -washed windows andcleaned out auto bodies.Since the shut-down, Grunz's work has been performed by Assist-ant Foreman Tice Gurley and by Joseph Miller.Miller has consid-erably more seniority than Grunz and the respondent's policy ofpreferring assistant foremen over workmen for reinstatement afterthe shut-down is established.Maurice K. Harrywas employed by the respondent intermittentlyfrom November 5, 1934, and was laid off at the time of the shut-downin September 1937.He was an electrician and worked as a helperto Conrad Zoellner.Harry did not testify, and the circumstancesof his lay-off are unknown.There is no evidence in the record thathis services were needed in the plant prior to the strike.Ben Hopwoodwas employed by the respondent intermittently frontJanuary 1935 to the 1937 shut-down.He was a stock unloader onthe night shift.Foreman Spellmeyer testified that Hopwood wasa poor worker and endangered the work of others with his clumsiness.Hopwood admitted that there were frequent complaints about hiswork.The respondent's answer alleges that Hopwood's employment wasterminated because of inefficiency.This allegation is not refuted inthe record.Robert C. L. Huntze, Jr.,was employed by the respondent regu-larly from November 1922 until his lay-off in September 1937. In1937 his operation was pulling cars for the line and checking themfor dents and sanding.His superiors testified that he was a goodworker, but "quite a play boy."Huntze joined the Union and was told thereafter, by AssistantForemen Hanneken and Goellner, that he had done a foolish thingto join the Union after the number of years he had been workingat the plant.Huntze's operation is now being performed by eitherReiners or Goellner, both of whom are assistant foremen.Russell TV. Johnsonwas employed by the respondent intermittentlyfrom 1928 until the shut-down in September 1937.He and George R.Granberry 124 worked together as metal buffers.Johnson's superiorstestified that he was a good worker, except that on pay days he wasusually drunk.Johnson admitted that there had been complaintsabout his drinking.Johnson was an active member of the Union and a shop steward.l+ See Appendix II, C, 2. FORD MOTORCOMPANY449When the plant resumed operations, Leslie Warden was recalledand performed both Granberry's and Johnson's work.Warden hasmore seniority than Johnson, but he was on a different operationprior to the shut-down and had little or no experience at buffing.Warden's former jobs of putting away painted fenders and of sand-ing were assigned to Marvin Witworth who had not worked for therespondent since 1936.Johnson was not recalled and the respondentterminated his employment on December 23, 1937, pursuant toMedical Letter No. 3.The respondent's answer alleges that it failed to reinstate Johnsonbecause of his inefficiency.The evidence indicates that Johnson'sdrinking did occasionally interfere with his work and thus supportsthe allegation of inefficiency.William 2'.Jones was employed by respondent from November 25,1936, until the shut-down in 1937.His task was to oil the overheadchain.Upon the resumption of operations this work was consoli-dated with another operation and was given to Walter Senf, who hasa few months more seniority than Jones.The respondent's answeralleged that Jones is inefficient.The allegation is supported byForeman Whitekiiight's testimony.Jones did not testify.Bev hard A. Kinealywas employed by the respondent continuouslyfrom November 1936, until his lay-off at the time of the 1937 shut-down.His job was to touch up paint jobs. Foreman Stanze con-sidered him a fair worker.After the shut-down and before thestrike Kinealy's operation was performed by Walter Smith who hadmore seniority than Kinealy.Jack; Lancasterwas employed regularly from 1929 until the shut-down in September 1937.Foreman Schesser testified that he askedthe employment office several times to recall Lancaster and AssistantForeman Luly testified that Lancaster was a good worker. It ap-pears, however, that the operation performed by Lancaster beforethe shut-down has been discontinued.Harold Letnerwas employed continuously by the respondent fiomNovember 24, 1936, until the shut-down in September 1937.Heworked with Frank Meyers.121After the shut-down the operationof the two men was consolidated, and we find hereinabove that Mey-ers,who had more seniority than Letner, should have been recalledfor the consolidated operation.It does not appear affirmatively thatthe respondent had need for Letner's services before the strike.William N. Lettnerwas employed by the respondent continuouslyfrom April 8, 1935, until September 8, 1937, when he was injured.Lettner received workmen's compensation until the end of ' October1937, at which time he was released by the doctor. , He was a metal'x' See Appendix I. B 1 450DECISIONSOF NATIONALLABOR RELATIONS BOARDfinisher.According to Assistant Foreman Reiners' testimony, he wasa "pretty good" worker.After the shut-down, Lettner's work wastaken over by Otis Keen, who had 2 months more seniority thanLetts er.Berry Livingstonstarted to work for the respondent in 1935.Hewas laid off at the time of the shut-down in 1937. Livingston in-stalled windshield headers,126 an operation which was eliminated onthe 1938 model.He was describedas anaverage workman. Inas-much as his job was eliminated after the shut-clown it is not clearwhether or not the respondent needed his services before the strike.Odia E. Meyerswas employed by the respondent continuously fromDecember 16, 1936, until the shut-down in 1937.He worked withCharles Tuschoff,127 Henry G. Ketterer, and Carroll Conrad on deckleads.Meyers was a good worker.Ketterer, whose seniority dates from 1917, and Conrad, whose sen-iority dates from 1936, were recalled in the beginning of November1937.We have found that Tuschoff should have been reinstated.There is no evidence that after the shut-down and before the strikemore than two men were needed on the operation. Tuschoff andKetterer have much more seniority than Meyers.Frank J. Milsonwas employed by the respondent continuously frontJanuary 1935 until the shut-down in 1937.He was a burner operatorand was considered a fair worker.After the shut-down Gus Claus,who worked with Milson, was recalled on the night shift.Milson'sown operation has been transferred to Fred Bauclendistel, an assistantforeman.Both Claus and Baudendistel have more seniority thanMilson.Cale Monroewas employed continuously by the respondent fromJanuary 16, 1935, until the shut-down in September 1937.He "discedtops before they went into fixtures."His superiors agree that hewas a good worker.After the shut-down part of his work was elimi-nated and the rest was consolidated with the operation formerlyperformed by Vondera 12' and Laramore.1Y9There is no shoving,therefore, that Monroe's services have been needed in the plant.Eugene MooreandFreeman H. Warrenworked for the respondentfrom 1936 until the shut-down in September 1937.Both were weld-ers,Moore working on the outside of the 4-door body and Warrenon the inside of the coupe.The men who were assigned Moore's and Warren's work whenproduction started had more seniority than they did.126A piece of metal installed between the top of the windshield and the top of the car.127 See Appendix I, A.128 See Appendix I, A.120 See Appendix I, C, 1. FORD MOTOR COMPANY451Louis F. McGeeworked for the respondent continuously fromNovember 1936 until the shut-down in 1937.He had a job in thetrim department assembling front-seat cushions.McGee had lessseniority than the other men engaged in that operation.James B. Nalleywas regularly employed by the respondent fromApril 25, 1934, until the shut-down in September 1937.His operationconsisted of handling the turntable.Assistant Foreman Coff testifiedthat Nalley was a fair worker. Since the shut-down, Nalley's workhas been performed by Stephen Valcheck who has 6 years more sen-iority than Nalley.William N. Nicholsonwas regularly employed by the respondentfrom July 1, 1925, until lie was laid off in the 1937 shut-down.Fora number of years he was a foreman and inspector. In 1937 Nichol-son's job was gauging windshields.Since the shut-down, his workhas been performed by Assistant Foreman Donelon.The respond-ent's policy is to prefer assistant foremen for employment.Robert L. Nortonwas employed by the respondent intermittentlyfrom 1929 until the shut-down in 1937.He attached headlight wires.Norton was considered a fair worker.After the shut-down his oper-ationwas consolidated with that of VirgilWhite, who had moreseniority than Norton.Raymond O'Hearnstarted work for the respondent in 1928.Hewas laid off for inefficiency in 1931 and reemployed in December 1936.Thereafter he worked continuously until the shut-clown in 1937.O'Hearn glued cotton padding onto door panels.Foreman Smileytestified that O'Hearn was a fair worker.When production startedafter the shut-down William Shelby, who was a more experiencedworker, performed O'Hearn's operation.William Owenswas employed by the respondent intermittently from1928 to December 1933 and continuously thereafter until the 1937 shut-down.His job was spraying paint on stock and he was an averageworker.The respondent's answer alleges that Owens had not beenneeded in the plant since the shut-down, and the record contains noevidence in contradiction.Emery Benton Pooleworked for the respondent regularly from 1929until the 1937 shut-down.At the time of his lay-off, Poole was em-ployed in the glass shop at salvaging broken glass.Foreman Schessertestified Poole was a good worker.Poole was a member of the Union, and when toward the end ofOctober he was asked by Assistant Foreman Gurley to sign a statementof satisfaction, he refused.After the shut-down, Assistant Foreman Maurer took over Poole'soperation.Although the circumstance of Gurley's solicitation and 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDPoole's refusal create a suspicion of discrimination, the record doesnot indicate that Poole was needed in the plant after the shut-down.Donald W. Potterwas employed by the respondent continuouslyfrom November 24, 1936, until the 1937 shut-down.He was a welderon the 4-door body.His superiors testified that lie was a fair worker.Up to the time of the strike Potter's work was performed by WilliamBorman, who had considerably more seniority than Potter.Otherswho were reinstated to similar positions also have longer employmentrecords than Potter.James J. Prichardstarted to work for the respondent in January1935, but was laid off 3 months later and was not reemployed untilNovember 1936.Thereafter he worked continuously until the 1937shut-down.Prichard apparently received no wage increases duringhis employment.Foremen Bates and Bragg both testified thatPrichard's work was very poor and undependable. SuperintendentMabie testified that he had made up a list of men whom he did notwant called back until they were absolutely needed and that Prichardwas on that list because of his drinking.The evidence supports thecontention that Prichard is less efficient that the men whom therespondent recalled prior to the strike.Frank Rankinwas employed by the respondent for a few months in1930 and was reemployed in 1935. Since that time he worked con-tinuously until the 1937 shut-down.Rankin was an elevator operator.All the elevator operators who were called back in November 1937 hadmore seniority than Rankin.Raymond Rankinwas employed by the respondent continuouslyfrom November 28, 1936, until the 1937 shut-down.His job wasattaching headlights to right fenders.Kenneth Schrimpf performedthe same operation on the left side.Schrimpf, who had approximatelythe same seniority, was recalled and performed Rankin's job as well ashis own until the strike was called.Paul Remmertwas employed by the respondent continuously fromNovember 1936 until the 1937 shut-down.He and Norman Kirbyinstalled front and rear bumpers on car frames.When productionstarted,Kirby, who had equal seniority, was recalled and absorbedRemmert's work.There is no showing that Remmert was needed inthe plant prior to the strike.Exel I. Schaefferwas employed by the respondent regularly fromFebruary 1935, until the 1937 shut-down.There is no evidence inthe record to establish what his work was in the plant.Harry C. Schmidtwas employed by the respondent intermittentlyfrom January 26, 1935, until the 1937 shut-down.He installed head-lights.Foreman Schesser testified that his work was fairly good.There is no evidence, however, that Schmidt was needed in the plantafter the shut-down and before the strike. FORD MOTOR COMPANY453Monroe Setzerworked for the respondent for a few months in 1929.He was reemployed on January 14, 1935, and worked continuouslythereafter until the 1937 shut-down.He and Albert H. Borchelt '130filed imperfections from automobile tops.Assistant Foreman Goell-ner testified that Setzer was a fair worker.After the shut-down and before the strike, the work formerlyperformed by Setzer, and Borchelt, was taken over by Taylor, Gaasch,and others.Although the men who replaced Setzer had slightly lessseniority than he, the record does not sustain the allegation that therespondent discriminated by failing to recall him.Wilbur Snowdenwas regularly employed by the respondent from1929 until the shut-down in September 1937.He installed headlinerswith Anthony Orth,131 David Scobbie, and Ed Shaw. After the shut-clown, Scobbie and Shaw were recalled to this operation.The testi-mony of Snowden's foreman and assistant foreman that, while theother three men were on a par in efficiency, Snowden was a lessefficient worker is uncontradicted.Robert E. Stringerwas employed by the respondent continuouslyfront January 16, 1935, until the 1937 shut-clown.He was a water-disc sander and was considered a good worker.After the shut-downStringer's work was transferred to Otis Keen, who performed the.same operation before the shut-down and whose seniority is aboutamonth less than that of Stringer.The record does not supportthe allegation of discrimination with respect to Stringer.Ebner Thebeauwas employed continuously from January 14, 1935,,until the 1937 shut-down.He performed solder work at the endof the assembly line.Thebeau was considered a good worker, butwhen production started, Foreman Brao-Cr and Assistant ForemenGeorge Reiners and Goellner performed his work. It does not af-firmatively appear that Thebean was needed in the plant whenproduction started.John P. Ticewas employed by respondent intermittently fromJanuary 1935 until the 1937 shut-down.He worked with FredLaRowe 132 and Lester E. Barker 133 on the installation of hoods.Onthe 1938 model Tice's part of the operation has been eliminated.Edward IV. Todworked steadily for the respondent from March 1,years Tod had worked in the body shop.At the time of his dischargehe was an unloader on the night shift.Although Tod testified that he was a chief shop steward his name'does not appear on the list of the Union's officials.We may neverthe-130 See Appendix II, C, 1.131 See Appendix I, C, 1.322 See Appendix I, B, 1.I'llSee AppendixII,B, 2.2S;n' 4-41-col 23--30 454DECISIONSOF NATIONALLABOR RELATIONS BOARDless infer that he was an active union member, for Foremen Spell-meyer and Creachbaum both testified that they had heard that Todwas soliciting members for the Union.Spellmeyer and Creachbaum also testified that Tod was a very poorworker.Tod testified that at the time of his discharge Creachbaumtold him that he was through "for good." The respondent alleges thatitwill not reinstate Tod because he is inefficient.Auburn B. Ulman,was employed by the respondent continuouslyfrom February 5, 1935, until the 1937 shut-down.He and WilliamPohlman installed door molding.Assistant Foreman Cook testifiedthat Ulman was a fair worker, but careless.After the shut-down Ulman's work was consolidated with that ofPohlman and assigned to the latter. Pohlman had considerably moreseniority than Ulman, and was at least as good, if not better, workerthan Ulman.Zelmer Underwoodworked together with Edward Smith and Wil-liam E. Wheeler 134 at washing sides and tops of car bodies.Under-wood was employed from December 1, 1936, until the 1937 shut-down.Assistant Foreman Meiners testified that he was a fair worker.Afterthe shut-down Edward Smith, who had considerably more senioritythan Underwood, performed the -,gashing operation up to the timeof the strike.RoyWade was regularly employed by the respondent from 1928until September 1937.At the time of the shut-down his job wasgrinding and painting fenders.Assistant Foreman Morrison testifiedthatWade was a very good worker.Wade was a member of the Union.He was told by Assistant Foreman Baudendistel that lie would haveto sign a statement of satisfaction in order to get back in the plant.Wade refused to sign. Baudendistel admitted that he visited Wade inorder to find out how he felt about the strike.After the shut-down,Wade's work was transferred to Samuel Nau, whose seniority datesfrom 1923.Frank Walkerwas employed by the respondent for 7 months in1930 and from November 1936 to the 1937 shut-down.His job wason windshields.In October Assistant Foreman Coff asked Walkerto sign a statement of satisfaction.Walker refused to sign.AssistantForeman Hanneken also questioned Walker as to how he felt aboutthe Union.After the -shut-downWalker's work was performed byClarence Grahn who had more seniority than Walker.William E. Wheelerworked with Edward Smith and Zehner Under-Wheeler'sSee Appendix II, C, 1.See Appendix II, C, 1. FORD MOTOR COMPANY455service was uninterrupted from January 18, 1935, to the 1937 shut-down.Assistant Foreman Reiners testified that Wheeler used to be afair worker, but became careless a couple of months prior to the shut-down.Wheeler was an active member of the Union, and had once been ashop steward.Edward Smith, who had more seniority than Wheeler, was calledback when production started and performed the operation until hewent on strike.GeorgeWintererhas been employed by the respondent regularlysince 1921.He was laid off after the shut-down of September 1937.He was a painter in the maintenance department.AlthoughWinterer's seniority exceeded that of Hiller, the otherpainter in the maintenance department who was retained throughthe shut-down, Hiller had greater versatility.Moreover, there is noshowing of union activities on Winterer's part to support an inferenceof discrimination against him for union reasons.2.Cases in which the Board reverses the Trial Examiner's finding ofdiscriminationJohn Beverlyworked for the respondent intermittently from March8, 1935, until the shut-down in September 1937.Foreman Braggtestified that he had some trouble with Beverly's work, but that itmight have been due to his mechanical equipment. Beverly's opera-tion, welding in retainers and package trays, was performed by JamesDillman and Fred Glover after the shut-down and prior to the strike.Both Dillman and Glover have more seniority than Beverly.Maurice H. Brawnerstarted to work for the respondent on Janu-ary 30, 1929.He was laid off from 1930 to 1935, but was reemployedon May 22, 1935, and worked continuously thereafter until Septem-ber 13, 1937.He was seriously injured at the plant, but recoveredsufficiently to do light work in the tool crib, where lie worked at thetime of the shut-down.The respondent alleges in its answer that it has not rehiredBrawner because he is disabled from performing the duties of hisemployment.At the time of the hearing Brawner had a claim forcompensation pending, and the respondent states in its exceptionthat final determination has been made therein, resulting in an awardfor permanent disability.The respondent's personnel records indi-cate that Brawner's employment was terminated on December 16,1937, pursuant to Medical Letter No. 3.William P. BrightandThomas L. Schmidtworked in the groupdiscussed in the paragraphs dealing with Charles S. Schifferly.13bBSee Appendix I, B, 2 456DECISIONSOF NATIONALLABOR RELATIONS BOARDThere is no complaint about their work.Bright's seniority dates-from 1932, Schmidt's from 1935.The work of these two men has been transferred to Mandes L..Chott and Sylvester Hcmpe.Chott was on a different operationprior to the shut-down, but has more seniority than either BrightorSchmidt.AlthoughHempe had not been employed by therespondent since 1936, he was reemployed only after the strike, onDecember 2, 1937.Thus, prior to the strike, Schmidt and Bright hadbeen replaced by Chott who had more seniority than they had.Roy R. Carneywas employed by the respondent for a few monthsin 1929 and again during 1935 and 1936. Carney was laid off at the-time of the shut-down in September 1937.Prior to the shut-downhe worked with Edmund Erwin, welding side panels.Erwin hasand thus his actual service with the respondent is more than that ofCarney.Erwin was recalled to work on October 22.George R. Granberrystarted to work for the respondent on Janu-ary 26, 1935.He was laid off in September 1937. Granberry wasa metal buffer, a good worker.Assistant Foreman Grodie testifiedthat he sent for Granberry in the middle of November 1937.How-ever, respondent's records do not support this contention.LeslieWarden, whose seniority dates from 1926, who put away paintedfenders prior to the shut-down, was recalled and performed the con-solidated operations of Granberry and Russell W. Johnson.131Fred J. Kindelwas employed by the respondent intermittently from,1930 until the shut-down in 1937.He worked with Peter Singer asdoor fitter.Assistant Foreman McDowell testified that Kindel was acareless worker.Kindel joined the Union and was shop steward for ashort time but not at the time of the shut-down.He volunteered tosign a statement of satisfaction.On November 3, 1937, Kindel'soperation was transferred to Peter Singer, whose service record islonger than Kindel's.George L. KingandSingleton M. McElroyinstalled vent lids in thecowl.King had been employed continuously since 1935; McElroyintermittently since 1931.Although there is complaint about King'sinefficiency and playfulness, it appears that both men were at leastfair workers.After the shut-down, their work was transferred toFrank Morris and John Moxley, who formerly salvaged glass and didother work, and to Lester Mitchell, who formerly installed dash insu-lators.Mitchell and Morris have more seniority than McElroy orKing; Moxley has somewhat less.Paul Kleinerwas regularly employed by the respondent from 1929,until October 8, 1937.He worked as a stock checker with Estell Mat-131 See Appendix If, C, 1. FORD MOTOR COMPANY457thews,whose seniority dates from 1928.Matthews was retained andhas absorbed Kleiner's work.Kleiner joined the Union;Matthews did not.Employee Krummeltelephoned Kleiner, after his lay-off,that if he would sign a statement.of satisfaction,he could gethis job back.Kruminel, however,was nota supervisory employee.LouisH. Ludwigwas regularly employed by the respondent fromApril 15, 1921,untilthe 1937 slut-down.He has not since been calledback.Ludwigwas a checker of miscellaneous stock.He was a satis-factory worker.After theshut-down his work was taken over byErnest H. Poese, a former unit-list checker,who has more senioritythan Ludwig.GeorgeL. Meierstarted to work for therespondent on February 22,1923, resigned2 yearslater,but returnedin 1927 and worked contin-iiously thereafter instil the shut-down in September 1937.At one timeMeier was an assistant foreman.In 1937 he was an assembly stockchecker.Foreman Creachbaum testified that Meier's work was un-satisfactory and that he asked Stock Superintendent Wunderlich forMeier's dismissal.Wunderlich,on the other hand, testified that hethought that Meier was Foreman Creachbaum's equal in speed andaccuracy in clerical work.On October 27, 1937,Herman Kessler, a former stock checker, whoworked in the inspection department at the time of the shut-down, wascalled back and was given Meier's work.Kessler has somewhat moreseniority than Meier.Arthur A. Meyerwas employed by the respondent continuously fromDecember 1936 until the shut-down in September 1937.He and NideCobb assembled rear axles.Their work was apparently satisfactory.On November 3, 1937, Calvin Williamson was recalled and placed onthis operation.Cobb was recalledNovember 9 and transferred to adifferent department.Both Cobb and Williamson have considerablymore seniority than Meyer.Joseph Mirthwas employed by the respondent continuously fromNovember 1936 until the shut-down in September 1937.He workedas a metal finisher with Mike Campanero.The respondent recalled Mirth on November 5.Mirth reported andstood around with three other metal finishers, waiting to be called byGantner.He left when Gantner told the others that there was nowork available at the present time.Campanero,who had more seni-ority than Mirth, was recalled when production started and he workedin the plant until he went on strike.The respondent again called Mirth on December 10, when produc-tion started, but at that time he did not respond because of the strike.Mirth's work was then given to Clarence Stolz,a former elevatoroperator. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX IIIEmployees on respondent'sBaudendistel, FredBeal, ArthurBeiser, Alvin G.Coff, JoeCook, KarlDonelop, TomDunn, Win. H.Eidson, ClaudeEmerson, HarryEnos, CharlesEvans, JamesFaulkenberry, ClydeGentz,WesleyGlasner, FrankGoellner, JohnGramlich, E. F.Grimm, EugeneGrodie, Harry G.Gurley, TiceHake, FredHanneken, Edw.pay roll who are Assistant ForemenHite, PaulHussey, MartinKenney, Bert W.Lamb, GarthLink,Wm. C.Luly, FrankMaurer, Roy H.Moore, SidneyMorrison, Carl R.Nalley, Alfred A.Pettit, ChesterPratte, BertRabb, Wm. C.Reiners, GeorgeReith, Edward J.Renick, GailSivley, Andrew E.Smiley, MarvinVan Dyke, Wm.Walters, AlbertAPPENDIX IVMen who left their work to go on strikeAlcorn, Horace V.Baier, Fred H.Bell,HoustonBlack, ClaudeBlock,Wm. J.Borders,Wm. F.Brady, WilliamBrown, Aaron R.Brown, Ed B.Brown, J. A.Camp, Maurice A.Camp, Ross 0.Campanaro, MikeChier, Geo.Coleman, J. ArthurConway, John I.Curless, NolanDenton, Roy D.Green, Frank H.Grossius, Joseph F.Hankins, Walter J.Heflinger, Geo.Hogan, Wm. S.Hopkins, Wesley E.Hrevus, JohnJarvis, Louis F.Kettler, Albert B.Kulikowski, Peter W.Lamb, Thomas J.Luster, Thos.Mandry, BurtonMeyer, Julius V. FORDMiller, Gus H.Mitchell, ChesterMunzert, Herman F.Musko, Charles R.Neely, Clyde R.Oelger, OttoOverton, TheodoreRoberts, Joseph H.Rohan, Frank X.Salvato, FrankScannell, JohnSchaffer, EdwardSchlueter, Chas. E.Schmidt, JacobShuffitt, ElvySkelly, PhilipSmith, EdwardSmith, JasperMOTORCOMPANY459,Smith, Walter A.Sperry, Charles H.Stelling, FrankStephens, SylvesterStewart, Francis E.Thebeau, AnastieTyree,WalterWaeltz, Erwin P.Waller, Joe L.Wandel, Henry D.Wilkinson, BaileyWilliams, ArthurWilliams, EarlWilliams, RaymondWilliamson, Roy Lee.Wurglitz, HenryWurtz, ClarenceAPPENDIX VEmployees discriminated against before the strikewhorefusedreinstatement during strikeDale of RecallJohnson, Oscar C------------------------------ December 14, 1937Keller, Irl------------------------------------December 1, 1937Key, Esco------------------------------------December 3, 1937Martin, James--------------------------------- December 10, 1937Mitchell, Chester------------------------------ December 3, 1937Remmert,Win-------------------------------- November29,1937Simon, Charles--------------------------------December10,1937Stork, Ernest---------------------------------December 10,1937Vancil,Robert--------------------------------December 10.1937APPENDIX VIEmployees not discriminated against before the strike who refusedreinstatement during the strikeBartold, GeorgeBorchelt, AlbertBright,WilliamBurton, CliffordCaldwell,Max L.Carney, RoyCastello, FrankClyne, HarryDeBoard, R. L.Degnan, CharlesEdwards, RalphFavier, HugoFriedrich, JohnGraham, Alex 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDHager, JosephHolloway, WilliamKindel, FredKineally, BernardKramer, HarryLancaster, JackLeonard, ChrisLivingston, BerryMeyer, ArthurMeyer,WeldaMiller, CharlesMilson, FrankMirth, JosephMoore, EugeneNorton, RobertO'Hearn, RaymondOrth, AugustRankin, FrankRankin, RaymondRemmert, PaulScarborough, William T.Schaffer, ExclSchmidt, ThomasSloan, DallSobery, CarlSwinford, AncilTice, JohnUnderwood, ZelmarVan Lear, RoyWalker, FrankAPPENDIX VII.Employees ordered reinstated who are alleged to have committedunlawful and wrongful actsBeare, OdiaBeeler, FredBeen, ArnoldBoeckstiegel,AlexBryant, J. W.Butler, BeeCasey, AdelColeman, ArthurConn, RobertCooper, JosephDenton, RoyDe Wandel, HenryFairchild, RusselForrest, PlummerGruswitz, FrankHogan, WilliamHolloway, WilliamJarvis, LouisJedliska,WilliamJohnson, PerryJuley, BenKeelan, JamesKimberling, WilliamKnierim, JoeLaramore, RaymondLa Rowe, FredLohrum, PaulMeyers, FrankOlive, JessePradee, JamesRankin, WilliamRoss, CalvinSemon, W. A.Schifferly, CharlesSkaggs, MarvinShort, RoySperry, CharlesStroup, GuySwinford, AncilThebeau, HowardWade, OllieWelsh, AdamWilliams, RaymondWinchief, LawrenceWoolsey, LouisZubeck, Max FORD MOTOR COMPANYAPPENDIX VIII461Cases in which the Board reverses the Trial Exami? er who found na,discriminationBarry, Thomas R.Plummer, Herbert D.Blankenship, Hiram, H.Pradee, James P.Boulicault,Arthur J.Ross, Calvin G.Buelt, Albert J.Schifferly, Charles S.Butler, BeeSemon, W. A.Fairchild, Russell.Short, RoyJohnson, Perry A.Simon, CharlesKnobbe, Joseph L.Skaggs, MarvinLorenz, William A.Stevens, Clifton W.Miller,Herman C.Taylor, Albert C.Olson,WarnerWodicka, AdolphParmantje, AnthonyMR. WILLIAM M. LEIsERSON took no part in the consideration of theabove Decision and Order.